Danish presidency
The Copenhagen summit was a very particular moment in the life of the European Union. I had the privilege of representing Parliament during that summit. One could not help being touched by the sense of history in the making when, at the end, the Danish presidency negotiated to a conclusion the accord with each of the accession states.
I should say also that substantial terrain has been covered in the other work carried out by the presidency. Here, I am not referring to the main headline of enlargement, but to the work done over many months with this Parliament on conciliation, which was perhaps hidden from view by the preparations for enlargement. In terms of the attendance of the presidency, this is the 39th debate in plenary at which the presidency will speak. Contact with committees has been of an exceptional character and it has set us a new headline in interinstitutional relations with the Council which I hope we can build upon going forward.
I certainly want to say on behalf of Parliament to the Danish prime minister how grateful I am at the improved and substantial level of cooperation between our institutions.
The first item is the joint debate on the Danish presidency: the European Council report and Commission statement on the European Council summit of 12 and 13 December 2002, and the statement by the President-in-Office of the Council on the work of the Danish presidency.
- (DA) Mr President, Commissioners, ladies and gentlemen, the last time I spoke in this House was in the course of the debate on enlargement on 19 November. That was a great and positive experience. I left it with a strong and clear mandate to conclude the enlargement negotiations. I am delighted to be here today with an equally clear result. Following a long and difficult process, the Presidency concluded the negotiations with ten new Member States at the Copenhagen Summit.
It is our common dream that is coming true; it is our common aim that is being achieved. The European Parliament, the Commission and the Presidency have fought together for enlargement. I was especially pleased, therefore, that the President of the European Parliament took part in the final solemn occasion when, on Friday evening, we welcomed the new members into our Community.
The enlargement negotiations of the last sixth months have been like a long-distance race with a series of difficult hurdles that have had to be cleared along the way. Parliament, the Commission and the Presidency have stayed the course together, and in Copenhagen we passed the finishing line. Side by side, hand in hand. I should like to express my thanks for all the efforts made and for the unfailing support and the help along the way.
The decisions taken in Copenhagen closed one of the darkest and bloodiest chapters in the history of Europe. We put an end to a century characterised by wars and conflicts. We finally said goodbye to the Europe of the Yalta Conference and the Cold War. At the same time, we opened the door to a new era in the history of Europe: an era characterised by freedom, peace, growth and prosperity. The Copenhagen Summit marked a high point in the history of European cooperation: a triumph for freedom and democracy and a gateway to a better future for all our peoples.
The enlargement of the EU was the Danish Presidency's main priority - but we have a large number of other considerable achievements under our belt. We have been a presidency that has set priorities, but not at the expense of other issues. This can be seen from our achievements.
Before I move on to the Copenhagen Summit, I should like to outline a number of the other tasks that the EU has carried out in the last six months. We have successfully continued the fight against international terrorism and redoubled efforts against illegal immigration. In the field of asylum, we have reached agreement on what is known as the Dublin II regulation, which lays down common rules for which country should take responsibility for handling an asylum application.
We succeeded in reaching agreement on fully opening up the EU's electricity and gas markets. We achieved a breakthrough in EU transport policy. The rules on the Single European Sky have secured the basis for fewer cancellations and shorter flight times, benefiting passengers, the environment and airlines.
Together we have reacted swiftly and effectively to unexpected disasters. First there was the flooding in Central Europe. The EU showed solidarity by approving the establishment of a EUR 1 000 million Solidarity Fund for use in connection with natural disasters. Most recently, we reacted to the tragic loss of the oil tanker Prestige. At short notice, the EU showed its ability to act, adopting rules on matters such as the rapid phasing-out of single-hull oil tankers and stricter monitoring in the harbours used by the ships.
Agreement has been reached on the emissions trading scheme in CO2. Progress has been made with regard to food safety, including on common rules for the labelling of food containing GMOs. We succeeded in finding a solution to the question of transit to and from Kaliningrad that is acceptable to all parties.
Lastly, I wish to emphasise the positive and effective cooperation we have had with Parliament: the work on the codecision and budgetary procedures, amongst other things. For the first time in many years, we actually succeeded in reaching agreement on large parts of the budget as early as first reading. I should like to take this opportunity to express my thanks for the good and positive spirit that has characterised the cooperation between the European Parliament, the Commission and the Presidency. Together, we have shown in the last six months that the EU can deliver the goods; that - despite national, institutional and political variations - we can together produce results, create a better, safer daily life for our citizens, create better conditions of competition for our industries and increase Europe's influence in the world.
I shall now return to the Copenhagen Summit. We concluded enlargement negotiations with ten new Member States: Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia. These were intensive, difficult negotiations to the last. That is the nature of the beast: it ensured that we ended up achieving the right balance between the wishes of the candidate countries and the possibilities of the present Member States.
The tough negotiations on very specific issues such as milk quotas and credit transfers are, of course, ultimately an indication that the EU is not just a talking shop, adopting meaningless declarations, but an effective forum for discussion, in which we do business and make policy to the benefit of all parties.
The ten new countries can become members from 1 May 2004. By then, both the new and the existing Member States will have completed their national ratification procedures. The first stage in this process - which in many of the countries will entail referendums - is the completion of the accession treaty. This will then be presented to the Commission first of all, then Parliament and finally the Council for approval, with a view to the treaty being signed in Athens on 16 April 2003. I shall call on all three institutions to do their utmost to keep to this timetable.
The conclusions from the Copenhagen Summit also deal with the question of the participation of the new Member States in the institutions of the EU. We have laid down that the ten acceding states will be able to participate in the 2004 elections to the European Parliament as members. The accession treaty will lay down that the Commissioners from the new Member States will join the present Commission from the time of the countries' accession on 1 May 2004. Once the European Council has appointed a new President of the Commission, the newly elected European Parliament can approve a new Commission, which will have to take office on 1 November 2004. This provides a sensible framework for this fundamental issue. Here, too, I shall call for cooperation between the institutions to find flexible solutions that ensure the best terms for our new Member States.
With regard to Bulgaria and Romania, the conclusions are clear: the enlargement process is continuing; and we can confirm that the aim is to be able to welcome the two countries as members in 2007.
The issue of Turkey came to be one of the main topics in Copenhagen. We arrived at a balanced and realistic answer. We acknowledge the important steps that Turkey has taken towards meeting the Copenhagen criteria. We call upon Turkey to continue its reform process with vigour, and we pledge increased support from the EU to Turkey in these endeavours. If the European Council decides in December 2004, on the basis of a report and a recommendation by the Commission, that Turkey has met the Copenhagen political criteria, the European Union will open accession negotiations with Turkey as quickly as possible. This sent a strong and positive signal to Turkey, but I would emphasise that it is still an essential requirement that Turkey meet the political criteria before accession negotiations can be opened. This is the way it has to be. Turkey must be treated in the same way as all the other candidate countries.
Then there is Cyprus. Cyprus will join as a divided island; but, at the same time, there is a realistic possibility that the parties will be able to find a comprehensive settlement of the Cyprus issue by 28 February 2003 on the basis of the UN Secretary-General's proposal. I would urge the parties to the conflict in the strongest terms to seize this unique opportunity to resolve this unfortunate conflict. We all stand to gain by finding a solution now, and none so much as the population of Cyprus.
In Copenhagen, we sent out a clear message to the new neighbours of the enlarged EU: to the countries of the western Balkans, to Russia, the Ukraine, Moldova and Belarus, and to the countries of the southern Mediterranean. Enlargement will not result in the EU shutting itself in; on the contrary, the EU will strengthen links to its new neighbours. This will take place both within the framework of, and by means of the development of, the existing cooperation instruments.
In addition, at the Copenhagen Summit, there was agreement on the frameworks for the future agreement between NATO and the EU on European Security and Defence Policy.
I should like to mention by way of conclusion that the European Council also met with the Chairman of the European Convention, Mr Giscard d'Estaing. He reported on the work in the Convention, and there was consensus in the European Council that the Convention should present the results of its work before the summit in June 2003. It was stated that the new Member States will participate fully in the Intergovernmental Conference. Bulgaria and Romania will take part as observers.
Now that enlargement is home and dry, the work in the Convention has become the crucial task in European politics. We have enlarged the EU; we now have to ensure that the EU of the future, with more than 25 Member States, can also function effectively. We must simplify the decision-making procedures and stress the EU's values. We must describe the division of labour between the EU and the Member States more clearly, we must extend the use of qualified majority voting and the codecision procedure, and we must ensure that we have cooperation that is open and subject to democratic control.
The Danish Presidency is now drawing to a close. We are passing the baton of the Presidency on to Greece, wishing them good luck and thanking them for the good troika cooperation.
Finally, I wish to turn, once again, directly to the Members of this Parliament, and especially to the President, Mr Cox. The meeting of the President of Parliament with the European Council in Copenhagen was yet another constructive affirmation of the close relations between Parliament and the Council. The Danish Presidency has attached great importance to meeting the European Parliament with an outstretched hand and the will to enter into constructive cooperation. It is with satisfaction that I have been able to note that Parliament has met us in the same positive spirit. We have had our differences, but the cooperation between us has been characterised by progress, results and a willingness to compromise. I have experienced this in this House, at our interinstitutional summits and at my meetings with the Conference of Presidents of the European Parliament. This picture is echoed by Danish government ministers. I should like to take this opportunity to thank everyone for this constructive cooperation. Above all, however, I wish to express my thanks for the unqualified support of Parliament for the implementation of the Danish Presidency's greatest task: concluding the negotiations with ten new Member States. The decision, in Copenhagen, on the enlargement of the EU marked the reunification of the peoples and states of Europe, the end of the unfortunate division of our continent and the beginning of a new era in the history of Europe.
The Copenhagen Summit also marked the beginning of a new era for the European Union. In Copenhagen, the EU carried out the greatest task in the history of the Community. Following the Copenhagen Summit, the European Union stands as the overall framework around the Europe of the future: cooperation based on the shared values of freedom and the market economy, community spirit and social responsibility, democracy and human rights; effective cooperation that respects the national characteristics of our peoples and states.
The seed sown by the founding fathers of the European Union in Europe's war-torn ground nearly 50 years ago has taken root. The enlargement of the EU has made their dream and their vision a reality.
A new Europe is born.
Thank you, Mr President.
President Cox, Prime Minister, ladies and gentlemen, I stand before this House for the last time this year. A year that started with the successful launch of the euro and concludes with another giant step forward. We have used a lot of superlatives - too many - in the last 12 months to describe the different stages of this year, which has been the year of Europe. I am not overstating the case, however, when I say that the Copenhagen European Summit is a landmark in European integration.
When I took office, I pledged that enlargement would be my Commission's top priority. We have delivered. Some people might - and do - have the impression that the conclusion of the accession negotiations at Copenhagen was a formality. Nothing could be further from the truth. Courage and political will were required on all sides to achieve this result. I should like to single out the tremendous work done by the Danish Presidency. As the multiple negotiations went down to the wire, the Presidency maintained a steady hand at the helm and a cool head in a difficult situation. Prime Minister, this was a great personal achievement on your part.
At the same time, this result is the fruit of our hard work too. Over the past three years, the Commission has put together 12 remarkable teams of negotiators who have achieved a deal on 31 chapters with each candidate country using a completely new methodology. Indeed, for over three years, 350 Commission officials and over 700 people in the Commission delegations have been patiently weaving the fabric of this silent tapestry. I want to voice here my gratitude to Günter Verheugen, who has proved to be an astute, passionate negotiator. I would also like to thank Mr Eneko Landaburu and all of the Directorate-General for Enlargement for their dedication and first-rate work. It is a unique privilege to be President of the Commission on such occasions, and today I am particularly proud to be the head of an institution that has contributed so much to the accomplishment of our dream of 'One Europe'.
Although ten countries have completed the last lap, others still have some way to go. Romania and Bulgaria have been given detailed road maps to reach their target accession date of 2007. In December 2004 we have a date with Turkey to see if it meets the conditions for opening negotiations.
I was heartened by the fact that the first joint act of the 25 current and acceding Member States was to issue a statement in support of the 'continuous, inclusive and irreversible enlargement process'. These words echo the vision and generosity that marked the founding of our Union. The statement endorsed the Commission's proposal to give Romania and Bulgaria more help in preparing for membership by raising their pre-accession aid by 20%. I urge these countries to seize this chance to further speed up their preparations.
Turkey will also be receiving an enhanced package to help it prepare its candidacy, a candidacy which, I stress, will be judged on its own merits and according to the same criteria as all the other candidate countries. This date will give Turkey time to push ahead with the reforms it needs to make to satisfy the Copenhagen criteria and implement them both in law and in practice. The Commission's reports and recommendations will continue to be completely objective and impartial.
Last week's European Council achieved practically all its objectives. I say 'almost all' because we came very close to achieving agreement on the Cyprus question. Despite the fervent efforts of the negotiators and the United Nations Secretary-General, we did not achieve a solution which we can consider to be definitive at Copenhagen. Nevertheless, both sides expressed willingness to continue with the negotiations and set themselves the goal of achieving an agreement by 28 February.
Mr President, ladies and gentlemen, as Europe grows its responsibilities grow. We are inviting the new Members to join our area of peace, prosperity and stability, but our work in promoting these values does not stop at the borders of the European Union. We must not use the aim of 'One Europe' as an excuse to erect fresh barriers but to embrace the entire continent in our work to establish lasting peace. Each enlargement brings us new neighbours which are drawn to the European Union as to a magnet and some hope to become candidates themselves too. In my opinion, the countries of the western Balkans belong by definition in the European Union and this view was confirmed by the Copenhagen Council. The Stabilisation and Association Process is a powerful instrument and we must use it vigorously. The Commission is therefore looking forward to working closely with the Greek Presidency in the run-up to the Thessaloniki Summit, at which, I am convinced, we can offer a detailed, practical response to the letter that the five Presidents of the Western Balkans sent us on the eve of the Copenhagen Council.
We shall now have to think long and hard about where the borders of the EU are and will ultimately lie - this is the major task before us and I shall say so ad nauseam - but this is something we as Europeans shall decide ourselves, after listening to everyone but without any outside interference.
The debate on where Europe's borders lie is a debate about our identity. It must be conducted in this House and in the national parliaments and must involve all the European citizens closely. This search for the roots of our identity does not mean creating divisions. Indeed, European integration must provide benefits and new prospects for our neighbours as well, even if they are to remain just neighbours. We need to build a strong network of relations based on shared political and economic values with neighbouring countries, from Russia to the Mediterranean.
This is the new strategic objective of my Commission. This proximity policy must bring our neighbours many of the benefits of membership without them having to join the Union formally in the foreseeable future. The European Economic Area is a useful model for such relations, but it needs to be enhanced by a series of measures to develop political cooperation. Our relations must be based on 'sharing everything but institutions'. Our proximity policy must be attractive, unlocking new prospects and bringing mutual benefits. It must motivate our partners to cooperate more closely with the Union and it must be dynamic and based on a structured, step-by-step approach.
Ladies and gentlemen, we have successfully concluded the accession negotiations and we now have to make European unification a tangible, everyday reality. At last, final drafting of the Accession Treaty, which - as Prime Minister Rasmussen said - must be ratified and signed in Athens next April, can now proceed. However, our biggest job in the coming months will be to inform and reassure our citizens in both the present Member States and the accession countries. The Commission will be mounting an extensive information campaign in which the Members of this House will play a crucial role. Indeed, just a few years ago, many of the candidate countries were governed by dictatorships. Many of their citizens fear they might be giving up their new-found freedom and independence by joining another large bloc. There is concern in the current Member States, on the other hand, about the costs and implications of the entry of countries much poorer than themselves. Most of these fears are groundless. As Günter Verheugen has said, this is the best prepared enlargement in the history of the Union. We are all quite aware that the cost of enlargement is nothing compared with the cost of non-enlargement. We must therefore disseminate these simple truths throughout Europe and we must work together to make the citizens aware of them.
The enlargement process has progressed thanks to tremendous determination, political courage and vision. We have to convince the Europeans that by coming together we will all gain, and not just materially, through shared prosperity and sustainable development in the largest market in the world, but politically too, as citizens of a democratic, accountable Union.
The credibility of the new, enlarged Europe will, as I have said before, hang, above all, on the credibility of its institutions and its credibility as an active leader on the world stage. I therefore warmly welcome the EU-NATO agreement concluded at the Summit, which will enable us to conduct military peace-keeping operations in the Balkans from as early as next year. This is a further responsibility which we will have to, which we will be able to shoulder.
The moment of truth, however, in the coming year will be institutional reform. We will not be able to make good our promises to our citizens unless we completely overhaul the Union's structure. Only by strengthening the Union's decision-making process can we build the more cohesive, united Union that will earn their respect and admiration. We must therefore all work together with Mr Giscard d'Estaing to make the Convention a success.
This greater unity and determination must be reflected in our action on the world stage. Our growing responsibilities will leave no room for the vacillation and inaction we have displayed in the past. The task of the Convention and of all those contributing to its work is therefore just as important as the accession negotiations, for if the Convention does not succeed we will have created a Europe which is large but unable to act.
Mr President, Prime Minister, ladies and gentlemen, there are therefore grounds for optimism. The success of Copenhagen and the generosity displayed there - we had expected egoism and breaking away but what we found there was a sense of unity in countries for which enlargement has a different meaning, is something different, is being experienced in a different way, but which have all understood the magnitude of what has happened - have shown that, if we can overcome the obstacles still facing us, we will genuinely be able to put to good use the blend of vision and pragmatism that have made the European Union a unique model of political integration.
Lastly, President Cox, Prime Minister, ladies and gentlemen, I would like to thank you and extend to you my very best wishes for the forthcoming festivities. I hope that you all enjoy a very well-deserved, happy, peaceful break with your loved ones.
(Applause)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I am sure that you will understand me when I say that it is with a great deal of relief that I stand before you today. This is not only because a period of time lies ahead of me in which I will have rather less work to do, but, above all, because I am happy to be able to say that the joint efforts of the European institutions and 25 states in Europe have brought about the success we had hoped for. Such success was not self-evident. Even though I remember that it was as long ago as 1999 that we first indicated that it might be possible to conclude negotiations by the end of 2002, I still have to say that it is a minor miracle that we have managed to do so.
As you are all aware, though, miracles do not happen by themselves. They require strong political will, great determination and also great skill. So let me now reiterate very clearly that I have felt myself fortunate and privileged to have been able, during this concluding stage, to work together with the Danish Presidency, and with a head of government like Mr Anders Fogh Rasmussen, who set about his task with truly admirable determination and singleness of purpose.
I would, though, also like to say that enlargement has not been the work of just a handful of people. On the contrary, what is most important to me is the way that it shows that the Community method is able to conclude, exactly, precisely, and within a timetable, even as complex and difficult a project as negotiations on the accession of ten countries to the European Union. It is simply not the case that the Community method does not work when great and weighty international issues are at stake.
I believe that everyone here in this House is aware of the important part played by the European Parliament in driving this process forward, for which I am profoundly grateful. I would also like to say that the President of the European Parliament, Pat Cox, placed himself at the head of a movement that made a deep impression on the candidate countries. I believe that the way in which Mr Cox represented the European Parliament in Central and Eastern Europe made a major contribution towards creating and building up trust in the European institutions.
(Applause)
We have now reached a point that I would like to describe with the words of one of the greatest Europeans of our time, one who is, by the way, also important for the success of this enlargement process. It was Pope John Paul II who once said: 'What matters is that Europe should at last be able to breathe with both lungs'. That is the very point at which we have arrived.
(Applause)
It was in Copenhagen that we were able to reap what millions of people in Central and Eastern Europe had sown when they struggled to gain democracy and freedom for themselves. We never want to forget that the peoples of the Baltic countries never, ever, chose to join the Soviet Union. Neither did the peoples of Poland, Hungary, the Czech Republic and Slovakia ever choose communist regimes for themselves. On the contrary, they established a democracy and a human rights movement under the most adverse of circumstances. We must not fear that we are being joined by Europeans with no understanding of democracy or of human rights. On the contrary, we will see that the European spirit, founded as it is on democracy, justice and human rights, will gain strength from those who have fought for democracy and human rights.
(Applause)
The many changes this enlargement will bring will not be merely internal. There will also be many outward changes, and we will gain additional responsibilities in our international role. I share the concern of those who say that we may not yet be adequately prepared to take on this important and great international role. Russia, the Ukraine, the states in the Caucasus, the Middle East - all of these are closing in on us. Our neighbourhood is becoming even more densely populated and is closer to our doorstep. President Prodi has talked about how we must shape policy in relation to it.
Ladies and gentlemen, our work is not yet complete, neither at home nor in the candidate countries. The coming year will see the preparations for their accessions continued with energy and vigour. The Commission will look very carefully to see that all obligations are discharged, and, as promised, will draw up a final balance sheet on the state of preparations six months before the planned date of accession.
I believe that we have succeeded in coming to reliable arrangements, alleviating hardship and limiting risks. Over the coming year, the Commission, together with the presidency, will present the draft accession treaty to Parliament. We will then need Parliament to vote in favour of each individual state and of the treaty as a whole. It is Parliament that will be the first to decide whether we can travel to the very end of the road that was taken in Copenhagen. Parliament alone has the privilege of coming to a decision on every single accession treaty. No national parliament can do that. One might say that it is you who will be setting the benchmark for what twenty-five national parliaments will have to do in 2003.
In 2004, the EU will have 25 countries as members. Two countries, that is to say Bulgaria and Romania, can be confident that they will receive even more intensive support in their endeavours to attain membership of the EU in 2007, that now being our common objective. Turkey has a definite chance of starting negotiations, the same chance that all the other candidate countries had, and of which they made determined use. I would like to emphatically underline Mr Fogh Rasmussen's words to the effect that there is a definite sequence, which cannot be changed under any circumstances. The political conditions must first be complied with fully and unequivocally, and only then can a decision be made about whether to begin negotiations.
(Applause)
The Commission will not shirk its responsibilities as regards the report and the recommendation. Let me make it abundantly clear that, as far as these reports are concerned, we have developed standards, procedures, and methods in the course of recent years, and it is with those same standards, procedures, and methods that we will work. What is most important is that the recommendation that then has to be given should be based on the report's conclusions. It will not happen the other way around. We will not have a political objective and already know what recommendation we will make, with the report then having to be framed accordingly. Instead, the report will be fair, objective and neutral. That is an opportunity for Turkey, and I also believe that Turkey is capable of meeting these requirements. It must now put all its energy into the work of completing reforms and putting them into actual practice. It is not enough for us to see a ban on torture on paper in the form of a law; what we want is the certainty that nobody will be tortured to death in any Turkish jail or in any Turkish police station.
(Applause)
Ladies and gentlemen, the need for broad public debate has often been a topic of discussion in this House. It is now all the more necessary if the success of the ratification process is to be assured. Let us go into this debate with a cool head and objective arguments, but also with an enthusiasm for the Europe that is now coming into being.
(Applause)
Mr President, Mr President-in-Office of the European Council, Mr President of the Commission, ladies and gentlemen, I would like to express my unreserved approval, appreciation and profound gratitude to the Danes for their presidency, which has been a truly excellent one. I would also like to name some names and thank first the President of the European Council, Mr Fogh Rasmussen, and also his Minister for Europe, Bertel Haarder, who was formerly a Member of this House, the deputy prime minister, Ben Bendtsen, who has achieved much for the energy market, and, of course, also the Foreign Minister, Per Stig Møller.
I would also like to mention something that is not immediately apparent, namely that my counterpart in the Folketing, Mr Knud Kirkegaard, working in close consultation with Mr Christian Rovsing and myself, masterminded a conference in Brussels of the group presidents and the national party leaders, at which we too did preparatory work on these Copenhagen issues. It is important that we should build up a network of contacts in the national parliaments, and for this I would particularly like to extend warm thanks to our counterparts in the Danish parliament.
Ladies and gentlemen, I believe that the Danish people, as represented by their government, can take pride in what they have done for Europe over the past six months. I hope that the Danish people will demonstrate the same determination when it comes to joining the common European currency, in which respect I wish you, Mr Fogh Rasmussen, much success.
I am no longer speaking for myself alone when I say that your presidency also demonstrates that countries that are not that large - this presidency's great achievements make me disinclined to describe Denmark as a small country - can also do great things. In the current discussions in the Convention, however, where the issue is what we might replace the six-month presidency with, we must be very careful in bearing in mind that the arguments in favour of any change would have to be very good ones, as your presidency is proof - as others have been - that, when a country has the presidency, what it has to contribute is not only ambition, but also commitment to Europe.
(Applause)
Again, if we want any future Secretary-General of the Council to no longer be, at the same time, High Representative - and this is no criticism of Mr Solana, my appreciation for whom I would like to put on the record - but a visible Secretary-General, then I recommend to our colleagues in the Convention that they should give very earnest consideration to these questions.
Mr President of the European Council, you spoke about a dream coming true, and we cannot but agree with you entirely. A dream has come true, but this great and historic decision in Copenhagen has also made it clear that the countries that are to join the European Union have already almost achieved normal EU standards. Taking that into consideration - and when it was financial issues that were at stake, we urged you to be flexible - the Poles and the others have almost reached the state of debate with which we are familiar in the European Union of today. One major European newspaper has talked in terms of a terribly nice European family, and that is what Europe is like. We look forward to the day when the treaties are signed, when we will have observers here in Parliament, and when, above all else - in accordance with our group's proposal, which has thankfully been accepted - the 2004 European elections will be the guidance framework for the enlargement process as a whole, and that is how things will now work out.
Mr Prodi and Mr Verheugen, I would also, however, like to say a word of heartfelt thanks to the Commission. Rather than everything the Commission does being spectacular, every day is an effort. Copenhagen's success, and its great commitment, was possible only because the Commission, and we in this House, had been supporting the process for many years, and hence we are passionate advocates of the necessity of the Community method being at the heart of the Convention's work, so that the new Europe follows the right method, not only as regards its geographical expansion, but also in core areas.
Let me make a comment on Turkey. We would greatly welcome it if Turkey were enabled to meet the political criteria by the autumn of 2004. That would be a gigantic success for both Turkey and Europe, but we are both unequivocal and determined in saying that there must be no political opportunism when deciding whether Turkey fulfils the political criteria, but that decision must be guided by the law. If, following the European elections, we have that responsibility, we will insist that the Commission, represented by its President and by Commissioner Verheugen, shall be strict in ensuring that evaluation is not founded on what is politically desirable, but in fact on the law and the criteria - and I have no doubt that they will do so, this being indeed the greatest challenge to face the present Commission. We will be with them as they go down this road.
We in the Group of the European People's Party (Christian Democrats) and European Democrats are not lacking in solidarity, and I will be quite frank in saying to our American friends that we will always stand alongside the United States of America, but will of course not do it unthinkingly or in ways that are not justifiable. For that reason, though, we will also declare our refusal to be amenable to any pressure from the United States or anywhere else as far as the law is concerned, since the law is the foundation of our European community of values.
(Applause)
Mr President of the European Council, let me make a final comment. Whilst this is not to diminish your work, we would have liked there also to have been a comment on Chechnya in the Copenhagen conclusions. You referred to human rights, and I think it a real duty and obligation upon us not merely to concern ourselves with our own affairs but also to defend human rights in the European Union's geographical environment and around the world. With this in mind, it is my plea that we should respect human rights rather than grovel to anybody. This is a task for us all in the future. Congratulations on what you have done at Copenhagen! You can be proud of what you have achieved, and we have been happy to be your companions on the road.
(Applause)
Mr President, Mr President-in-Office of the Council, President of the Commission, Commissioner, ladies and gentlemen, you have come here today, Mr President-in-Office of the Council, with the satisfaction of having done your duty, and you deserve the most sincere congratulations from my group, the Group of the European People's Party, for having been able to take this historic step under your presidency and with your government, in which I would like to highlight in particular the work of our esteemed former colleague Mr Bertel Haarder.
You made a comparison, saying that the race you have run is a long-distance race. I believe that under the Danish Presidency this has been more like a race against time, or even a one-legged race, and you have won it. I believe you deserve special congratulations for that.
It is now up to us, as Members of the European Parliament, and all the members of Member State Parliaments and those in countries that are already part of an enlarged Europe, to take the next steps, and we must not underestimate the importance of dialogue with public opinion, as well as fulfilling our duties. I would reiterate President Prodi's words, when he said that there is going to be an information campaign in which we must all participate. We are prepared to discuss the budget for this campaign immediately.
I would also like to congratulate the Commission - as the negotiating body - its President, Commissioner Verheugen, and please allow me to mention also the Director-General for Enlargement, Mr Landáburu, with whom I have had the opportunity to fight against Franco's dictatorship and for European integration. I believe he has acted seriously, using his experience, in this process.
Just one question, Mr President-in-Office of the Council, in relation to the democratic process of integrating these countries - and I see you have incorporated the proposal made by Mr Hänsch, which was adopted by the European Parliament, that these countries might be able to take part in the 2004 elections. The question is transition. You said, having taken decisions, that you are going to consult Parliament before the end of January. Are these consultations on consumer issues or is it an interinstitutional agreement? Many issues are currently under discussion. For example, I do not know if you have decided whether, in accordance with the Treaty of Nice, there will be one or two commissioners, depending on the country, until 2005. Will this change or not? That is a question that I believe must be discussed, as well as the changes in the Commission: will there be a second Polish Commissioner for three months or not? What will happen about Members of Parliament? We will need to discuss this, but the issue is whether there will be an agreement on this point.
I have just one comment to make with regard to Turkey: I believe our Turkish friends should be told that they missed a great opportunity, during the week of the Sakharov Prize, to let Mrs Leila Zana come here.
Those of us who are in favour of Turkey entering the European Union continue to maintain that what is needed in Turkey is a democracy in which civil power takes precedence over military power. That is the key issue and that is the question that must be put clearly to our Turkish friends.
As for Cyprus, perhaps Turkey will now have an objective interest in the ever present Mr Denktash changing his mind and finding a solution for February in order to achieve full integration of the whole island.
Mr President, with regard to the Middle East you made a bold statement and I believe we must support it as we cannot agree to put the Quartet's proposals on hold, as the United States would like, and we should also welcome the fact that the Commission has freed up funding for the Palestinian elections. I believe Europe has serious responsibilities at the present time with regard to the Middle East.
Lastly, Mr President, I would also like to express my group's deep dissatisfaction with the way in which the Council and the Commission are approaching the problem of the Prestige disaster. There has not been equal treatment in terms of what the President mentioned concerning the German and Austrian situation and that of Central Europe, because no fund has been created; existing funds have simply been re-allocated. I can tell you that there is disappointment and resentment in my country and a problem that extends to other parts of the Union.
I shall end, Mr President, by saying that now that Denmark has taken this historic step, please, move closer to us, and remove the barriers that still exist in terms of citizenship and the common currency on Denmark's part. I am sure you will do this.
Mr President, on behalf of the Group of the European Liberal, Democrat and Reform Party, I would like to congratulate the President-in-Office on the successful conclusion in Copenhagen of an outstanding Danish presidency. It is rare in my experience for a presidency to receive such wide praise from all sides of this House. The improvement in relations between the Council and Parliament has been notable, and we owe much in this regard to the role of our former, much-esteemed colleague, Mr Haarder. The outcome of the summit is a tribute to the negotiating skills of Mr Fogh Rasmussen and the persistence both he and his team displayed. Their decision to focus single-mindedly on enlargement paid off handsomely: Europe can now reunite.
However, we must not be complacent. The full application of the Copenhagen criteria, both in the new countries and in the existing Member States, must remain a matter of concern. Moreover, there are referenda to be won in all the new countries - referenda in which each and every one of us can play an important part, if we so choose.
Copenhagen offers Bulgaria and Romania the prospect of greater pre-accession aid and the objective of membership in 2007. While these two countries will clearly be in the next wave of enlargement, we should continue to be guided by the principle that each candidate will be judged on its own merits.
Liberal Democrats would have preferred an earlier review of Turkey's readiness for accession. However, Turkey is clearly now on the path to membership and, if the Copenhagen criteria are met by the end of 2004, my group will hold the governments to their commitment to open membership negotiations.
An agreement on the United Nations plan to reunite Cyprus would have been the icing on the cake of the Copenhagen Council. Nonetheless, we remain optimistic that agreement can be reached so that a united Cyprus can sign the Accession Treaty in April 2004. We hope that Turkey will seize the opportunity to confirm its European vocation by putting pressure on Mr Denktash to reach a compromise.
However, celebrations over the historic decision to reunite Europe - and I welcome the very prominent role played by Liberals in the Council, Commission and Parliament, whether those on the benches in front of us apply that label to themselves or not - should not be allowed to overshadow another significant breakthrough at Copenhagen. That was the agreement with Turkey to allow the EU's Rapid Reaction Force to go ahead and have access to Nato's resources. Europe's security and defence ambitions can now be put to the test as the EU takes over Operation Amber Fox in Macedonia. This may pave the way for more ambitious missions in the future, including peace-enforcement operations in accordance with the UN Charter.
A wider Europe must be prepared to shoulder its responsibilities in the world, whether in the Middle East - I congratulate the Council on its firm declaration on that conflict - or elsewhere. We must be a bulwark for freedom and democracy and a force for justice. In building that strength, we owe much to Denmark.
Mr President, President-in-Office of the Council, President of the Commission, there is no doubt whatsoever that the Copenhagen Summit marks an historic stage in European integration. I would like to thank the Danish Presidency for its active contribution.
We must welcome the fact that, ultimately, nothing has compromised the conclusion of your work at this late stage. Enlargement can and must represent an opportunity for Europe in terms of stability, peace, unification of the continent, bringing nations closer together, interaction and co-development opportunities, as well as in terms of increasing Europe's influence on the world stage.
Can we now say, therefore, as you said last Saturday, President-in-Office of the Council, that - and I quote - 'we now have a common vision of an integrated Europe'? I, for my part, would be slightly more cautious. With regard to the peoples of the candidate countries, I do not think that we are all square. At the end of the long and tortuous negotiation process, some wounds still have not been healed. My belief is that we may sooner or later have to pay the price for launching negotiations with these countries, negotiations whose content I believe is much too liberal in substance and whose form is sometimes perceived to be arrogant.
For example, has anyone assessed the shocking effect on all the people of the countries concerned of the discriminatory measure taken in the area of direct agricultural subsidies for between now and 2013? This choice has, in my view, considerably strengthened the underlying feeling that the Fifteen view the countries of Central Europe as second-class members. Furthermore, the drastic safeguard clauses imposed on our partners have also added to the impression of unequal relations between a David and a Goliath. Let us also point out how strictly the Community acquis has been applied to them, in spite of their fragile economy and the exorbitant social cost of an abrupt transition to a market economy.
In addition, by limiting themselves to a minimum financing level, which is still below 0.1% of their annual GDP, the Fifteen have given the impression of opting, if you look beyond the words, for a cut-price enlargement.
Throughout this process, the Union has been caught out, on more than one occasion, posing arrogantly as the rich and powerful benefactor of the poor relation, who has no other choice than to bow down or withdraw. It is no coincidence that the Polish Foreign Affairs Minister spoke, just prior to Copenhagen, of a diktat, or that his colleague responsible for agriculture spoke of capitulation. Beware of the boomerang effects of internalised humiliation! Let us not forget that the ratification referendums are due to take place early in 2003.
I therefore believe that we should make a gesture towards our partners: send a sign of respect and openness, demonstrate, in particular, that we do not view the acquis as set in stone, when reality reveals its limitations or contradictions in one area or another. The Fifteen did indeed view the Stability and Growth Pact to be part of the acquis until Mr Prodi to some extent played down its relevance. The citizens of the candidate countries are not the only ones to be struck by doubt or uncertainty either. The citizens of the current Member States are too. As soon as citizens start to feel that they are not genuinely involved in a project, as soon as they feel their lives are dependent on inaccessible decision-making bodies, which rapidly churn out standards, laws and various injunctions that often have serious consequences, they immediately perceive, rightly or wrongly, the risks rather than the opportunities of any new undertaking.
That said, the enlargement process has been conducted without the citizens thus far. Surveys tell us that four out of ten EU citizens can only give the name of one candidate country, and, out of those who can name one, almost a third say Turkey. In this respect, too, we need initiatives. We must encourage every possible meeting between people of Eastern and Western Europe to discuss the challenges that they face and which stir them into action. Today's news is dominated by the challenges facing society which, from safety at sea to migration, jeopardise the enlarged Europe. The same applies to the need to provide secure employment and training and to safeguard services of general interest, to the necessary pre-eminence of political choices over market requirements, to the role of the Union on the world stage and to the part played by social players in the decision-making process. As we move towards the adoption of a new Treaty, which, in addition, is constitutional, the project of an enlarged Europe and its purpose must be debated in our societies. Otherwise, we will have no defence against a major incident which could undermine the civilising project that we all wish to succeed.
Lastly, Mr President, this major enlargement has been described - outside this Chamber - as a revenge for Yalta. I think it is wrong to embark upon this line of thinking. We cannot build anything sound or sustainable on revenge. This Cold-War approach is, I believe, completely outmoded. The unification of Europe must enable us to overcome all the tragedies of the twentieth century. This is possible, as long as we do not look back nostalgically at the past, to a blessed era of 'Middle Europe', the heritage of the Hapsburgs. We must now look confidently towards the future so that we can work together to enable a united Europe to enter the twenty-first century.
Mr President, ladies and gentlemen, pure self-righteousness and self-satisfaction make me want to be a bit sarcastic. 'Lads, you were wonderful!' I would also say to the ladies, who helped you, and are unfortunately not to be seen on these benches: 'Ladies, you were wonderful! You did fantastically well!'
Enlargement is upon us - doubtless a great achievement on the part of the Commission, the Council, the Danish Presidency and the presidencies that have gone before it. It is a certainty that the coming presidency will have to shoulder the additional burden of making enlargement a reality, and that will be difficult. Not only because of all the votes that Mr Wurtz mentioned, that will then have to be held in the various countries, but because we will meet again and can only hope that enlargement does not give us the same hangover that the reunification of the Federal Republic of Germany did, because the finances do not work out quite right, and because people suddenly realise that what they had dreamt of has not become reality overnight. We will then get back to talking about the financial framework. Let me tell you, Mr Wurtz, that the problem is not our promise that there will be no direct payments before 2013, but our own inability to question why we have direct payments, our failure to make the necessary reform to our agriculture here and now in order to establish justice and take enlargement as the means of developing a new policy.
There is no point in enlarging something that is wrong. The only thing that makes sense is using enlargement to change what is wrong and, together, doing the right thing. Very often, we have not managed to do that. That is why what I have to say to Turkey is very simple: 'of course we will pay attention to the criteria'. But we have to say what they are. What we demand of the Commission is that, within the next few months, they tell us what the criteria are to be. What, in fact, will we have to discuss with Turkey over the next two years? Will we be discussing the issue of women wearing the headscarf? Is that one of the Copenhagen criteria? Of course it is not; instead, we will be discussing fundamental issues of democracy and of how to make it a reality again. This is where we need a road map.
Finally, I would like to say something about Iraq. I approve of what the Council has said. The UN Resolution can be interpreted in this way and that. Unfortunately, the German Federal Government, for example, with which I have a great deal of sympathy, interprets it in such a way that it can also be read in the way the Americans do, to mean that there do not have to be further debates in the Security Council. I see this as the wrong approach, and hope that Europeans, as Europeans, will insist on further discussion and a vote in the Council if the resolution is considered as not having been complied with. It is not acceptable that compliance or non-compliance with the Resolution should be a matter for the Americans to decide on their own!
At the end of the day - as Mr Poettering rightly said - yes, if we have to stand up to the Americans, then we have to try it out on the Russians. We have to tell the Russians that, however friendly we are - and we are very close - certain things will not do! I am grateful to the Danes for not deporting Mr Zakayev - that was the right thing to do, and I hope that the English will not be able to deport him either. If, though, Mr Zakayev can be granted political asylum in Europe, there must be something wrong in Chechnya. I do not think there should be any meeting with Russia without us telling them that what is going on in Chechnya is not only bad, it amounts to a colonial war. That is something that we in Europe never want to see again!
Mr President, President-in-Office of the Council, President of the Commission, I think that it is natural for the European Parliament to express its opinion regarding the outcome of the Copenhagen Summit and I was just about to compliment the three presidents present on the results achieved. There is no need for me to do so, however, since they have congratulated themselves enough, given themselves a celebratory pat on the back, which, in my view, did seem a little excessive.
So, this morning, then, I find myself partly agreeing with Mr Barón Crespo - which is also astonishing - who essentially said that you have done your work. If I am completely honest, I must also say that this was a job well done.
I would like to say to the President-in-Office of the Council that he has certainly succeeded and that he has avoided the worst possible situation, particularly in the latest exchanges, in other words endless haggling, when we are in fact facing an historic occasion. For this, you must be complimented.
This is an historic moment, and this point has been clearly made by previous speakers. I fully understand that Mr Wurtz does not wish us to make reference to a certain period of our recent history. The fact remains, however, that this scar, this wound, on Europe's body has now healed. This is not an 'enlargement' process - I think this word is inappropriate and unsuitable - this is a return, a reunion of a continent which should never have been divided.
I would add that the message that we must send to the peoples who are joining us is a message of solidarity, a message of understanding of everything that they experienced during these periods of oppression.
I would also like to say that the shift of emphasis towards the East must not make us forget the South - I know that this point was made in the Copenhagen declaration - and must not make us forget our responsibilities either - I am taking advantage of the fact that the three Presidents are here to remind them of this - towards the outermost regions, because the borders of the European Union are, at present, the borders of these regions, of Spain, France and Portugal.
In this respect, I would like to express my concern regarding the comments made by some of the members of the Commission or the Convention, who stated that, when clarifying the texts, we could certainly delete Article 299(2) of the Treaty of Amsterdam, which provides the legal basis for the measures taken to assist the outermost regions. I would also draw Parliament's attention to the risks that this would pose in the long run.
Madam President, honour where honour is due. Mr Fogh Rasmussen has managed much better than the euro. The Danish Prime Minister and the Danish ambassador to the EU deserve praise for concluding the negotiations on time, but the result forebodes disaster. Never before have so many rich countries been so miserly towards so few. Most Polish farmers will be net contributors to the EU. They will pay more in contributions to the EU than they receive. On the other hand, the better-off farmers will see a considerable increase in their capital, which future farmers will have to pay interest on. One hectare of agricultural land costs 30 times as much in the Netherlands as in Poland. If Polish and Dutch farmers are given the same right to buy land from each other, one can hardly call this equality. There should now be a radical revision of agricultural systems so that we avoid a situation arising in which financial gain is made from rising agricultural prices, leading to a new need for subsidies and a million Polish farmers being condemned to a life of unemployment in the city.
The budgetary funds and the Structural Funds are also in need of revision. Subsidies to the rich countries must be eliminated. Give the new countries free membership instead of theoretical Structural Fund subsidies, which they cannot receive on account of our bureaucratic procedures and the co-financing requirement. Let us cut EU law down drastically from its 85 000 pages. Let us only require compliance with our standards in the applicant countries when they are exporting to us. Let us give them longer transitional periods, more leeway, greater freedom. Let us allow far greater flexibility than the negotiations have settled on.
I am not criticising Mr Fogh Rasmussen for the result. He could not have done very much better with the mandate he was given, but he should now say, in his capacity as Danish Prime Minister, that enlargement will not end well unless there are radical reforms. In an EU that has 25 countries and more on the way, it is not possible to legislate as if it were a state. The EU should now focus on the cross-border aspects and let the parliaments of the Member States adopt the bulk of the legislation. An enlarged EU can only function as a Europe of democracies and diversities. We had this in mind when we named our group.
Madam President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, the success of the Danish Presidency is, in my view, undeniable. That said, I hope that the Danish Presidency, that Mr Rasmussen and Mr Haarder will forgive me for pointing out two grey areas.
The first is, as Mr Pasqua said, the 'reunion'. Unfortunately, the reunion is not complete and I thank Mr Prodi for having announced, for the Thessaloniki Summit, an initiative targeting the five Balkan countries. There are also the three countries of the Caucasus: Georgia, Armenia and Azerbaijan. There is Moldavia too and Israel. I hope that the European Union will take particular initiatives in this area.
The second grey area was touched upon by Mr Poettering and Mr Cohn-Bendit, namely Chechnya. I would like to thank the Danish Presidency and, through it, the competent Danish authorities for the position which was adopted during the Zakayev affair. The Zakayev affair has not been resolved, however. There is, for the Chechen representatives and for the representatives of other oppressed people in the world, a problem regarding residence, a problem regarding freedom of movement in the European Union.
I would like to urge the Danish Presidency to take an initiative in this area. Commissioner Vitorino pointed out that Article 14(3), which enabled the European Union to draw up black lists with regard to Yugoslavia in 1999, regarding Kosovo, and which has recently made it possible to draw up a black list regarding the Belorussian authorities, also provides the possibility of creating white lists, namely lists of individuals who can be offered freedom of movement and residence on European Union territory. This would make it possible to prevent unjustified and unjustifiable pressure, such as that exerted on Denmark in the last few months by the Russian Federation. I therefore urge you, President-in-Office of the Council, Mr Haarder, to investigate along with Mr Vitorino, ways, in the context of the Chechen issue, of implementing what is provided under Article 14(3) of the Treaty on European Union.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, I concur wholeheartedly with the congratulations that the Danish Presidency has received from all sides. They are well deserved. I myself hardly believed that it would be possible to accomplish enlargement in the unbelievably short time available, in the face of all the colossal problems associated with it. It is an impressive administrative and technical piece of work, which deserves the greatest credit. I know that the Commission staff, under the leadership of Mr Verheugen; the Danish Ministry of Foreign Affairs; the Danish Prime Minister's Office; the European Parliament: everyone has pulled together, and it was thanks to the Danish Presidency's aim that the project must succeed now, that it did succeed. It was an impressive achievement, which was also due to the fact that the aims and priorities were clearly explained. We were told, 'Help us now, we are listening, we are working together', and the cooperation succeeded. It was an outstanding achievement.
One of the great experiences for me was the meeting, here in Parliament, with the representatives of all the new countries. It was moving to listen to them setting out their priorities: freedom, justice, the rule of law, parliamentary democracy. Of course, we all wish for these, and this is why we are carrying out enlargement. We desire peace, freedom, stability and respect for human rights, among other things. That is what they said, loud and clear. It was our friends that were meeting with us, perhaps with a higher level of ambition in those areas than we normally voice, but then they have a background that justifies this.
There was one thing which the President-in-Office of the Council did not mention, but which in any case I shall take the liberty of mentioning: for the first time, there were TV broadcasts from the beginning and end of the Council meetings in Copenhagen. This is a giant step forward as regards openness, and indeed it should be pointed out, because if there is one thing we in the European Parliament have wished for, it is just this increase in openness.
I should also like to say that it was impressive that the Kaliningrad problem was solved in the difficult circumstances that prevailed at the very time this took place. This, however, was another demonstration of our will, unity and cooperation playing the role that was needed to put this, too, in place.
Congratulations. We shall be delighted to welcome the new Members to the European Parliament. Thank you to the Presidency of the Council and to the Commission for making this possible.
Madam President, Winston Churchill once spoke of an iron curtain coming down over Europe. Today we can safely say that the iron curtain has not only been lifted but has been dismantled, packed up in its box and consigned to the attic of history where it will serve to remind us of the horrors of the past. We have a lot to celebrate today. Copenhagen reunited Europe 13 years after the Berlin Wall came down and 21 years to the day after martial law was imposed in Poland and already these things feel as if they belong to a different age.
I congratulate the Danish presidency and the Commission on bringing to a successful conclusion ten sets of parallel and very diverse negotiations, bearing in mind that only a couple of weeks ago, it seemed as if we would not do it. I think it is impossible to under-estimate the importance of what has been achieved in Copenhagen.
However, at the risk of being accused of putting a dampener on our celebrations, I must point out that we are not there yet. There is still a lot to be done. The candidate countries still have to meet our standards and they must not be allowed to slacken their efforts. The Commission still has to draw up its final report on the candidate countries, and we must ensure that the process does not degenerate into a messy argument about the imposition of safeguards. We still have to get the process ratified by parliaments, including, in particular, by the European Parliament. We will scrutinise the treaties with care and attention to detail and no one should take Parliament's vote for granted.
We still have to sell enlargement to the people, both in the EU and in the candidate countries. We cannot take the people's assent for granted. Notwithstanding Mr Rovsing's remarks just now, we must still make the Kaliningrad solution work, and work in a way which does not undermine the sovereignty of Lithuania. We must still ensure that the financial arrangements actually work and we must also ensure that Parliament's role in those financial arrangements is fully respected.
We still have to reform our common agricultural policy before it bankrupts us financially and politically. We still have to decide how an EU of 25 or more can work, because failure to reform our decision-making process will guarantee that this enlargement is the breaking and not the making of the European Union.
A lot has been done, but there is still a lot to do. We must not lessen our efforts towards Bulgaria and Romania, nor must they assume that 2007 is a guaranteed date of accession. I welcome the decision taken concerning Turkey - although I would have preferred the date of 1 May 2004 - but this must become a defining moment in our relations with Turkey. We guarantee that negotiations will begin if they meet the Copenhagen criteria by December 2004, but equally, we must be clear that, if the criteria are not met, then Turkey's accession will be off the agenda for the foreseeable future. We must stop playing games with each other.
I welcome the determination to resolve the Cyprus issue and would point out that, because we have always said that we would not allow third parties to veto our future, this is forcing us finally to reach a settlement in this long-running debate. Prime Minister, I am told by my government that in Copenhagen, you were always well briefed, determined, clever and gave real leadership. If we are to overcome the obstacles ahead - institutional change and the need for political and economic reform - we need such leadership more often and then we can really celebrate.
Madam President, the word 'historic' has been used a very great deal in connection with the write-ups from Copenhagen. It is beginning to feel rather trite, but there is no better word, for the fact that ten countries that are former Communist dictatorships are now being welcomed in from the cold and into the Community is certainly an historic decision. At last, the continent and its citizens are being united.
The fact that the door was so clearly opened to Bulgaria and Romania was also historic, as was the signal given to Turkey. The EU is no Christian club. It is a union of values that defends democracy and human rights.
Certainly, all summits are teamwork, but there are appalling examples of teamwork's having capsized and of people almost having come to blows. When this has happened, it has been felt far beyond the closed negotiating chambers. There was undoubtedly a certain amount of drama in Copenhagen, but matters should never of course be too pre-arranged from the start. In spite of this, and above all in spite of the concessions within agricultural policy, the Liberals hope that the reforms are here to stay. The will was there. Everyone was prepared to compromise, but it is the Danes who must be credited with the outcome. Your objective, from Copenhagen to Copenhagen, has been crystal-clear all down the line. Despite the hesitancy on the part of certain people, you yourselves did not hesitate, Mr Rasmussen and Mr Haarder, but always sounded a clear note. While others demurred, like Hamlet whingeingly soliloquising 'to be or not to be' at Elsinore, you had the path clearly marked out. Your efforts will go down in history. As a liberal, I am very proud that it is a liberal government that has brought about these events.
Political victories can only be enjoyed for short periods, however. After Christmas, the work now begins again. The EU is to be reformed. Powerful leadership is needed, as well as the political courage to dare to implement a number of the institutional reforms required. The EU must become more effective, and that requires more majority decision-taking, especially within agricultural policy. The EU must become more democratic. A common constitution, common visions and common leadership are needed. Referendums must be held. We must all show that the new countries are welcome. They will be no B team but, rather, be as welcome as we ourselves are. There is therefore a heavy responsibility upon us all, including the Greek Presidency.
Finally, we must also tackle the issue of how large the EU really can become. We eagerly await the Commission's report on the strategy in relation to the countries that in future will border upon the EU.
Madam President, thanks are indeed due for the great job that has been done. It seems to me that there is good reason to rejoice today, and I can indeed see happy faces around me. Mr Fogh Rasmussen is happy, Mr Haarder is happy, and Mr Prodi, we hope, is also happy. Mr Verheugen has every reason to be pleased with the great job he has done. The candidate countries should also be pleased with the tremendous job they have done. I think that this can perhaps get forgotten. While standing here welcoming the fact that a little country can achieve so much, it is possible to be struck by the notion that this could be a tip as to how to structure the leadership of the EU. It would perhaps be better to entrust the Presidency to the small countries and let the large ones attend to the battles they are fighting elsewhere. This, however, is of course a little, humble wish for the future on the part of my country.
As regards all of the good ideas as to what my country should do with regard to the euro, for example, I would say that, if you can get the Stability and Growth Pact to work, Denmark may well consider them. At the moment, I do not think that there is any reason to. In my opinion it is not working, and I think that it is true that Mr Fogh Rasmussen has managed better than the euro. It is of course galling for me that it is a liberal government that is receiving the praise, but the truth has to be told: you have managed well, Mr Fogh Rasmussen.
We have now heard enough historical speeches, and it is perhaps time to get going: not with history, but with the future. Enlargement has been a success, but we all know, of course, that things will not get any easier. Enlargement will not make it any easier to work in the European Union. There are many things that will become considerably more difficult, but it would have been worse if we had not prepared enlargement. This is the other side of the coin. For example, it will not become any easier to carry out agricultural reform, but it is even more necessary than before. I would of course urge both Denmark and the upcoming Presidency to take note of this. There is something quite wrong in the fact that life is better for a cow in the EU than for a farmer in a developing world country. That cannot be right. We must make a start on this task, therefore.
We must also make a start on looking at the EU's global role. For what purposes do we mean to use our cooperation? Are we to let the USA determine everything in this world? Is it to be the USA that dictates the list of terrorist organisations, the policy on terrorism, anti-missile shield strategy, Iraq, etc.? Or will the EU find a counterweight to the dominance of the USA? What does the EU want when it comes to human rights? We have been aware of this in connection with enlargement: we have watched over the applicant countries, given them advice and guidance, made demands of them; but what then, and what about ourselves? What will happen about the rights of the Roma when enlargement has fallen into place? It will not get any easier, but it is something we must follow up. It is a matter of keeping a constant eye on our own situation. What, too, will the EU do at global level as regards oppressed peoples? What will we do as regards Chechnya? Will we allow Russia to call the tune there? What will we do as regards the Iranians and their fight against the mullah regime? Will we let our policy there be determined by feta cheese and oil, or will we really back our grand words up with action? There is much to tackle in the future; it will not get any easier, but we will get through it.
(Applause)
After the men's turn it is evidently the women's turn. Ladies and gentlemen, please allow me to congratulate you on the result - although I do not have so much time that I can stand and eulogise. Enlargement by ten new countries can now become a reality, as Mr Rasmussen has said, after fifty years of growth, prosperity and, in particular, peace. An excellent result, but will we now be able to deliver the goods for some 500 million people? Is this in fact possible? Will we be able to develop institutions that are democratic, transparent and efficient? We have not been particularly successful in doing so thus far, and we do not have much time in which to accomplish it.
Mr Prodi said that integration must now become a reality, and I found that a particularly significant statement. Have you not, however, really underestimated the costs involved? Are the European institutions sufficiently credible? Not in our citizens' eyes, according to the opinion polls. Should we not make more efforts in this regard? Or are we going to leave that all up to the Convention? Enlargement will increase your credibility, but at the same time there will be a greater expectation that things will remain as good as they always have been for all citizens, including those in the present European Union, when it comes to peace, prosperity and, in particular, solidarity.
The question of Turkey's accession is first and foremost a matter for Turkey itself. Turkey must develop her democracy in such a way that the different peoples, including the Kurds, can feel at home there. Finally, we cannot view this question separately from the issue of how we view our borders. Do we really see the European Union - and I do mean the European Union - as sharing borders with Iran, Iraq and Syria? Is this what we are called to? You will have to convince the public. You will also have to convince me because I do not believe that we are in a position to develop the institutions we would need for this?
(The President cut off the speaker)
Madam President, President-in-Office of the Council, we feel that, at Copenhagen, the European Union was playing a familiar song entitled 'Just one more minute, Mr Executioner'.
No one is fooled by the recantations surrounding Turkey's candidacy. Turkey's accession is now inevitable, despite the unanimous opinion of the people of Europe who are, whether they be from the East or from the West, Copenhagen's big losers.
I am sure that future generations, Mr Prodi and Mr Rasmussen, will wonder who were those strange European leaders who decided in Copenhagen that St Petersburg is not part of Europe, but that Ankara is. They will without doubt realise at that point that the sole aim of the matter involving Turkey is to ensure that the European Union's perimeter matches that of NATO, which is what the US is clamouring for.
So, you are talking of a new Europe, Mr Rasmussen, but let us consult the people of Europe directly and by a referendum to find out if they would rather Europe stayed as it is at present.
Lastly, Mr Prodi, since you have become an expert on this subject, may I suggest that you create the European Prize for Stupidity and award it to your colleague, Mr Verheugen, for this staggering declaration: 'Enlargement will cost EUR 25 per inhabitant, the Second World War cost much more'. In my view, only the excessive consumption of eau-de-vie can explain such an outburst!
Madam President, since 1996, not only have I been commuting between Brussels, Vienna and Strasbourg, but have also, in the company of this Union of ours, been climbing, with greater or lesser success, various summits every six months. Such assaults on summits may appeal to extreme mountaineers such as our colleague Mr Messner, but I believe that the average member of the public still finds the proceedings laborious and difficult to understand. Admittedly, it has to be said of Copenhagen that it was well organised, that excellent work was done, and that there was a marked improvement in transparency. Not all of the problems were resolved, however, although they were properly worked through. One can rejoice in enlargement as an historic event, but one can also be amazed at the way in which Austria was treated as if it were a candidate for accession and at the derisory consideration given to its vital interests. It has again been demonstrated that the European Union cannot go on in the same way that it has to date, above all when there are 25 or more sitting down at the negotiating table and even more so when the main concern of every Council Presidency is to extricate itself from the whole business with as little inconvenience to itself as possible.
It is for this reason alone that I believe a debate on greater continuity is needed as a matter of urgency. What will remain after the success of Copenhagen will actually, despite all the presidency's efforts, be a residual insecurity and, in the end, the hope that the heavily pregnant Convention will in the foreseeable future give birth to something that can serve as a basis for further improvements.
Madam President, one of the great disadvantages of this Parliament is that it is never short of superlatives when it comes to heaping praise upon the presidencies that take place in this regular six-monthly cycle. The disadvantage is that when we really have some genuine praise to give, it does not come with the force that is deserved. For my part, Mr Rasmussen has been an outstanding President of the Council. I would like, on behalf of my party, to congratulate him, coming from - and here I adopt what our President said - not one of the largest European countries. I had said smallest but I obey the President's edict on this. I am bound to say too that my own prime minister may have some personal aspirations for the presidency of the Council if it works on a five-yearly cycle, but I very much hope that Mr Rasmussen has now entered the field in that regard.
It is quite right that reference was made to the visionary words of Pope John Paul many years ago. I want to make some reference to Margaret Thatcher's own words at Bruges. These words have sadly become synonymous with euroscepticism, but the real message that Margaret Thatcher gave at Bruges was about a wider Europe. In those circumstances her message about Europe not becoming so inward-looking is one that has been carried forward by Mr Rasmussen and is one that we all celebrate today.
I also endorse the remarks of Mr Verheugen. I distance myself from what Mr Abitbol had to say about him because he was quite right in talking about the moral obligation that we have to candidate countries, about the fact that democracy and human rights are the battle that these countries have taken forward. Sometimes we adopt too much of a patronising attitude towards these candidate countries. We have to recognise that both Parliament and peoples will need to ratify entry.
I hope we learn the lesson of Nice. That is a message for all of us here. The élites within Europe do not recognise that we have to treat these countries with the respect that they deserve, not only because we want them to vote positively on entry, but because the institutions that we have must become more accountable and more responsive. That is what the Convention is supposed to be all about. We have a structured design for six countries which is now difficult to operate on the basis of 15 countries and which shortly will be a mechanism that will have to serve the interests of 25 countries. The Convention should not become tied down in a debate covering only institutional matters, but must shift its focus to demonstrate how Europe can become a much more accountable and responsive institution for the future.
Mr President, I should first like to add my voice to the hearty congratulations to the Danish Presidency. I think that the Presidency and the Commission have done an outstanding job on enlargement. The result has garnered many positive adjectives along the way, and I should like to join in with those who say that almost all the words have now been used up; but I concur with what has been said, and I would just say that, in my opinion, Denmark can perhaps be pleased about two things in particular.
It was in 1993, during the Danish Presidency, that the conditions for enlargement were laid down, and now, ten years later, we have the opportunity to close the cycle during a Danish Presidency, too. I think that this is a very good thing.
The second thing that I should like to emphasise is the additional opportunity we have which is peculiar to our region of Europe. We now have a region surrounding the Baltic Sea which almost exclusively consists of Member States of the European Union. I believe that this presents some good opportunities, and we may have high expectations for the situation. Even if the end of the summit was perhaps somewhat mercenary - it often is - this cannot overshadow the big picture. Quite simply, we cannot pass a more secure, more democratic basis on to future generations than the strong community that has been created here.
We must also realise that, once the New Year celebrations are over, our feet must be back on the ground, and, in any case, too many major tasks await us - as they do the new countries. One of these is to push the EU legislation through effectively in the new countries: implement it in practice in both administrative and legal terms, so that the EU's standards are indeed respected. The other is to do with agriculture. The way in which the compromise on the budget was reached has perhaps not made it any easier to envisage the necessary, proper agricultural reform. We all know that the common agricultural policy, as it stands, is grotesque and is very detrimental to the developing countries. In my opinion, this really is a field in which there will be a need for political courage and responsibility in the future, too.
I wish to close with a few words about Turkey. As you know, two things were made clear as far as Turkey is concerned, which in my opinion are very important. One of them is that it is a candidate country that can join on the same conditions as other candidate countries. The other is that if the Commission, in December 2004, can establish that the criteria - the political criteria - have been met, the Council will also take a decision on starting accession negotiations. This is a great opportunity for Turkey. It is now up to Turkey itself to take this opportunity: the ball is in the court of the Turkish Government. We can establish that today, at any rate, none of the political criteria - democracy, the rule of law, respect for human rights and the protection of minorities - have been met in Turkey; so there remains a real need for further reforms, and there is above all a need to implement the reforms. It was, however, a prudent decision that was taken on Turkey last week in the European Council.
Once more, thank you for a superb Presidency and congratulations on the result.
I would like to congratulate the Danish presidency wholeheartedly on the completion of a difficult task. After all, the summit was not only historic, but also primarily financial in character. These negotiations are always the most difficult, and the accession countries obviously have an excellent understanding of what the European Union is about. I do wonder, however, to what extent the financial arrangements are scuppering the political debate, specifically the arrangements with Poland and especially those relating to agricultural reforms. I also note that although no date has yet been set for negotiations with Turkey, the political criteria are to be evaluated in December 2004, so it is possible that negotiations may start without a national parliament, let alone the citizens of a Member State, becoming involved in such a decision at all. I object to this. I wonder whether this would not be an appropriate time to stop and consider where we are actually going with Europe and how far we want to go.
Finally, I welcome Mr Verheugen's promise to my party leader, Gerrit Zalm, that the November 2003 monitor report will state which exemption clauses could come into effect in countries that have not solved the relevant problems before May 2004, and which countries these are. I found this to be a positive, confidence-inspiring commitment; one which has unfortunately been paid far too little attention in the Council.
Madam President, as an Independent Socialist I was sceptical, and in August I did not believe that enlargement would succeed, but I must admit that I have lost my bet with the President-in-Office of the Council; so I shall have to buy Mr Fogh Rasmussen a beer after this debate. I have a deep respect for the Danish Prime Minister's leadership. He, the Danish Government and especially the civil servants have pursued the goal, and have achieved it. Everyone concerned is to be praised highly for this. The façade of the new EU house has been built and decorated; now it is a case of putting the furniture in place. The greatest task is without doubt reform of the common agriculture policy. I still believe that the EU should have reformed the system of subsidies to European farmers before the decision to enlarge the EU was taken. Reform would certainly have delayed enlargement, but then we would have reduced the risk of having a two-tier EU; and not until sweeping reforms are in place will we be able to look the world's poorest countries in the eye again, as they are still losing out. I also wish to say to you, Prime Minister, that the fact that Mr Bonde is opposed to it is the best sign that this is a really good result. Once again, therefore - congratulations!
Madam President, I wish to welcome the European Council's decision to organise the forthcoming Intergovernmental Conference with 25 or even 27 Member States. This is a positive response to a legitimate demand of the new members, our equal partners, but it is also the clear sign that it is our common responsibility to make a success of the Convention, so that the enlarged Europe can be more democratic and easier to govern. We need results which are in line with our ambitions.
I shall tackle two specific points. First of all, I am pleased to have heard the Danish Prime Minister defend the formula of qualified majority and codecision for Community legislation, and I hope that it is all our legislation that he has in mind.
My second point relates to the conditions governing the entry into force of the future European Constitution. The Constitution must be able to come into force on the basis of a strengthened double majority of the Member States and the people and, on this point, despite the fact that he is not here at this precise moment, I would like to congratulate Mr Prodi on having been directly responsible for conducting an investigation into a summary document. This will be a major contribution to the Convention's work, as he includes, in particular, the idea of the constitution entering into force under a double majority.
Madam President, I have mixed feelings about the Copenhagen Summit. I am pleased that we have taken the decision in favour of the EU's predominantly eastward enlargement. This important decision once again underlines the fact that Europe's post-war divisions are a thing of the past. It is now up to the Member States and accession countries to work together to create a realistic Europe.
On the other hand, I regret the European Council's reckless step in respect of Turkey. At the end of 2004, the European Union will be under great pressure to declare that Ankara has met the democratic and constitutional accession requirements. Yet how does the Council envisage fitting the influential Turkish military apparatus into its own democratic framework in this very short space of time? It will require a true political and public sea change in Turkey, both from an institutional and a psychological point of view, and this is something that could take generations. Or will the precondition of 'institutional stability' be the deciding factor in 2004? If this is the case, my fear is that European constitutional requirements will become unenforceable. I will also be very concerned about the future of the Christian minority in the former Asia Minor.
It is now clear that the European countries have, to quote the former European Commissioner Karel Van Miert's words in a Flemish newspaper a few days ago, been behaving 'like puppet states of the USA' by effectively giving the green light to Turkey's future accession to the European Union. Contrary to what some people are claiming, the fact is that the Turks have been given a date for final negotiations and in effect for accession in about 2007. The Copenhagen criteria are not prohibitive, and are actually not much harder for Turkey to comply with than, say, Romania or Bulgaria. Yet Turkey cannot be described as a European country - either culturally, geographically, historically, religiously, or politically. I therefore believe that it goes without saying that a European Union that wants to call itself democratic should organise binding referenda on such a far-reaching step in all European countries - a step with consequences that are barely calculable, a step that could cause a massive migratory flux of people to the West, a step that could even result in the complete implosion of the European Union. If the citizens of Europe are denied this opportunity for democratic consultation, I believe that in the event of an enlargement that includes Turkey, the European Union will lose all democratic legitimacy.
Madam President, Prime Minister Rasmussen, Commissioner Verheugen, after the Copenhagen Summit there is every reason to congratulate and thank Denmark, and above all her Prime Minister and the Foreign Minister, Mr Møller, and former Member, Mr Holter, on and for the smooth and steady advance of the Danish presidential term from start to finish, but mainly on account of their success in the enlargement negotiations that required such precision.
Prime Minister Rasmussen told the applicant countries what was what, if you will forgive the expression, but in a way they could accept. I do not, however, want to forget either the enormous contribution made by Commissioner Verheugen in the negotiations that led to the success of enlargement. Many sceptics along the way must have aroused justified anger in you. Perseverance, however, was rewarded with success, and I think Parliament should acknowledge that across the parties.
Enlargement emphasises just how important our neighbours are. Russia has not become a new neighbour with enlargement, but an incomparably more important one none the less. The border will lengthen by hundreds of kilometres in 2004. When Romania and Bulgaria join in 2007 three countries still in a state of turmoil will be surrounded by the Union and Russia. These are Belarus, Ukraine and Moldavia. I am not proposing increased assistance for Russia, even though we spend only a fraction on cooperation with this our most important neighbour compared with what we spend on cooperation with the Mediterranean region. Nevertheless, the Union's political focus should be firmly on Russia, and Russia should be helped, and even pressured, to introduce reforms. After that we can initiate private business interaction on a new level with the Russians and start investing in Russia.
The Chairman of our group, Mr Hans-Gert Poettering, has already mentioned the worst problem: the war in Chechnya. I am in full agreement with him on this matter. An example of the injustice and corruption that still reign supreme is the necessity to terminate the TIR cargo system agreement with Russia, as it simply does not work there: drivers of freight have had to be prepared for the most diverse range of charges, to grease palms, rather than engines.
As the Commission will be getting 10 new Commissioners in 2004, I think one of them should be appointed to be responsible for relations with our neighbours to the east, Russia in particular, with regard to day-to-day problems. Let us leave high level foreign policy to the High Representative, wherever he or she has her home in the future. Another Commissioner could focus, for the sake of balance, on developing real content for cooperation in the Mediterranean region.
If one of Russia's neighbouring countries, including my own, had a Commissioner specially qualified to offer support when problems arise and when positive developments start to take place, the EU could be involved as a background power in talks in quite a different way than is the case now.
There is, furthermore, good news coming out of Russia: the economy is growing. This is good for both Russia and the EU.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioner, various aspects of the enlargement that lies before us are the subject of public debate, and one of them has to do with what the whole thing is costing. Can the advantages of enlargement really be expressed in euros and cents? Surely not! This enlargement will yield substantially more than can be communicated or depicted in sums of money. In any case, the whole process of European unification and cooperation between the peoples of Europe is something far greater than that, and bears no relation to the public conception of how much it all costs. I want to quote an example. What we spend on the European Union as a whole, on our work to promote research, economic prosperity, solidarity with others, young people, the protection of the environment, transport, the common foreign and security policy and justice and home affairs policy amounts to some EUR 100 billion per annum. In 2001, EUR 125 billion were spent on defence within the European Union, and as much as EUR 133 billion this year. So which is better - to keep putting away money for defence or to press on with a peaceful development such as that which is offered as an opportunity for the continent of Europe?
There is nothing romantic about financial issues. We cannot approach them solely with a fine image of a beautiful future in our minds; rather, we have to look at the facts of the situation and have frank discussions with the public, which knows that this is of course a challenge that will demand something of all of us. It was, however, a good sign that it became clear in Copenhagen, where negotiations about money had to be carried on under these difficult conditions, that you members of the Council were at least able to agree on a certain outline. You are of course aware that we, being the second arm of the budgetary authority, also have a part to play in all this. We will enter into a constructive and positive dialogue in order to deal with the relevant matters.
We can take a positive approach to the initial evaluation of the Copenhagen financial resolutions. You have taken on board much of what we in this House had suggested. The financial package remains in a fixed framework, one that can be defended to the outside world without resorting to eloquent blandishments, but it still, of course, contains a few things that we need to talk about. There is the mysterious category X, which sounds like something menacing out of the X-Files or some such science fiction. We have to discuss what this is actually intended to do. We also have to talk about how things are to carry on after 2007 because you too have passed resolutions that go well beyond the financial perspective for the next two years. We have to have talks about this. This Parliament forms part of the budgetary authority. We will engage with you in a debate on these matters. Let me sum up, however, speaking also as a budget expert who is accustomed to keeping a very close eye on what money is spent, where it is spent, and how it is spent, by saying that we will take a very positive line on this enlargement as a whole. We will also put the Budget under the microscope and examine it very carefully. We will monitor what can be expected of our present Member States and of the candidate countries. What is important is that this European continent should have a sound foundation on which to grow together, and a sound foundation is also about sound financial provision, on which we will come to an understanding together.
Mr President, Mr President-in-Office of the Council, Prime Minister, congratulations on the fabulous result that you, the Danish Government and the Danish civil service have produced. The result, a unified Europe, belongs to us all, but your good planning and political will were the decisive factors.
Enlargement has finally put the Second World War to rest. Last Friday, in the Polish press room, this was very clear. In the last century, Poland was one of the hardest hit territories in Europe, mistreated from both east and west by regimes whose totalitarian ideologies left behind nothing but destruction and terrible memories. The inequalities of the past have now been eliminated, Europe is reunited, the word 'solidarity' has taken on a totally new meaning, Europe has been healed.
Now it is justice that holds sway, and not brute force, among our 25 countries and in relation to the countries around us. The EU thus represents the most binding and only democratic cooperation between independent countries in the world. We should be proud of this, and so we are. This unique cooperation makes heavy demands on us, however. Our citizens expect the right results and solutions; we have to be able to take decisions and be effective. We must therefore focus on the essential points while at the same time preserving our diversity. Decisions in the Council must be taken by qualified majority: this produces a willingness to compromise. The European Parliament must be an equal co-legislator, and, when the Council legislates, we must all be able to follow the process. Justice, not brute force, holds sway in the EU. It is the alpha and omega, therefore, that our common EU rules are observed by everyone, big and small, in the north and south, east and west. This is only possible if we have a strong Commission. An enlarged EU requires that we all uphold the values on which the Community is based. This was the message the summit sent out to Turkey. Turkey still has a lot to do and has to get back down to work. In 2004, it will be assessed in detail and, after this, provided it meets the Copenhagen criteria, will be given a date for the start of its accession negotiations. Turkey is thus being treated in exactly the same way as all of the other candidate countries; as it is justice, not force, that holds sway in the EU.
The Copenhagen Summit has shown that the EU is built on great visions and historic decisions, but, at the same time, time-consuming and sometimes even ugly negotiations on milk quotas, suckler cows and all kinds of transitional arrangements. We politicians must be able to explain both sides of this fantastic European cooperation. A big 'thank you' to the President and, once again, hearty congratulations: you deserve to celebrate, and not just with a beer.
I, too, would like to congratulate the Danish presidency, particularly as far as the decision on Turkey is concerned. I think that this decision has succeeded very well in striking a balance between, on the one hand, recognition of the reforms that have already been adopted and those already announced, and the new government's willingness to go even further if necessary, and, on the other, the ongoing need to stress that the European Union sees legislative changes as very important but that what actually happens with these legislative changes in practice is even more important. Consideration of this will take time, and I think that it is right to look at precisely what has taken place by the end of 2004. Let there be no misunderstanding; it is now up to Turkey to act.
The EU, however, must not sit on its hands. Where Turkey is concerned, it is no longer enough to simply refer to the Copenhagen political criteria, which are somewhat abstract. On the other hand, there is also no point in producing a whole stack of details without any form of prioritisation. I would therefore like to underscore the call made by the president of my group, Mr Cohn-Bendit, to the European Commission, and to Mr Verheugen, for it to be made absolutely clear once and for all what the changes are that we expect Turkey to make. To cite one example: the role of the army. Yes, this must change - lots of things must change - but what exactly does the European Union want to happen before negotiations begin? What must then happen while negotiations are in progress? Will the constitution have to be changed, for example? Will the National Security Council have to be abolished? These are all specific examples of areas in which the EU will have to be much, much more specific. If we are not, I am convinced that we will end up in a disastrous discussion about the interpretation of the political criteria, one that will be dominated by prejudices rather than by objective assessment. If we are more specific, however, this will give Turkey a chance - not by exerting pressure but by demonstrating that European values and standards are normative, in Turkey as elsewhere.
Mr President, with the decision to welcome ten new members to the Union, the Copenhagen European Council has embarked upon a new era, that of Europe reunited. With the pre-programmed decision to welcome Turkey, however, it has also decided to put an end to this era and perhaps to the Union itself.
At Copenhagen, a trap was laid which, as well as doubling financial aid to Turkey with immediate effect, could lead to accession negotiations with Turkey starting from the beginning of 2005. In order to justify this, we are hypocritically hiding behind a promise dating back to 1963 which does not actually exist, as, what was envisaged in 1963 was not for Turkey to join the Europe of the Single Act, to the Europe of Maastricht, to the Europe of Amsterdam, to the Europe of Nice. These Europes did not exist back then. What was actually envisaged was nothing more than for Turkey to participate in the Europe of the single market.
The peoples of Europe who do not want Turkey to join were deceived by the Copenhagen Council. The meeting of December 2004 was arranged with the usual cynicism in order to side-step the 2004 elections. This will probably not prevent the citizens from launching the debate themselves on this occasion.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioner Verheugen, ladies and gentlemen, I think I too must seize this opportunity to get something off my chest, as rarely have I experienced a Council Presidency that has concentrated so intently on the core issues and had such success in making them a reality. I would also like to take this opportunity to thank the Commission, and Commissioner Verheugen in particular, for their tremendous cooperation over the past few years, which has also helped us to contribute to this success.
It is our belief, however, that we should welcome our new partners in a particularly splendid way, and there is in my view no better way to do this than on the Acropolis, so that we celebrate the unity of Europe right there on the Acropolis. At this time, we should, however, also make some critical observations. For, if the newly-acceding countries are to be enabled to absorb change, efforts must be stepped up to develop the necessary administrative capacities in these countries. I believe it to be equally important for the monitoring process, which has been agreed, to be implemented utterly openly and with the utmost rigour, so that we do not face problems at the end of it all. This is in the interests of the European Union as a whole and of its capacity to act even with 25 members. It is self-evident that we should make particular efforts to implement the institutional process in the context of the Convention's constitutional debate, and I think that the candidate countries should be given every opportunity to play an active political part both in this process within the Convention and also in the subsequent Intergovernmental Conference in accordance with the Laeken formula.
The discussion in which we are engaged has, however, moved on to include Turkey and other countries. President Prodi, I am very grateful to you for addressing the issue of the wider Europe, to which we need to offer new options alongside full membership, with something like a 'European Economic Area Mark 2'. Here, we must also have the right, as a European Union, to represent our interests in relation to the financial arrangements and the cohesive effect of the legal institution, and be enabled in this way to discuss future memberships or other forms of partnership. I am, though, especially glad that it has been decided that Turkey is to be dealt with using the Community method. Instead of discrimination, whether positive or negative, there is a progress report by the Commission, and consultation in Parliament and in the Council as to whether the results justify the inception of negotiations. I really do believe it to be an essential step forward that this has been made clear and that misunderstandings have been prevented.
I would, though, like to point out in addition that we have to have a clear view of the European Union's cohesive power, so that the Union may in future retain its capacity for further development, and, when I see that Tony Blair is saying - as reported in yesterday's media - that, with Turkey we are entering the Islamic sphere and that we should also consider North African membership of the European Union, we should say loud and clear that what lies behind this is a plan to destroy the European Union. That is something we must have no part in; on the contrary, we have to remain within the boundaries.
President-in-Office of the Council, President of the Commission, like all the speakers, I would like to begin by congratulating you on the main outcome of the Copenhagen Summit, namely the enlargement of the Union or, to put it more accurately, the reunification of Europe. It is true that a number of practical difficulties lie before us, but we are heading in the right direction on the whole, and by this, I am referring not only to the first ten candidate countries, but also to Romania, Bulgaria and Turkey.
There is another section of the summit results which deserves our attention, namely that relating to the European security and defence policy. The European Council has made progress on three dossiers. First of all, that on relations between the European Union and NATO. For months, there had been no progress on the issue of the Union's use of NATO capabilities and resources. Permanent solutions have been found: this is a step forward that was needed. We also welcome the confirmation that the Union is prepared to replace the military operation in Macedonia as soon as possible. Lastly, the European Council also indicated that the Union was willing to carry out a military operation in Bosnia following on from SFOR's activities.
European ambitions are, admittedly, still modest in these three areas, but they at least constitute concrete steps forward. We now must hope that the Council, the Commission and the Convention on the Future of Europe, each working within its own area of competence, help to bring to life a genuine European foreign policy and a genuine ESDP.
One final, brief point, on a less optimistic note, regarding the timetable of the Convention and the IGC on the future of Europe. Not only has the summit failed to give any clarification, it has in fact added to the confusion. This timetable is very important, however, for the success of the reform and for the European Parliament.
Mr President, after all this praise, one scarcely dares utter a word of criticism of Denmark, especially not as a Swede, for fear of being suspected of envy. The Swedish Presidency ended, of course, as a bloody police fiasco, while the Danish peace meeting may end up in the history books.
Nonetheless, there is some justified criticism. Denmark has not succeeded in showing that the EU is a project for the people and not only for élites. No change has been made to the EU's disastrous agricultural policy, which increases the fortunes of counts and barons but forces small farmers from Eastern Europe into bankruptcy. There has been no allaying of the anxiety, felt in Estonia for example, that EU bureaucracy will crush the newly won right to self-determination. There has been no explanation of why Poland is forced to build a new Iron Curtain towards the east. Mr Titley, the Iron Curtain is not disappearing. Instead, it is only being moved. There has been no understandable explanation of why freedom of movement should apply from day one to capital, but from a much later date to people.
The enlargement process has thus again become a unilateral annexation whereby Brussels dictates and the candidate countries knuckle under. Denmark, which has its own exemptions, should understand that an enlarged EU cannot be uniform, because it then becomes totalitarian. It must be diverse if it is to be democratic.
Now, it is a question of ensuring that the referendums in the candidate countries are democratic. Above all, it is a question of ensuring that we do not decide about the EU's constitution before the accession of the new countries. If the EU were to make a decision on a constitution, right under the nose of the new EU Member States, that would be a triumph for the arrogance of power, and democracy would have lost out. Denmark's success at the Copenhagen Summit would then merely be the calm before the storm.
Mr President, Copenhagen has opened a debate not just on the European identity but on the geopolitical borders of Europe and the very idea which must underlie the European Union as a Union of the peoples and regions of Europe. I believe that the founding fathers too imagined a Europe of cathedrals, expressing an ideal, with an image of a civilisation which is not that of the minarets of Anatolia. I am thinking of Strasbourg cathedral, which was built by great master builders who, like the master builders of Europe, certainly did not think of Europe as including Turkey, of a Europe which would change its borders and become the direct neighbour of Iran, Iraq and Syria. What can I say of the inclusion in Europe of a Turkey which has just elected as its leader a person, Mr Erdogan, who said to the Turkish newspaper, jumh Uriet, that millions of Muslims throughout the world are waiting for the reawakening of Turkey to rise up, a Turkey which yesterday refused to allow a former Sakharov Prizewinner, Leyla Zana, to leave the country, preventing her from coming to Strasbourg to take part in the Sakharov Prize for Freedom of Thought awards ceremony? This is a further warning to those in favour of Turkey's accession, whom we would strongly urge to remember the Armenian holocaust which Copenhagen wrongly disregarded.
Mr President, the Danish presidency has won admiration for the intelligent and principled way in which the summit was prepared and was made a success. In the disputes surrounding the financial arrangements, we have taken sound initiatives. In the discussions on Turkey, we were surprised by the highly original and appropriate formulations which placed responsibility for accession fairly and squarely on Turkey itself. A formulation that was even better than the final outcome. My compliments to Mr Rasmussen in particular. I must say that I was filled with pride by the starring role played by Bertel Haarder, who was formerly one of our colleagues in this House.
Mr Verheugen can now indeed look back on the difficult task he has now largely brought to a successful end with a feeling of relief. Bulgaria and Romania still have some way to go, and they accept that. If they do not achieve the target of 2004, I believe that they will do so by the 2009 elections.
Turkey is a great deal more difficult. Up until the summit, Turkey gave us the impression that she was basing her accession to the European Union on seniority of membership applications. In doing so, she was forgetting that when she applied in 1963, the European Union was only an economic community with no internal market as we have today, no elected parliament, and no political aspects or ambitions. She is now suddenly asking a whole lot more, and that is the main issue here. While the European Union has been developing at high speed, Turkey has remained trapped in the disadvantages of its Kemalist system, a system with great internal tensions and therefore with widespread repression. Anyone who did not belong to the main population group of Sunni Turkish speakers had a difficult time. During a recent visit to Turkey I realised that as a Protestant I could not live in a place like Dyarbakir, for example, without coming into serious conflict with the authorities. That is ridiculous for a citizen of the European Union in an aspiring Member State. Things have only really been moving over the past two years. There is therefore still a very long way to go.
Just as with Bulgaria and Romania, I would urge us not to be over-optimistic as regards the speed at which Turkey can change. You only have to think of the special position of the army, for example, which Mr Lagendijk has already mentioned. This position cannot simply be changed by means of a few formalities. The system is too deep-rooted for that. If you take away a cornerstone, much more may come tumbling down. It may be important to compile a list of the changes we want to see, such as to public order, which is accorded such extraordinary priority that individual human rights also suffer in many other areas as a result.
I am delighted with the stance taken by Mr Verheugen, who said that his investigation will not be based on any preconceived answers whatsoever and that it will be an honest and thorough investigation. I think that there is every reason to believe that it will be, and also that we must make sure that we are not too superficial in what we do - something that often happens. I have great faith in what Mr Verheugen has said. We want a normal Member State; we do not, for example, want a Member State that makes demands and goes through life exerting political pressure by banging its fist on the table, as we saw recently. This is unacceptable; in my view Turkey will have to demonstrate goodwill by putting an end to torture, the deliberate provocation of minorities and suchlike.
In the meantime we are looking forward to the participation of the observers from the first ten countries. This is a momentous event, and it is incredible to think that from 1989 to 2004 we have been part of this Parliament that has brought about such major historic changes.
Mr President, I wish, on behalf of my group, to make a number of short points on institutional questions that have arisen from the historic Copenhagen Summit.
Firstly, the agreement that the new Commission should take office on 1 November. I welcome that agreement, but it must be clear - which it is - that the new Parliament must be the one to approve the new President and Commission. The details of this must be worked out, as Mr Barón Crespo said earlier, in an interinstitutional agreement between our institutions. I would like to see November become the permanent changeover date. Why should we, every five years, have a half-year period where the EU's work comes almost to a halt, while we first have the European elections and then an outgoing Commission that needs to be replaced by a new one that can only start work the following year in January? It would be good to introduce this on a permanent basis and not just on this one-off occasion.
Secondly, the issue of the signing of the new Treaty that emerges from the Convention, containing a constitution. It is fair enough that this has been set for May, when the new Member States will legally be members and can sign that new Treaty. However, I would not like to see the new date being used as an excuse for having a long, drawn-out IGC from autumn 2003 to May 2004. We must keep to the idea of having a short, sharp IGC in autumn 2003, with the participation of the new Member States, to approve the results of the Convention, which we hope will not need to be changed.
My third and final point is the question of the number of seats in this Parliament for Hungary and the Czech Republic. Under the Nice plans they are allocated two seats fewer than Belgium, Portugal and Greece - although those countries have a comparable population with Hungary and the Czech Republic. The Czech Republic and Hungary are right to ask for equality. Whether that is achieved by cutting the number of seats for the three current states - which may be difficult - or by raising the number for Hungary and the Czech Republic, the issue must be addressed in the Accession Treaty.
It would be arrogance to attempt to sum up the Copenhagen Summit in two minutes. I will therefore limit myself to a few points. First and foremost, I would like congratulate the Danish Presidency - and these congratulations are not just formal, they come from the heart - on the skill with which it has brought lengthy negotiations to a successful close. Secondly, we are witnessing an historic period of history, the full meaning of which we may not yet have grasped: for the first time in the history of mankind, a union of States is being built on the basis of a project of civilisation and shared values without recourse to military force. This means that we, the European Parliament, and the Council and the Commission, must evaluate very carefully something which President Prodi mentioned, namely the fact that, at this juncture, now Europe has been built, we need to make the rules. The rules of our founding fathers, the rules which were the basis for the development of the European Economic Community, now need very careful revision, revision which I am sure will be achieved by the Convention but which needs a further contribution. I would like to quote a statesman who lived two centuries ago in Italy - Count Camillo Benso di Cavour - who said. 'We have made Italy, now we must make Italians!' We have certainly made Europe at Copenhagen - now we have to make Europeans. And to make Europeans we need this large-scale information campaign promoting Europe - which our President mentioned this morning - which has been announced many times but will have to be implemented practically in the coming months, for what is happening here must be by common agreement between all our fellow European citizens.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, it has been said, and rightly so, that the Copenhagen Council put an end to the post-war division of Europe. We also need to put an end to a much older division, by which I mean the difficulties preventing eastern Europe from moving from the Middle Ages to the present day, difficulties which condemned it to a period of endless stagnation and cost it dearly in terms of both money and blood. It is time we paid our respects to the people of eastern Europe for their persistence and for their faith in the concept of progress, which I hope will be vindicated today.
There has been a parallel achievement in southern Europe. It does not have the same material dimensions as eastern Europe, but it does have similar moral dimensions. Look at Cyprus, an ancient European people, a Hellenic people, which found itself in the grip of a nineteenth century colonial regime and finally - and rightly - rebelled against it in the middle of the twentieth century. As in numerous other instances, the consequences of that rebellion were - in English for the benefit of my British colleagues - an 'independence of sorts', but an independence accompanied by the partition of two nations, with the colonial power playing one off against the other on the basis of the classic principle of divide and rule. Today's Europe, with the admission of Cyprus and the call for the island's two nations to be reunited, will remedy the tragic consequences of the colonial adventure in - or rather the retrogressive order which governed - this European country. This is what is important, Mr President, Mr President-in-Office, Mr President of the Commission, not the fact that no agreement was reached. Of course, the Greek side responds fully to your call for an agreement to be reached by 27 February and, if there is a similar response on the Turkish side, an agreement will be reached. But what you should really be looking at is the response in the hearts of the Turkish-Cypriots, whose demonstrations show exactly what they think of their reactionary leaders. This is the real response and the real brilliance of Europe in the hearts of its people, when Europe sticks to its principles, and we must rely on this brilliance to move forward and build the future.
Mr President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, in closing the Copenhagen European Council which brought together the Heads of State and Government of the Fifteen Member States, the President-in-Office, Mr Rasmussen, stressed the truly historic nature of this event which puts an end to the period of separation.
The subject of our work over recent days was a common vision for the future of our continent. A stroke of good luck but also intense and extremely commendable work by the Union, and especially by the candidate countries, has meant that the enlargement process, launched in 1992 in the Danish capital and forming the basis of the famous political criteria, named after Copenhagen, on democracy, the rule of law and human rights, has been completed in the same place.
Look at how much progress has been made over the last 50 years! Look at how many barriers have been torn down, how many misunderstandings have been overcome! Twenty-five - soon to be twenty-seven - States are finally working together to achieve the objectives of freedom, democracy and responsibility. Such cooperation honours the fight that millions of our predecessors waged at the price of intense suffering and sacrifice.
We still have a great deal of difficult ground to cover, no one has any illusions about this. The European Union must, in particular, respond to the need to make fundamental changes to the way it works and to its institutions. This is the work that the European Convention must bring to a successful conclusion under Mr Valéry Giscard d'Estaing. We hope that the European Convention will lead to a draft for a single constitutional treaty that is legible and which responds to the need for a Europe that is more efficient, more democratic and perceived to be more legitimate by all European citizens.
Unless we fundamentally reform the way in which the European Union currently works, Europe's reunification will lead to weaker political will within Europe and this is something that we certainly do not want.
Mr President, although the Copenhagen decision is indeed of historical significance, this is only one stage in the development of the European Union. It has been said quite rightly today that enlargement of this Union must go ahead. On the one hand, a number of countries - I am thinking here of the Balkan countries - await membership at a later date, and on the other, there are other countries with a well-founded claim to close partnership and equal status, by which I mean Russia and also the states bordering the Mediterranean.
An enlarged EU must, though, strike a new balance between flexible and efficient decision-making and the aspects of the decision-making structures that have to do with democratic policy-making. Together with the representatives of the Council Presidency - I see that Mr Haarder is present - Parliament, the Council and the Commission are engaged in the search for a common basis for dialogue on better forms of governance. Mr Haarder has gone to a great deal of trouble to provide a number of contributions. Even though he is now the representative of a government and no longer a member of this House, a certain awareness may be at work here. The main thing, though, is that there are a number of governments that are far more restrictive than he wishes to be. I see that as highly problematic, as not enough governments have made public commitments to transparency and public access, especially as regards their decision-making structures.
I would particularly like to thank President Prodi for the way in which the Commission has again presented a range of proposals that point a way forward to possibly better and, at the same time, more democratic ways of governing, principally indicating how the Council and Parliament can participate in lawmaking with equal rights. Not all of the Commissioners have realised, however, that when this House delegates and cedes the power to make laws, we can, of course, do so only on certain conditions and in conjunction with a right of recall. I hope, though, that the next conversations, which we will be having at the beginning of the Greek Presidency, will bring us a result.
I appreciate it when the Commission and the Council keep on reiterating their obligation to insist on adherence to the Treaties, but I ask them to acknowledge that we in this House have to insist on the principles of democracy being guaranteed by the legislators' participation in the process of drafting laws. We will be having elections in 2004, which we will not win against each other; we can win them only with each other and only when we make it our real concern that there should be greater flexibility, greater efficiency, and also more democracy in the European Union.
Mr President, the historic decision taken by the Copenhagen Council will doubtless help to restore the unity of Europe lost after the war. The accession of central and eastern European countries, together with Cyprus and Malta, is another step in the evolutionary process of the unique phenomenon we refer to as European integration and I should like to congratulate both the Danish presidency and the Commission and Commissioner Verheugen on their successful handling of the entire process.
I do not have much time so I will make just two comments. First of all, because of the economic and financial repercussions of enlargement as the result of the accession of new Member States, the Union will have to be bold in adjusting its financial perspectives if they are to meet the demands both of enlargement and of its citizens and make an effective contribution to the stability and cohesion of the societies of the Member States, especially the new Member States. Secondly, I should like to comment on the accession of Cyprus and, more particularly, the atmosphere surrounding the Copenhagen Council. It seems to me that the Council satisfied all of us because it showed that Europe can manage its affairs both wisely and decisively, taking as its criterion the construction of a healthy, democratic structure in which human rights and the proper values of human society are respected.
We must not, however, forget that a solution to the problem still needs to be found and that Copenhagen was unable to find one because the Turkish and Turkish-Cypriot leaders refused to focus on a solution. We must now make every effort and do all we can to bring about the integration of the whole island within the next two months. However, I would point out that the solution to the Cyprus problem, however badly needed, must keep the fundamental principles of the Treaties of the European Union intact. Any derogations from the acquis communautaire, any transitional arrangements included in the solution to the Cyprus problem must not leave factors which violate basic principles of the European Union behind once they expire. I call on the European Commission, as the guardian of the Treaties, to keep a close watch to ensure that the solution does in fact abide by the Treaties of the European Union.
Mr President, President-in-Office of the Council, President of the Commission, as rapporteur for the accession of Cyprus, I fully welcome the decision of the Copenhagen European Council to admit Cyprus to the European Union as a new Member State. I would also like to congratulate the Commission and Council teams that negotiated the accession of Cyprus.
The European Council has therefore honoured the promise made at Helsinki to carry out accession, even in the absence of a political solution. Our hope of seeing a reunited island joining the Union has not materialised. We now know that neither lack of time nor external pressure can be cited as reasons why it is impossible to accept the UN Secretary-General's proposals as a basis for a global settlement. The agreement was sabotaged by those who continue, even today, to advocate the existence of two separate States instead of one federal State, and who wish to see Cyprus join at the same time as Turkey, rather than in May 2004, as an independent and indivisible country. Mr Denktash and his entourage are largely responsible for this failure, and I understand the frustration and anger of a large part of the Turkish Cypriot civil society as well as the opposition parties. It is true that the two sides have committed to continue negotiations with a view to reaching a global settlement before the end of February; it is true that there is still the opportunity to bring down the last wall in Europe. However, the mental barriers that the privileged few of Mr Denktash's regime still cling to will not disappear as if by magic because, for them, no solution is the solution.
Mr Denktash's stalling policy could very soon turn out to be a threat to Turkey's ambitions in Europe. At present, there is still a last glimmer of hope that the European Union should bank on: the new Turkish Government could lay a major deal on the table and thus demonstrate that its declared intention to persevere along the path indicated by Europe is, in fact, genuine.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I count myself among those who wish to extend the warmest of congratulations to the Council Presidency on its success. Whilst I think that what was achieved in Copenhagen will still be sending out signals long after the end of the summit and will be of great significance for European integration in the twenty-first century, I of course want to pour a certain amount of cold water on this achievement in order to enlarge on a few points.
The first topic that I wish to address is as follows. We are of course already expecting the Czech Republic to take the initiative in making an unambiguous statement, even before we are called upon to vote on its accession treaty in this Parliament. In November, with reference to the Brok Report, Parliament expressed its position with perfect clarity.
Secondly, President Prodi and Commissioner Verheugen, I would like to ask the Commission to give some thought to how we can work together to develop a sort of third way as regards Turkey. How do we bridge the gap in time between monitoring the compliance with the criteria and the day when we actually discuss negotiations? What types of cooperation can we offer that are in both Turkey's interests and our own? I think these considerations make 2003 a very important year. We should all - Council, Commission and Parliament - be working together on how a large number of individual projects, ranging from customs union to the common foreign and security policy, can enable us to achieve a new kind of co-existence with an important strategic neighbour.
My last topic, one that I want to address briefly, is the need for us to resist all the attempts at blackmail that are being made even from within the European Union. I do not want to go into the details right now, but various Council working parties are meeting right now to resolve a problem for a Member State that joined in 1995. I think there should be no support here for attempts at extortion on the part of Member States, and I am very grateful to the Council and to you, Mr President-in-Office, for not yielding to them.
Last Friday, 13 December, I went to the cinema to see Roman Polanski's film, 'The Pianist', the story of a Jewish musician from Warsaw who survived the Second World War in a miraculous way. At the beginning of the film we see how his family reacts with relief to the news that the British and the French have announced that they will be coming to help the Poles following the invasion of Poland by the Germans. We all know that nothing came of that help until last Friday, the thirteenth. On that day the outcome at Copenhagen paid off an old debt. The success of Copenhagen is success for everyone - including for this Parliament, which has been so intensively involved in this process. We can be proud of this result. To paraphrase the words of the great social democrat Willy Brandt, something that belongs together is now really being given the opportunity to grow more closely together. What started with Brandt's historic genuflection in that self-same Warsaw has now been completed in Copenhagen. The credit for this new historic moment goes mainly to those who brought about the momentous changes in 1989 and 1990 and who were astute enough to make the most of the opportunity to turn the new democracies into fully-fledged EU candidate countries. Many of those who were leaders at the time have now disappeared from the political stage, but the outcome of Copenhagen is also a tribute to them.
Of course, our own European Union also deserves to be congratulated, as it may well have taken a long time to formulate the starting points and preconditions for accession, but it has subsequently maintained the agreed scenario and adhered to the agreed timetable consistently and efficiently. In this context I would like to pay particular tribute to Mr Verheugen's efforts. The candidate countries are also deserving of praise. Their staying power has really been put to the test. As rapporteur for this Parliament for Slovakia, I myself have experienced the efforts made by the Slovaks to meet the EU's conditions at close hand. They were far-reaching, and there was very little time. The emphasis in the reports from the end of last week about the results of the Copenhagen Summit was on the financial arrangements for the negotiations and the Turkey question. Both aspects are important, but they are not the only weighty matters. Other problems also play a role in the European Parliament's final assessment that we have to issue for each candidate country. It is enough in this case to remember our earlier concerns on matters like the battle against corruption, the lack of administrative capacity in the accession countries and the discrimination against the Roma.
Mr President, I, too, would like to congratulate Mr Rasmussen, Mr Haarder, Mr Prodi and Mr Verheugen on this excellent outcome. I would also like to join our group chairman, Mr Poettering, in emphasising that this small country has produced a great achievement. This really means that we will not have to change this rotation system in the future. Experience teaches us that big countries sometimes do not do things very well, and that small countries sometimes do things very well indeed. I say to Denmark that you can be proud of the outcome.
Secondly I would like to make some comments on enlargement. I am delighted that Poland has made it to the first group of accession countries. This was of course not without problems. It would also probably be a good idea - and I am addressing this to Mr Verheugen - to give the Member States an even better explanation of what enlargement is really going to cost us. If we are aware that there is still a leeway of some EUR 25 billion before we reach the EU expenditure ceiling, and if we know that we will only be incurring costs of EUR 12 billion in the first year of enlargement, EUR 12.6 billion in the second year and EUR 14.9 billion in the third year, we will know that despite enlargement we will still have money left over in 2006. We must therefore make it clearer that this enlargement is not expensive; in fact it is cheaper than all the enlargements that have gone before.
Thirdly , I would like to mention Cyprus and Turkey. It is a pity that Cyprus has not been included in its entirety, but it is a good thing that we have made sensible arrangements with regard to Turkey, which does not yet have a date for accession, but will have to adhere explicitly to the arrangements agreed at Copenhagen and will be tested against them. I think that this is very important. Actually I wonder whether Turkey ever ought to accede, as we will then have to tackle the debate about Europe's borders at some stage.
My last comment is this: you had a visit from Mr Giscard d'Estaing, and I have the honour of being a member of the Convention. Mr Giscard d'Estaing once again spoke about the president of the European Union and the congress that would have to be set up. Those are his ideas. I can tell you that there is really very little support for this in the Convention. If we ever need a president of the European Union, it should be the president of the European Commission, and we do not need a European congress at all. It is this European Parliament that needs more powers. That is also what it says in the Benelux statement. If all small countries endorse this, we will fortunately be able to consign this nonsense of Mr Giscard d'Estaing's to the scrap heap. I hope, therefore, that Denmark will back this.
Mr President, the Danish presidency set itself an extremely ambitious agenda for the Copenhagen Summit.
As a result, two fraught days were spent in Copenhagen negotiating a financial package, with divisions at one stage threatening to stall proceedings. However, once this had been resolved, the EU formally invited eight countries from Central and Eastern Europe, plus Cyprus and Malta, to join in 2004. This was a momentous occasion in European history, finally bringing to an end the divisions created by the Cold War.
However, it must be said that enlargement is not yet complete. Negotiations have still to be concluded with Bulgaria and Romania and have yet to begin with Turkey.
I endorse the commitment given at the Copenhagen Summit to start the negotiations with Turkey in 2004, subject, of course, to a review on progress on human rights and rule of law issues. I have consistently argued that the accession of Turkey could form an important bridgehead between East and West and help consolidate Turkey as a secular democracy and a calming force in an otherwise unstable region.
As a result of these momentous decisions, our new neighbours will be Ukraine, Belarus and Moldova. Now is the time to consider what sort of relationship we want to develop with these countries and how far we want it to go.
In conclusion, I am pleased that the recent uncertainty regarding the timetable for enlargement, which was partly due to our rejection of the Treaty of Nice in the first Irish referendum, has been removed. It will now proceed in May 2004, ironically under the Irish presidency and indeed, Mr President, during your final six months as President of this Parliament. I look forward to welcoming the new accession countries into the EU family on that historic occasion.
Mr President, Mr President of the Commission, ladies and gentlemen, the year that is coming to its end has been a remarkable one for Europe. The introduction of euro notes and coins has made the internal market a domestic one. The Copenhagen resolutions have set in motion the process of ratification for enlargement as a precondition for the reunification of Europe, and have enabled the legacy of Yalta and of the post-war era to be overcome. This move also has knock-on effects on all the Member States and candidate countries, including my own country, which possessed the longest external - and dead - border. From Europe's margin, we have moved back, to be - as the Austrian national anthem puts it - like a heart at its centre.
Our task is to draw closer together, to build up Europe's stability and its capacity to act, to listen, to be desirous of mutual understanding, to tear down walls and cut through barbed-wire fences - wherever they were or will be set up. Neither Copenhagen nor participation in the 2004 elections to Parliament bring the accession process to a conclusion. Information, communication and reform continue to be needed. The European projects call for the public to be more deeply involved, and not only prior to the ratification of treaties. Far from being already at an end, the process of enlargement is moving forward, and I am thinking not only of Bulgaria and Romania, but also of Croatia and the countries of the former Yugoslavia, of Switzerland and Liechtenstein.
As my final point, let me say that transit policy is evidence of the fact that the Danish Presidency, to which I am very grateful, is at work right through to its last day. Let me tell you, as an Austrian, that we give the utmost support to the proposal to be found in COREPER, because it is right and good. It is my expectation that a resolution will be passed at 3 p.m. this afternoon, or, failing that, at the extraordinary council of Transport Ministers on 31 December. Let us put an end to transitional arrangements; let us establish European rules and introduce the infrastructure costs directive in 2003 at the latest!
- (DA) Mr President, first and foremost, I should like to express my thanks for a constructive and positive debate and for the many positive comments on the Danish Presidency in general and the course of the Copenhagen Summit in particular. The Presidency views the cooperation it has enjoyed with Parliament as constructive and positive, and we are delighted to see that Parliament shares this view.
A number of questions have been posed, and so many subjects have been raised that it is impossible for me to comment on everything that has been said in the limited time available; but I should like to highlight a few subjects that many people have mentioned.
Mr President, I would like to ask Mr Verheugen to clarify something important. Commissioner, let us assume that both sides in Cyprus agree to a solution based on the Annan plan by 28 February. Provision has been made for a referendum to ask the people if they accept the plan and if they accept integration. If one side, let us say the Greek-Cypriot side, rejects the referendum, what then? Do we revert to the Copenhagen arrangements, which only make provision for the integration of the Republic of Cyprus?
Mr Alavanos, the United Nations peace plan includes a road map, which concludes with the proposal that the process should end with a referendum to be held in Cyprus' Greek and Turkish communities on the same day, and which would combine both questions, that is to say, approval of the resolution of the conflict and approval of membership of the European Union. Consequently, the situation cannot arise in which membership of the European Union is approved, but not the political solution to the conflict in Cyprus, and so your question is hypothetical. On the contrary, it is a fact that if, by a democratic process, the people reject accession to the European Union, we regret that very deeply, but, being a democratic institution, we have to respect it.
The debate is closed. I have received six motions for resolution pursuant to Rule (42)5
We voted against this report, which repeats the affirmation of the European Commission - even if the rapporteur distances himself from it - according to which 'labour costs are generally considered as the main potential source of inflation' in the eurozone.
The report states that establishing a European labour cost index would resolve a 'major weakness' of the economic and monetary Union. Who are they trying to fool? If there is a major weakness then it has to be the salaries of the overwhelming majority of European workers.
In the European Union, which is one of the richest regions on earth, the real standard of living of the working class has been declining for many years, beginning with that of tens of millions of workers that employers condemn to insecure employment, not to mention those who have been made unemployed! For decades, all the policies of left- or right-wing governments and those of the European authorities have moved in this direction in order to increase the wealth of the ruling classes.
Do you want statistics? In that case, publish the index of profits made by the European ruling classes thanks to the exploitation of their workers! For the workers of Europe, it would be the exorbitant cost index of maintaining a capitalist system that is socially unjust, harmful to individuals and economically devastating!
The EC Treaty specifies that the European System of Central Banks shall have price stability as its principal objective. So far, however, there has been no single instrument to record, transmit and evaluate labour costs, which constitute the most significant factor in price stability. The Common Position that is before us will close this gap.
It is with satisfaction that I note that the rapporteur has given his approval to the Council draft, without tabling any new amendments. Also to be welcomed is the idea, put forward in the Critical Appraisal, of developing a productivity index enabling increases in labour costs to be measured in relation to growth in productivity. Our esteemed colleague could not, however, restrain himself from pointing out in his Critical Appraisal that he does not share the Commission's, and the Council's, viewpoint that labour costs are one of the largest sources of inflation. I regret that I am unable to share the rapporteur's viewpoint. If you want to understand the potential influence of total salary on changing prices, it is enough to consider the proportion of salary costs to the overall costs of any business, be it large or small. The argument adduced by the rapporteur to the effect that salary increases are only the result of increases in the cost of living, is like the question of whether it was the chicken or the egg that came first.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
When prices increase, the value of wages decreases. To protect themselves against this, the trade unions in many European countries have battled for years for indexing. This means that it is not necessary to negotiate on compensation for the reduction in purchasing power every year but only on the extent to which workers should participate in productivity increases and on the making up of arrears suffered by some occupational groups who have been underpaid for years. Pressure from employers' organisations and the support afforded by neo-liberal governments have in very many cases reversed this indexing. This can result in increasing intransigence in wage disputes. Attempts are repeatedly being made to place the blame for inflation or the lack of money for useful government expenditure on the shoulders of the workers. This means that in the eyes of the Right and the employers, the economy will flourish only if a majority of the people accepts a creeping drop in purchasing power. They do not consider the loss of domestic purchasing power that this can cause, or the excessive profits and too low taxes. Official statistics on wage costs and the development of prices become an important item of information in labour disputes and in the way in which governments and employers attempt to manipulate these disputes. The regulation on labour cost index will not eliminate this conflict of interests.
. (PT) The Commission considers a labour cost index to be of utmost importance for the European Central Bank, to monitor inflation in the EMU, and for social partners to use in negotiating wage agreements.
The current proposal seeks to remedy that by establishing a common framework for the production, transmission and evaluation of comparable labour cost indices.
In short, it is being proposed that, in order to calculate labour costs, the total quarterly costs incurred by the employer in the employment of labour must be taken into account. In implementing the regulation, the Commission shall be assisted by the Statistical Programme Committee. The Commission will submit a report to Parliament and the Council every two years on the regulation's implementation, including an assessment of the quality of the data supplied.
In its Common Position, the Council has made a number of adjustments to the original Commission proposal. The rapporteur considers that these changes are in line with the spirit of the original proposal and I therefore wish to use this explanation of vote to express my favourable position.
. (PT) Having seen that the lack, to date, of a common framework for the production, transmission and evaluation of comparable labour cost indices has been a major weakness in the action plan for EMU statistics - a fact that will also have a detrimental effect on inflation in the Eurozone - I have supported this report, which rightly seeks to guarantee the existence of this common framework. In fact, as the rapporteur points out, this common framework will enable the ECB to monitor changes in inflation within the EMU and will be of enormous benefit to the social partners in negotiating wage agreements.
As in countless other cases, transparent and reliable information and the existence of clear and understood criteria these days constitute a crucial tool. This will contribute both to the upstream adoption of fair, proportionate and appropriate measures by national and Community authorities and to serving as a downstream tool for clarifying the role and interests of economic actors and ensuring that the composition of these is balanced.
Whilst welcoming the establishment of this common framework, I still look forward to the results of this new regulation's implementation, in which the quality of data in particular will be assessed, because the Commission will have to present a report on the new regulation's implementation to the European Parliament and to the Council every two years.
. (PT) I congratulate Mr Pohjamo on the excellent report he has drafted on the Parliament and Council proposal for a regulation on the carriage of passengers, freight and mail by air, which I support, especially with regard to the need to adopt regulations that will enable mechanisms to be set up to provide European carriers with up-to-date and comparable statistics for this sector. These will help to guarantee the safety of passengers and the efficient management of these companies.
In this context, I should also like to emphasise the importance that this set of regulations will have in helping to resolve the issue of air space saturation.
As a former rapporteur for Customs 2000, I have an active interest in EU cooperation on customs in the EU and have voted for the Mollar report, which improves the exchange of information.
In all matters relating to the area of freedom, security and justice, a balance must be struck between the freedom of the individual and the urgent need to tackle the rise in organised crime.
It is hoped that the customs file identification database (FIDE) will make a positive contribution to the fight against organised crime in the EU.
As regards Mr Nisticò's report on the regulation of the distribution of human blood, it can truly be said, Mr President, that this conciliation process was a fight to the last drop of blood. However, blood also indicates nobility, when it is blue, and we have to admit that the rapporteur, Mr Nisticò, is not lacking in nobility. It also indicates a sanguine nature, which Mr Nisticò, like all the people of Calabria, certainly has, so much so that he has achieved great success in this conciliation. It also means solidarity, for to give blood is to show solidarity. Therefore, with the greatest of pleasure, I voted for the report.
Mr President, I would also like to welcome this report and the new directive. The passing on of contaminated blood can and does have fatal consequences and I welcome strongly the proposals to regulate the transportation of blood and to ensure supervision by qualified staff, which represent an important step forward in this directive.
I would like to thank medical staff at Addenbrookes Hospital in Cambridge and at the Norfolk and Norwich Hospital, both of which are in my constituency, who have given me help and advice so that I could contribute to this directive. They want to convey the importance not only of qualified staff to supervise the process but also of training for all those who handle blood, because human error is the biggest source of accident in this respect.
Finally, the voluntary donation of blood - which is an important principle for us in Britain in particular - has the added benefit of ensuring the highest possible voluntary screening-out of the health risk associated with blood transfusion. We should be thanking and congratulating all those millions of people in Britain and throughout Europe who give blood. We should also appeal to the 94% of people who do not give blood to do so in future.
. (PT) This report has sought to ensure that more rigorous standards are adopted for the eligibility of blood and plasma donors and that blood donations are screened, to establish a Community-level quality-control system for blood transfusion centres, complemented by an equivalent system of control and approval in the Member States and to set common standards for staff training and the traceability of blood from donor to patient.
On 12 June 2002, Parliament adopted eight amendments at second reading. Under the written procedure, a compromise solution was reached and accepted by the Council, in conciliation, for donors to be examined by qualified health professionals.
For all these reasons, this report has won my vote.
We voted in favour of this text due to the number of positive points that it contains, particularly those seeking to limit the levels of certain dangerous substances in electrical and electronic equipment and those compelling manufacturers to finance waste disposal.
We condemn the over-scrupulous nature of the text, however, and particularly the lengthy timeframe given to manufacturers to apply this directive. Given that dangerous substances are involved, this lengthy timeframe, which only comes to an end on 1 July 2006, is a licence to poison for manufacturers.
. (PT) Many of the complaints made by Europe's citizens about the Member States' environment policies are based on the one hand on the lack of transparency by the institutions in terms of informing the public and, on the other, on the lack of consideration of the citizens' opinions about projects that will have an impact on the environment.
The fact that, in the wake of the Aarhus Convention, the Commission has legislated on public access to information in certain plans and programmes and on public access to justice is, therefore, extremely important.
Greater public information and participation will not only add legitimacy to the decisions taken by our institutions but will also enhance the quality of these decisions. The directive that has been adopted today represents a significant step in this direction - the public dissemination of information will become the rule and the protection of information by the authorities will become a clearly defined exception.
The aim of this report is to facilitate public access to environmental information, so we cannot be anything but in favour.
However, whilst explaining the need to 'ensure that environmental information is disseminated to the public as widely as possible', the report half-closes the door that it has just half-opened by assuring that 'the Member States may refuse a request for environmental information on specific grounds', in other words whenever they see fit.
Furthermore - and this is well beyond the limits of the report itself - of what use is the affirmation of transparency in this area, when major companies which pose the main threat to the environment can always hide behind commercial or business secrecy? Transparency requires the veil of industrial and commercial secrecy to be lifted.
. (PT) Sustainable development depends on our ability to make the 'greening' of the economy a reality - to ensure that buying green becomes a right and not a luxury and that selling green becomes a competitive advantage. This will only happen if, by analysing the life cycle of products, we quantify their environmental features, from project stage to disposal, and thus include these environmental costs in the product's final price.
The directives on electrical and electronic equipment that have been adopted today represent an extremely significant step in this direction because on the one hand they will force producers to reduce their use of certain dangerous substances, such as lead, mercury and cadmium, in electrical and electronic equipment and on the other, they will promote the collection, reuse, recycling and recovery of electrical and electronic waste, making the producer responsible for funding these systems.
. (PT) This new directive makes it binding on Member States to provide the public with access to environmental information held by the authorities, in terms arising from a compromise reached between the Council and Parliament, which I think is acceptable.
In short, the joint text lays down:
the obligation for public authorities to actively assist citizens in their search for information, encouraging them to use the new technologies to answer their requests;
quality standards designed to ensure that the information supplied is up-to-date, accurate and reliable;
the principle that information should be provided to the public free of charge, although it has been accepted that a charge can be made, restricted to 'a reasonable amount'.
Because this compromise strengthens the citizens' right to obtain information from national, regional or local authorities, specifically in the event of river contamination, the construction of new projects or the destruction of natural habitats of protected species of flora or fauna, thereby increasing transparency in areas of common interest, I could only vote in favour of this report.
. (PT) I have, of course, voted in favour of this important report, which seeks to establish common criteria for access to information, to ensure public participation in the decision-making process and access to justice in environmental matters, because I believe that this access to information - and I am talking about high-quality information - on environmental matters must today be considered to be a standard prerogative of citizenship. In fact, establishing rules for such access will effectively contribute to control by the citizens in an area that concerns everyone - a genuine Citizens' Control to protect our environmental heritage. I therefore feel it is quite appropriate to strengthen the mechanisms for access to information and to information technologies. The trend of authorities providing environmental information without charge, in conjunction with promoting the use of information technologies - especially the Internet - will lead to this information being widely and freely accessible, subject, of course, to the necessary restrictions when national security, court cases or industrial rights or those concerning intellectual property are concerned.
Lastly, I welcomed the idea of establishing practical arrangements to ensure that information about the environment is used effectively, and of granting of more rigorous powers to the Member States in this context, which will result in greater responsibility for these, but also in the subsidiarity principle being implemented.
That concludes voting time.
(The sitting was suspended at 12.30 p.m. and resumed at 3 p.m.)
The minutes from yesterday's sitting have been distributed.
Are there any comments?
Mr President, one very quick question: I have just read in a Spanish newspaper that Nestlé, a large multinational, is demanding USD 6 million from Ethiopia in the middle of a famine. I really do not know what kind of world we are living in, and I cannot get over my amazement, regardless of the economic and legal reasons this multinational may have. Whatever the case, the situation is none the less cruel.
I share your concern, Mr Bautista. The problem is that I asked about the Minutes and, although your contribution was not entirely irrelevant, it is the Minutes that plenary was supposed to be discussing.
(The Minutes were adopted)
The next item is the Council and Commission statements on safety at sea and measures to alleviate the effects of the Prestige oil tanker disaster.
- (DA) Mr President, I should like to thank Parliament for this opportunity to express, on behalf of the Council, my deepest sympathy with those affected by the devastating and scandalous pollution that followed the accident involving the oil tanker Prestige off the Galician coast.
I believe that we all hoped that, following the Erika accident in 1999 - I myself was present at discussions on this here in Parliament - we had put an end to this kind of disaster in the heart of Europe. Unfortunately it has happened again, however, and thus maritime safety and the prevention of oil slick disasters is back on the agenda.
Following the Erika accident, the Council and Parliament adopted a number of measures to improve safety and reduce oil pollution at sea. We still do not know what went wrong to cause the wreck off the Galician coast, but the fact that it could happen is, in itself, proof enough that further action is required. There is now a need for us to make whatever efforts are necessary to prevent this kind of accident in the future - and for us to send a strong political signal to the population, shipowners, captains, and everyone involved in transporting oil, in particular.
On 21 November, Parliament made a strong statement on the Prestige accident. I should like to say to Mrs de Palacio that the Commission, in my opinion, has shown great energy in acting on this difficult matter. Both institutions deserve praise for the Community's swift action in initiating decisions promoting maritime safety and the protection of the marine environment. We now have a starting point from which to proceed with the matter.
It has been the Presidency's intention to treat the Prestige accident extremely seriously. The matter was placed on the agenda of the Council of Transport Ministers on 6 December and at the Council meeting of Environment Ministers on 9 December, and I was present when it was also discussed in detail at the European Council meeting in Copenhagen last week. This was one of the reasons why there was a delay, meaning that the ministers did not end up dining with the Queen of Denmark. It was important to the Presidency that the meeting produce tangible results, and we can now say that it did indeed produce results.
The Council has declared that all the relevant measures will be taken to prevent this kind of accident: at international, EU and national level. I am happy that the Council Conclusions are fully in line with the views of the European Parliament. Both the Council and the Presidency hold the view that we have achieved a good result, one which sends out the strong political signal we need: a firm line against single-hull tankers in the EU and the political will to find solutions.
It is my hope that Parliament will make an active contribution - and I am quite sure that it will - to the rapid achievement of the goals set. In particular, I am thinking of the measures that Parliament and the Council will be adopting together under the codecision procedure. These include accelerating the phasing-out of single-hull tankers. I have no doubt that we can agree on this, given the will and resolve that Parliament has shown in this matter. The Council is also looking forward to constructive cooperation with Parliament, so that there is no unnecessary delay in putting in place the tightening of regulations and the rules on liability that are needed for the purposes of prevention and in order to ensure that, if accidents should happen, it is the right people who are made to pay: that is, those responsible.
Mr President, ladies and gentlemen, only a few weeks ago, when the Prestige had just sunk, I made clear to Parliament my fury and disappointment that we had been unable to prevent this tragedy from occurring.
Unable to prevent a tragedy that was foreseen, that we knew could happen at any time and that we could not prevent because we lacked the political impetus, the will, the decisiveness required to move more swiftly and decisively in applying the measures proposed by the Commission at the time.
Today I must reiterate this. I would like to do so because we cannot allow a third disaster to take place. We cannot, following the Erika and the Prestige, allow another Erika or Prestige to sully our coasts. The result of this debate and your vote tomorrow, here in Parliament, must therefore be the same result as that of 6 December in the Council of Ministers, in other words, a clear, determined will to implement radical changes, to take decisions immediately, in all the Member States of the Union and to go further, at international level, because, I repeat, we need to protect European coastlines first of all, but Europe also has international leadership responsibilities, which mean that we need to respect and maintain clean seas throughout the world, not just along our own coastlines.
In this regard, I would first like to thank the Danish Presidency for the decisive support given by the Council of Ministers the other day to these measures, which specifically led to Council conclusions that are, if they are really put into practice - and that is the key - a genuine, decisive step forward for European maritime security.
I would therefore like to thank the Danish Presidency for its work, but I would then like to say that the statements made the other day must be put into practice, in each and every country in the European Union. Putting them into practice means that when decisions are taken to prohibit the entry into and exit from European ports of single-hulled vessels carrying oil, tar, bituminous products or heavy fuel oil, these decisions must be upheld.
It means asking the Commission to present a proposal to bring forward the deadline for banning single-hulled vessels, single-hulled oil tankers, for oil transportation, from our waters and then supporting this proposal when it is on the table at the Council of Ministers.
It means that when we say we are going to increase controls in ports in the various States of the Union, we actually employ the necessary staff, provide them with the necessary means and carry out these controls.
It means that when we say we are going to promote progress in international maritime legislation at international level, adapting international maritime legislation to new challenges, new risks and new social demands, we really do promote this from now on, all together, all Fifteen of us, and, I hope, the ten new States and the other candidate countries.
(Applause)
It means that when we say we are going to allow the Agency, which we are currently setting up and which will begin work, I hope, in January, to begin to monitor and indicate, where necessary, any deficiencies or shortcomings, we pay attention to the Agency when it does point any out and that we take the necessary steps to correct them.
These are the factors we need to promote. We have already seen the results of prolonged delays, paying more attention to certain problems. I do not deny that these problems existed but they prevented us from taking swift enough action. We cannot allow the tragic results of this to happen again along European coastlines.
I must stipulate that, following the Erika disaster, it has been extremely frustrating for me to see that we in Europe have been unable to do what the United States did after the Exxon Valdez incident. I refuse to believe that we in the European Union should be content with fewer laws and fewer powers than the citizens of the United States, for example. I repeat, therefore, that the European Union is not enough. We must also make progress at international level.
Mr President, the Commission, and I shall end here, understands that there are various levels and timetables. We are now experiencing the impact of these coastlines destroyed by an oil slick, and having to deal with these people whose lives, homes and opportunities are affected. That is the issue we must address first of all. We must solve existing problems, and European solidarity has been demonstrated clearly here, in the Transport Council and the Environment Council, and, I would imagine, is currently being demonstrated in the Fisheries Council, in any case, in the Copenhagen European Council.
This solidarity has also been demonstrated with regard to funds; reprogramming funds; direct access to disaster funds; economic contributions, but also providing resources, people and efforts by the various countries of the Union which, in different ways, have helped to mitigate the disaster we are currently facing.
Although this must be our immediate concern, however, we also need to act immediately, urgently, to prevent any more disasters of this kind. We must act, as I have said, to implement bans within the Member States to ensure that the most contaminating products are transported in more secure vessels, to guarantee that these are monitored to the highest possible degree; but we also need to act immediately, while knowing that this will only bear fruit in the medium term, at international level, to promote change in international maritime law.
Lastly, I would like to say that the Commission, as well as setting up the Agency, as well as authorising and mobilising various funds, as well as making changes with regard to the use and allocation of certain existing funds, will now table a regulation with a European standard to speed up the timetable for banning single-hulled vessels in the field of oil transportation in European waters and ports. Immediately banning the use of all vessels but the most secure means banning single-hulled vessels in the transportation of the most contaminating products and therefore requiring the use of double-hulled vessels.
In order to make progress in clarifying responsibilities, we need to create a penal classification at European level, in all the countries of the Union, to cover serious negligence, when this type of situation occurs.
I would like, by means of this and other measures, to further increase the security of our ports and our waters, internally and at international level.
Mr President, I would like to end by saying that the Commission, just as it did in the case of the Erika, is responding promptly, swiftly and decisively. We hope that the Council and Parliament will respond similarly and with the same political and practical commitment, so that we might avoid having to hold another debate such as this in years to come.
(Applause)
Mr President, first of all I would like to thank the European institutions for the solidarity they have shown towards the people and regions affected and I would also like to thank the parliamentary groups that supported us in holding a debate, as Mr Haarder pointed out, on 21 November, and in repeating it today.
It is essential for Galicia in particular, but also Asturias, Cantabria, the Basque country, and the French and Portuguese regions affected, to see very clearly that we shall continue to support them, and that by no means should they feel alone.
I would now like to put forward a proposal that the Group of the European People's Party (Christian Democrats) and European Democrats is to table, for the Conference of Presidents to request a report from the European Commission and make the Committee on Regional Policy, Transport and Tourism responsible for holding a public hearing on maritime transport safety in Europe and the consequences of this kind of accident.
Ladies and gentlemen, this is by far the worst ecological disaster that my country has suffered and it is a disaster of European proportions that no country has the means to tackle alone.
It is true that the sinking of the Erika was a nasty but salutary shock which, as we have seen, was insufficient, and the Vice-President of the Commission is right to express her indignation. I therefore believe that today we in Parliament should remember the measures she proposed at the time with the support of the European Parliament, which the Council did not support. That must be the basis for our work, in order to achieve a reasonable level of safety so that this kind of event does not occur again on our seas and along our coastlines.
Mr President, this is not a natural disaster. There are guilty parties: not the wind or the sea, but people with names. This ecological, social and human disaster, however, requires us to mobilise all the financial means available to the European Union and also the recently created Solidarity Fund.
It is true that we in Parliament are subject to the Rules of Procedure that all the groups approved, but the situation requires that we act generously and flexibly. Although this Fund did not exist when the Erika sank, I would also like to ask the European Commission, what means were authorised for recovery operations along the French coast?
I shall now turn to the Council to ask it to commit to the proposals to increase maritime safety, which have the backing of both the Commission and Parliament, and to fulfil the commitment given in Copenhagen to create a compensation fund for the damages caused by oil spills.
I shall end, Mr President, by calling upon the Socialist Group in general, but more particularly my fellow Spanish Members. Two motions of censure have already been discussed against the government of the Partido Popular in Galicia, and the Galician Parliament has set up a committee of inquiry. Here we formally propose that we all work side by side to help those affected and increase maritime transport safety, but if you do not want to, if you do not have the heart, at least let us work towards this.
Mr President, yet again this Parliament finds itself debating another maritime disaster. We are now faced with a disaster of such magnitude that it is no longer just a transport issue, it is also an environmental, social and fishing issue, which is why my group believes a committee of inquiry is needed to ascertain what went wrong with the Prestige.
On behalf of my group, I express to the people of Galicia our sadness at their tragedy and our solidarity and support in their battle against this modern-day black death that is threatening their livelihoods and damaging their shores.
This Parliament would be fully justified in saying to our own Council of Ministers and to the IMO: 'We told you so!' The parliamentary records are full of calls from this body for action on maritime safety. From the Estonia to the Braer, from the Sea Empress to the Erika. We have highlighted flags of convenience, inadequate port state control, single-hull tankers and deficient crews and yet, despite our best efforts and the support of the Commission, our own Council of Ministers has failed to heed the warnings and take decisive action and has been instrumental in ensuring that the IMO is one of the most ineffective bodies ever. I say to the people of Galicia that it should be our own Council of Ministers and the IMO, not them, with oil on their hands at this moment.
They have let the people of Galicia and all of us down on this issue of maritime safety. The Council of Ministers does not want a committee of inquiry, as there are probably too many skeletons in its cupboard for that.
However, it is shocking that the PPE-DE Group opposes such a move. It is a clear snub to the people of Galicia. They seem to be more concerned about protecting political friends than protecting the people of Europe. This is the worst ecological disaster for years and the PPE-DE Group calls for a hearing - pathetic!
The time for talking is over. What we need is action - to ban the flags of convenience in our waters; to improve our port state control; to ensure that the ships of shame are detained; to ban all single-hull tankers; to ensure that those responsible for these disasters pay the full cost of the damage that they caused; and last, but not least, to ensure that the Prestige is the last tanker to spread its black death over our coastline.
Mr Haarder, take the message back to the Council: no more blocking, delay, subsidiarity or hiding behind the IMO - action is what we demand!
Commissioner, you are not the only one who is angry. When I see how this event is destroying the livelihoods of so many people and of a whole region, we are all angry. On behalf of my group I can tell you that our hearts are with them all, and I believe that we must offer them help through all the channels we have. Here in Parliament we must do what a parliament must do, however, which is to make rules and reinforce existing rules. The first thing I would like to ask - and I am also addressing this request to my good friend Mr Bertel Haarder - is that we apply the existing rules and that we take Erika I and II in hand. There is still a document being debated in the Council, Mr Haarder, and I hope that you will do something about this. We must also tighten up a number of things that are contained in Erika I and II; I am thinking in particular of ports of refuge and safe anchorages. In order to prevent major catastrophes, we must make this system compulsory, so that ships that get into difficulties can get help there and are not turned away. We must draw up a rule for this. The Commission is supposed to be carrying out a study. We must have this. We must also have a compensation rule for ports or places of refuge that take in ships. We now have a ship lying at a depth of 3 500 metres with 50 000 tonnes of oil still on board, and this ship will be causing problems for years. We must avoid this kind of thing in future.
Secondly, I would like to comment on port state control, as mentioned by Mr Simpson. Let us tighten this up for hazardous ships. It is absolutely no use checking 25% of ships in good condition; you must focus the controls on hazardous ships and old ships. We must make sure that ships passing through sensitive shipping zones are better controlled. We ask that you enter into negotiations with third countries, including with Russia, with a view to possibly signing bilateral agreements in this regard. It is time to put an end to the quarrels between the Council, the IMO and the Commission. The Commission must negotiate and must be given the opportunity to talk about this; then we will have much stricter rules. International legislation - and this is clearly stated in the resolution we all agree on - cannot be a reason to destroy the environment and people's lives. The one must not take priority over the other.
Finally, with regard to the debate on procedures; together with the Commission and the Council, we must act fast and get rules down on paper. We are therefore not in favour of a committee of enquiry, as this would take too long.
Mr President, the speed at which the European Union has taken certain decisions is a perfect illustration of what up till now has been Community inaction in the field of maritime safety. Clearly if these decisions had been taken earlier, if the Prestige had had an accident, it would not have occurred in Community waters.
Two points should be made in this regard: firstly, to determine the reason for this inaction and the delays in taking decisions, and secondly, to determine whether the measures adopted are sufficient. In this respect, my political group considers the decisions adopted in Copenhagen to be insufficient, even though they are a step forward, and by way of example, the matter of flags of convenience has not even been addressed.
The Council, and I am now going to refer to its previous management, who could have prevented the current situation from arising, considerably shortened the Commission's proposal, thus allowing floating timebombs to continue sailing until 2005, instead of having taken them out of use in September 2002, which is what would have happened if attention had been paid to the Commission.
The delays in transposing the legislation, or in applying the Erika I and Erika II packages, speak volumes, as do the failures to comply with this legislation, concerning inspections and controls of vessels, for example. The permissive attitude that allows flags of convenience to be entered in registers by the Member States is no more constructive, and there are other causes for concern. I think that the issues I have raised constitute grounds for investigating levels of infringement of Community law and poor administration and, consequently, for establishing a committee of inquiry.
Mr Galeote, although you chose to address the Socialist Group, which is very large, and my group is tiny, I am going to speak sincerely, on behalf of a very small group, but one that on vital issues has been involved, modestly, side by side with all our Spanish colleagues. From this modest experience I am going to say, first of all, that you have forgotten that you prevented a committee of inquiry from being set up in the Spanish national Parliament. Secondly, it is one thing to take decisions that could be questionable and that, at best, have proved to be wrong, and it is another, more serious, matter to adopt a communication policy to deny the problem, failing to take preventative and corrective action.
The most serious aspect of your government's management in Galicia is that the State had no plans or instruments to address the crisis immediately. This comes as no surprise, Mr Galeote, when Mr Aznar supports the idea that we need to reduce State public services to a minimum.
The issue we must now address - as elected Members of Parliament - is the people's feeling that they have to tackle a disaster with small-scale means and great sacrifice, while the State, to which they pay their taxes, remains either impotent or implacable, I am not sure which.
What is done is done. There is nothing more to do except think about compensating those affected until economic activity can be rebuilt. In order to do this, the Solidarity Fund and the Structural Funds need to be mobilised rapidly. In conclusion, allow me to make one point: at a time of enlargement, we need a large Europe, but not a Europe that is an empty shell, and what cannot go on is the current failure to implement serious processes to prevent those operating on the edge of the law, in search of speculative profits, reducing safety conditions and social protection, from continuing as if nothing had happened.
Mr President, Mr Haarder has described the tragedy of the Prestige as scandalous. The Commissioner, Mrs de Palacio, has said it was an unnecessary incident which could have been avoided. This means that both the Presidency of the Council and the Commission and even Mr Galeote feel that there is blame to be apportioned. This is why we are calling for Parliament to set up a committee of inquiry with the task of identifying where the different responsibilities for the incident and for the subsequent salvage and emergency operations lie, particularly where the Spanish Government is concerned, which, I would remind you, was amongst those who firmly supported the rejection and weakening of the 'Erika package' and which is now calling in major building and construction firms to clean up the beaches. We condemn the fact that the Council has only adopted part of the Commission's proposals. Here, we would like to pay tribute to the Belgian Minister - who, moreover, is one of the few remaining Greens - who was one of the very few people to support the package proposed by the Commission and to fight for it to be adopted in its entirety.
The European Union needs its own legislative framework because we are absolutely sure that the international community will not be able to produce adequate legislation. We feel that there are two supplementary measures which need to be taken in addition to those already adopted. Firstly, the port state control bodies must carry out inspections on at least 25% of the ships entering each of the ports of the individual Member States rather than an average calculation being carried out at national level. Secondly, there must be new standards ensuring that dangerous substances are transported in smaller container ships than at present with a maximum capacity of 10 000 tonnes. Moreover, we feel that the Commission proposal for a directive on environmental liability must also include marine pollution and that, in the event of oil spillage, the European Union must adopt the same financial responsibility system as that already applied in the United States, where ship owners have unlimited financial responsibility if blame for the incident can be attributed to them.
Lastly, Mr President, the European Union must provide sufficient financial support through the Structural Funds and through the Solidarity Fund to meet the needs of Galicia and northern Spain and help them to recover from this disaster. Moreover, we must on no account disregard the fact that many Nature 2000 areas are affected by this disaster.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, it is too late to change the past, but we must ensure, once again, that it is not too late where the future is concerned. I would like us to be able in future to discuss this matter once again, but in another context, completely different to that of 21 December and to that of today, to say in future, that this has never happened again or that, if a new unfortunate situation involving risks and threats should arise, this time, thanks to the measures that have been adopted and to the technical and political awareness that we have all gained, the management of the crisis has run smoothly.
At the moment, we are still in shock and this shock is at once good and bad for us. It is good in the sense that we will adopt firmer, more rigorous and tougher measures for the future; it is bad, however, if we undertake, or plan to undertake an investigation of crisis management in a highly emotional state or in one of biased shock. It is, furthermore, extremely important, in this regard too, that a technically rigorous and politically dispassionate investigation should be undertaken into how the crisis was managed, not primarily in order to judge anyone, but to prevent any mistakes being repeated in future.
Our group also wishes to draw attention to a new raft of preventive measures. We have heard about preventive measures concerning the technical risks facing vessels or the way in which voyages are undertaken. This is true, but it is not enough: we must also identify conditions of legal risk, if I may use that expression, in other words, issues of flags of convenience and seaworthiness certificates that are not worth the paper they are printed on. We must also define mechanisms that can be made requirements at international level and which disqualify these operations, these so-called off-shore maritime navigation operations. A doctrine has developed with regard to the misdeeds of off-shore operations in money laundering and we also need to develop a doctrine of combating off-shore operations for laundering responsibilities for the sailing conditions of ships.
Mr President, all policy-makers must realise that our dependence on imported oil inevitably brings with it transportation risks. If we are to reduce this dependence, we will need to invest more in investigating the use of renewable energy sources. We should also be looking at the possibility of bringing in more oil in through pipelines. This does not, however, detract from the need to improve the general conditions for transporting oil by sea. Firstly, this means tightening up the present system of port state control. More stringent and more frequent inspections should result in unseaworthy ships or ships that are not in good enough condition to carry certain goods being placed under arrest at an earlier stage.
Secondly, the Council deserves support for its plans to speed up the phasing-out of single-hull tankers. It is, however, in everyone's interest that we establish double-hull transportation capacity so as to avoid a shortage of supply.
Thirdly, Member States must offer tangible help to ships and areas that are in distress. By no means all Member States appreciate the need to designate ports of refuge and create rescue, assistance and cleaning facilities in them. Furthermore, we must also press ahead with the setting up of the COPE fund, which will reimburse affected areas for the damage they have suffered. Incidentally, our attention should not be directed solely at the cargo but also at the bunker oil used as fuel for the ships themselves. This can also cause significant damage to the environment and has thus far not formed part of the remit of the IMO.
Sadly, we have already experienced several major oil disasters. It is time we took a fundamental look at our position and our approach to these. I hope that everyone concerned realises this.
Mr President, the European Union Member States agreed last summer that ships in distress should immediately be accommodated in a place of refuge. The Spanish Government, on the contrary, decided to tow the Prestige into open sea, regardless of the consequences.
This week in the Spanish Parliament we witnessed the Spanish Government's arrogance. For more than a month it has produced a day-to-day falsification of facts, failing to adjust itself to circumstances. Mr Aznar, as the main political authority responsible, has been totally unable to achieve a sense of reality. On the other hand, even if the Galicians have made little progress in their cruel work, they do not lose heart.
Galicians are admirable. The disaster of the Prestige has become the disaster of José María Aznar and the 'prestige' of the Galician people.
Mr President, surely the first thing we have to bear in mind when discussing safety at sea and the introduction of any new legislation is the application of existing legislation. The problem - and it is a huge problem - is that this legislation is not being applied, especially when it comes to port controls.
Secondly, we must not forget that shipping goes beyond national and European borders. So action is needed at international level. And that means giving the European Commission the necessary credentials, so that it can reach agreements right from the start with candidate countries and with our neighbours so that we can coordinate our action. And of course it needs proper credentials from the Council so that it has the necessary authority to negotiate correctly with the International Maritime Organisation, which really does drags its heels.
Thirdly, we must not forget that there are numerous sides to this problem. There is a lot of talk, and rightly so, about old, single-hull tankers. But may I remind you that a fairly new double-hulled ship, the Ievoli Sun, which was about 10 years old, sank off the coast of France recently, about two years ago in fact, which just goes to show that double hulls are not necessarily the only answer. However, nor is focusing on flags of convenience the only answer, because problems are frequently caused by ships not sailing under flags of convenience.
So what exactly am I getting at? Obviously we need to address the question of single hulls, obviously we need to examine the question of flags of convenience, no doubt about it; but we must not overlook all the other questions which we often underestimate. Port controls are vitally important. The question of ports of refuge, maintenance of ships, all these questions need to be examined overall, globally, if we want results. So we need a package of measures to deal with the problem. As for the committee of inquiry, may I call on my honourable friends not to turn Parliament into a referee in order to resolve internal Spanish differences.
Mr President, I said a month ago that this was a European disaster and requested a European response. The Galician citizens - my fellow citizens - who are caught up in a titanic fight against the oil that has arrived on their doorsteps, have been the casual victims and have paid the price for all European citizens. Since day one, therefore I have insisted both here and there on the need to provide a clear and simple European response, as we did for the floods in Germany, which takes account of two aspects: prevention and mitigation.
Should we toughen and change transport legislation? Yes. Should we reprimand ministers? Yes. But we need to do more. We need to explain to the people who are currently collecting oil by hand why there are no resources and assure them that, if this were to happen again, these resources would be available. We need to tell them, at the very least, that we are sorry for the lack of resources and coordination that there have been in addressing this disaster from the very beginning. They are the ones who are enduring this, and their cries for help have reached this Parliament, and we cannot deny this fact.
The Galician, and therefore, European citizens need to feel supported in the long and difficult journey into which the negligence of their own ministers has thrown them. We therefore cannot understand why anyone in this Parliament would be opposed to knowing what has happened, where mistakes have been made and what we must do to ensure that this never happens again.
This is not a disaster of European dimensions: it is a European disaster and we do not want it to be repeated anywhere. If it does happen again, however, we clearly cannot act as we have done here. The pathetic images that have been shown around the world - which have shown what I saw - make it unnecessary, Mr Galeote, for me to give any further explanation.
We Galicians are strong. We always have been, we have always been able to fight against adversity and we shall not let ourselves be beaten by this disaster. What my people in Galicia cannot understand is why, if all of Europe recognises the lesson that we as a people are giving, the PPE-DE Group in this Parliament continues to deny us the opportunity to clarify what has happened, assess the damage and propose emergency and crisis management programmes at European level that could serve all Europeans.
We are not the ones who can answer this question, we compatriots, as Mr Galeote says. Compatriots are not the same thing as accomplices, and we do not want to be accomplices. Do not insult us by asking us for complicity in the decisions of a government that for a whole month tried to minimise this disaster and has been incapable of mobilising the Community institutions. On the other hand, Mrs de Palacio, you should ask the Spanish Government a question. Nobody has been able to use and set in motion the abundant means available to Europe. Why not?
Mr President, Commissioner, President-in-Office of the Council, like many of my fellow Members and like many European citizens, I welcome the proposals - which I support - made by the Commission in the wake of the Prestige disaster and presented again here vigorously by Mrs de Palacio. As we all know, however, they may not be enough. If we want to avoid finding ourselves discussing the effects of another disaster in the near future, certain measures need to be taken without delay, with less lukewarm cooperation from the Council: port controls must be stepped up, crews must be given training, assistance must be provided to vessels in difficulty, and, above all, 'old tubs' must be banned and single-hulled vessels rapidly replaced. I stress the need to speed up as fast as technologically possible the introduction of the obligation for oil tankers and other vessels with dangerous cargoes to be double-hulled.
If we are actually to make a difference in this area, we need practical measures. I therefore propose that access to certain ports located in sensitive areas should be restricted without delay to double-hulled vessels. These areas should be progressively defined and delimited at European level, with the introduction of similar measures to those currently in force, for instance, in Venice harbour. Moreover, the capacity for demolition of old vessels, which is currently inadequate in northern Europe, in particular, must be enhanced with the provision of incentives.
The problems ensuing from this drastic measure will only be temporary and will, in any case, be incomparably less than those which would arise should similar disasters take place in sensitive areas, and I am thinking with horror of certain parts of the Mediterranean.
Are the Commission and the Council prepared to subordinate the economic considerations which thus far have been given priority to the demands of environmental protection? The Commission's response would appear to bode well. I call upon the Council to be equally courageous.
Mr President, the disaster caused by the Prestige oil tanker took place more than a month ago and we still do not know how long we will continue to see waves of oil slicks, which alone is an indictment of the leaders of Spain and the EU for having adopted such belated and ineffectual measures in an attempt to play down the effects of the real tragedy that has befallen the communities and the sea of Galicia, but which has also spread to the maritime territories to the North and to the South, affecting Portugal and France.
Although the tragedy has shown that underlying the ecological disaster are the profits that some shipowners and oil companies seek to make by any means possible, even at the cost of maritime safety and working conditions, specifically by flying flags of convenience, the fact is that governments have allowed them to undertake these activities through increasingly neoliberal practices, including the delay in applying the directives decided on following the Erika disaster.
We must therefore determine the reasons for the current crisis, such as the persistence of the causes, the indecision we have seen and the delay in transposing laws. We must also go further, however, as my group has proposed in the proposal to which I have added my name: banning flags of convenience and the transport of oil products and other dangerous materials in single-hull tankers, establishing shipping lanes that are further from the coast and stepping up inspections are crucial measures for preventing further tragedies.
Mr President, the pictures of the fishermen and the volunteers fighting the oil slick from the Prestige with their small boats and their bare hands demonstrate the enormous strength of an entire people - the Galicians - and prove the culpability of the European Council and the Spanish State. It is now clear that Galicia's citizens are suffering the consequences of the serious political conflict which opposes the positive proposals put forward by the Commission and which has led to the selfishness and irresponsibility demonstrated by the Member States of the Council. The Copenhagen decisions have not answered the anguished questions of the citizens but instead the interests of the predatory capitalism of the oil companies which, taking advantage of the murky and primitive international situation, reject all and any attempt to establish European legislation to protect our seas.
The Council, as well as Mr Aznar, has shown contempt for the people of Galicia by having taken no rapid decision to help that region. It has shown contempt for the fact that Galicia suffers more disasters than any other part of the world. The Council has granted Galicia and the neighbouring territories a miserable EUR five million more, whereas the United States, which has strict and specific legislation, clearly lacking in Europe, is claiming USD four billion for the Exxon Valdez accident.
Ladies and gentlemen, our citizens are demanding that we put an end to this situation, starting with setting up a committee of inquiry. This must never happen again. Never again!
Mr President, the Commission recognised the need to take further initiatives, and in doing so, implicitly acknowledged the inadequacy of the directives that it had itself proposed in 2000, particularly concerning the transport of heavy fuel, which was already in question as a result of the sinking of the Erika and the timetable for scrapping single-hull tankers.
The Commission also quite rightly acknowledges that two elements, which are essential for guaranteeing safety at sea, do not fall within the competence of the Union. The first element is the protection of coastal waters against ships in transit which present a threat to the marine environment, as was the case of the Prestige; in this regard, Article 220 of Part 12 of the Montego Bay Convention clearly enables coastal States to exert strict controls. This is what France and Spain, which share borders with Portugal and Italy, decided to do. The success encountered in this area is a result of the lasting political will of the States concerned.
There is also the question of liability. The Prestige affair is as complex and unclear as that involving the Erika and until the liability of the charterer has been clearly established, these areas will not be able to be clarified. As a result, either the IMO demonstrates that it is capable of dealing with this issue, or the European Member States must consider taking back their freedom and putting in place their own system, which is what the Americans have done with considerable success.
Mr President, Commissioner, I was particularly disappointed by the outcome of the Copenhagen Summit on the issues of safety at sea. What do the conclusions say? The European Council merely expresses regret and its grave concern at the consequences of the sinking of the Prestige and assures Galicia of its support. These statements are very revealing. Where are the concrete measures? Why do we still feel that the ministers are stalling?
I would like to express my anger, as you did, Commissioner, as well as my extreme concern regarding the fact that no genuinely practical decisions have been taken. The Council reiterated its conclusions of December 2000 regarding the measures to take with regard to the Erika. How much progress has been made in implementing these measures? What is happening with port controls? What is being done to ensure the integrity of those who enforce these controls? How far have we come in banning flags of convenience? What is the status of the European list of ports that are likely to receive doomed ships? The Council must deliver an opinion on this as soon as possible. Lastly, what is being done to establish the responsibilities of owners and charterers?
What we are waiting for is the Council to give us appropriate answers to these specific questions. How much longer are we going to wait? How many more disasters must happen?
On the other hand, I congratulate the Commission on its determination and I pledge the European Parliament's support. A committee of enquiry, however, will not help, as we already have a legislative package and a committee would be a waste of our time. The political will of the Fifteen Member States is essential. We must work quickly instead of spending more time talking. If the directives adopted by this House had been supported, if the Commission had been supported, we would not be in this situation. Europe could have and should have prevented the Prestige disaster.
Ladies and gentlemen, we do need to pass more legislation; what we must do, at long last, is to apply existing legislation. We do not need to have one debate after another. We must take action. Subsidies will not help to repair the environmental damage. The environment must be preserved. What use are our directives on protection?
I would also point out that it is more profitable from an economic point of view to anticipate than to repair. Then the disastrous social consequences are so difficult to quantify. Whichever country is affected, how does one assess the distress of fishermen, of those working in the tourism industry and of those citizens who see the oil slick spread further every day?
Mr President, Commissioner, the Erika is still lying at the bottom of the sea, off the coast of my home town. On behalf of the people of Brittany in France, I would therefore like to pay tribute to the people of Galicia in Spain, whose lives have also been affected by an oil slick.
Europe's work is dictated by one crisis after another. The attacks of 11 September produced a European arrest warrant; from the Sangatte centre emerged the right to asylum and substantial measures were drawn up as a result of the Erika disaster. The Commission has worked well, but what are we going to do now? We have the whole shebang: oil in the Atlantic and old bangers in the Pas-de-Calais. The only thing left to do is fill them up with petrol. Things just never change. We need to learn a lesson, so we will learn it. I am sure we will make the provisions on single-hull vessels more stringent, I am sure we will step up the measures on battered old boats, I am sure we will step up this, that and the other.
I am going to make a suggestion, Commissioner: you should start to explore the idea of a European coastal guard, which does not work in the same way as in the United States but uses our method. You will see - because this is not necessarily our last disaster - this request will become increasingly popular in coastal communities. The people will demand it and they will not understand why the seas remain in this state.
I am not telling you to do this in two minutes flat, but to start thinking about it, because, as usual, it will come to pass, as the result of the next disaster or the next crisis, in the same way that the European arrest warrant and many other measures have been introduced. This is the way Europe works. Since necessity is ultimately the mother of legislation, let us begin by adopting legislation where it is needed.
Mr President, my heart goes out to the Galicians, and to the people who are clearing up the oil, which is now more than a metre thick. Unfortunately, however, we do not have an emergency response team, and we do not have a professional approach. I find this particularly regrettable. We must, however, stop simply passing the buck. Naturally it is important to have this discussion, but not now, and not here. It is much more important to pay attention to making sure that Europe's coastline is protected. My colleague Mr Dirk Sterckx's specific suggestions about ports of refuge are particularly appropriate. I would like to call upon the Commission and Council to avoid hot-air politics when it comes to the safety of shipping.
I support the Commission in respect of the agency and the exercising of controls, as Mrs de Palacio has just mentioned. A ban on single-hull tankers carrying crude oil is soap-box politics and avoids the actual structural problems of international shipping. A well-maintained single-hull tanker is safer than a badly maintained double-hull tanker. I am not a fan of the IMO, but it is absolutely necessary for coming to agreements and for honouring and implementing agreements that are already in place. It looks as if we are creating a more realistic policy than the one you are proposing.
In my opinion it is important to negotiate with Russia on the control of ships that are loaded there and travel along the European coast to Africa. I think that it is very important to check classification agencies so that we know the responsibilities of the skippers, captains and shipowners and in particular in order to plan clear shipping routes. I hope that this will result in a better policy.
Mr President, the Prestige has sunk and, once again, half-baked measures designed to prevent further oil slicks are urgently adopted. They will not be enough for the traumatised and angry communities who must deal with several hundred kilometres of polluted beaches, with the destruction of ecosystems, job losses and the threats looming over the entire local economy. The main cause of these repeated disasters is the drastic reduction in sea transport costs, which have dropped by 30% in 10 years. This results in crew members being exploited outrageously, suffering conditions verging on slavery, fleets that are badly maintained and often obsolete still sailing our waters, and all this goes on whilst those responsible are being protected by a web of impenetrable procedures. In short, bold political decisions are needed.
The IMO, which authorised the creation and the development of flags of convenience, must now place a ban on them, which will clarify the chain of responsibilities between boat owners, charterers and States, and will make it possible to hold polluters both financially and criminally responsible.
Next, a plan must be drawn up to scrap 4 000 boats that you yourself deem to be at risk, Commissioner, which means ship yards must now focus on constructing and developing modern and safe ships. Lastly, under the responsibility of the ILO, binding legislation must be drawn up that is applicable to all crews the world over. A genuine European maritime safety agency, in which the trade unions would be represented, could and should use an adequate number of inspectors in order to monitor ships and crew working conditions.
Mr President, ladies and gentlemen, Commissioner, we must indeed do something, and we can go even further than what has already been agreed. I am therefore pleased that the two biggest groups here in Parliament support our proposals for a European coastguard and a European civil 'rapid reaction force'.
Firstly for prevention. We need a European coastguard to watch over European interests and to prevent ships in distress from being passed from pillar to post by Member States who put their own interests first and in doing so make the wrong decisions. The coastguard must be the strong arm of the agency for maritime safety.
Secondly, the European civil protection intervention corps must be able to turn out immediately in an emergency and arrive with its own equipment. These 'Green Helmets' will then be able to step in anywhere in the European Union, as not all Member States have the equipment and expertise needed to tackle disasters. I witnessed what was happening in Galicia a week after the disaster, and I saw what a difficult job our Belgian civil protection intervention corps had to do and how long an action of this kind takes to get under way. I have been told that big construction companies are now having to be called in. This is of course unacceptable.
Finally I would like to ask the Council to urgently direct its attention to the liability directive, as this lies at the heart of the problem of maritime transport, both in Europe and worldwide. Commissioner, perhaps you could pass this message on to the next presidency: 'Nunca mais' [never again].
Mr President, ladies and gentlemen, in the face of the vast ecological, economic and social disaster that Galicia is currently suffering, which has become a genuine European problem, I believe we must be clear in this debate we are holding.
Prevention first, cure second, it was said here. The former, prevention, means we must not be distracted from the real culprits in this tragedy. We are dealing with a floating dump, with dangerous goods, with an opaque network of the interests of soulless businessmen that we should untangle and condemn. Must we investigate all these aspects? Yes. Should we prevent them? Again yes. I hope and believe that this time the European Union has learnt its lesson. The European Commission has learnt its lesson. The European Commission is clear about the matter, and I believe that now the European Parliament and the Council must be intransigent in the face of the laxness and casual attitude of this maritime traffic.
Secondly, cure. We must focus on repairing the damage that has been caused. Galicia cannot pay the physical price, in addition to the damage it is suffering. The real victim is the entire people of Galicia.
Our responsibility now is to work together to achieve the maximum structural funds and the application of the Solidarity Fund; we are going to achieve it.
An inquiry? Of course. I would like to say here - it has already been said, but I would like to repeat it - that the Galician Parliament has set up, today and with the agreement of all the political parties, a committee of inquiry. It is applying the principle of subsidiarity so that the closest politicians investigate the matter and therefore we, together with the Liberal Group and the UEN Group, have tabled an amendment for a comprehensive technical inquiry to be undertaken into this complex aspect.
We are going to ask for more European means to achieve better coordination and civil protection; however, Mr President, seeking to use the tragedy for electoral gain, as some politicians are doing, is simply repulsive. I believe this division is damaging to the politicians themselves as well to the victims, who are confused and stunned both from the effects of the disaster and from seeing politicians attacking each other with their partisan egotism.
I shall end, Mr President, by thanking, as a Galician European, all of Parliament and the institutions present here today, for the solidarity they are showing us and which I know they will continue to show us over the coming days.
Mr President, anyone who does as I and a number of my colleagues in this group have done, and spends time with the fishermen on the Galician coast, will discover how urgently European aid is needed there. I think this House would do well to agree to that today and tomorrow.
Arriving in Santiago de Compostela, one is aware that it marks the end of the Way of St James, with which the Commissioner will be familiar. The Way of St James is the route taken by pilgrims and sinners in order to do penance for their sins. We know that this path ought to be trudged by a whole host of Heads of State and Government, along with their Transport Ministers, in order to do penance for their sins of omission. The sin recorded against their names is that of inadequate port State control.
If you sign up to 25%, but only manage to come up with 9%, as one Member State has done, then that amounts to a great sin. The charge sheet reads: lack of a decent system of European ports of refuge. Mr Haarder, that was decided on a considerable time ago, but the Council has not yet set it up. The charge sheet reads: absolute failure when it comes to a compensation fund for oil disasters. Parliament decided on this one and a half years ago, but until today the Council has had nothing to say on the subject.
Mr Haarder, the Prestige sailed past Copenhagen. Let us remind ourselves of the route it took. Coming from Latvia, it passed through the Baltic, the Skaggerak, the Channel, the Bay of Biscay and past Galicia - it could have happened anywhere. In the Baltic, though, there are four candidate countries, which keep themselves well covered when it comes to safety at sea. Malta and Cyprus were always among the flags of convenience under critical discussion.
Commissioner, what we need from the Commission by April 2003 is a report deciding whether and, if so, how all these candidate countries should play their part in Europe's policy on safety at sea. The Prestige - as Mr Haarder will be aware - could also have broken up in the 'Kadettrinne', one of the most dangerous places in the Baltic Sea, the scene of innumerable accidents, near-accidents and ships being driven the wrong way. This is where we need to make pilots mandatory. The Council and the Commission must bring pressure to bear on Russia in order to get a general requirement for pilots introduced via the IMO. This is one of the most dangerous places in Europe for traffic at sea.
If it is our intention to withdraw single-hulled tankers from circulation, then we need more double-hulled tankers. Perhaps you could have a word with your fellow-Commissioner Mr Monti about what we should do about future aid for Europe's shipyards.
Mr President, I would also like to express my support for all those who have been affected by this terrible disaster. I think that we should praise the incredible efforts of the people of Galicia and Spain, as well as the voluntary workers who travelled from many different parts of Europe.
Although we are able to welcome the proposals made by the Commission, the same does not apply to the decisions reached by the Council. I also regret, like other fellow Members, the fact that they are lacking in ambition. After the Erika disaster, and given the extent of the damage caused by the Prestige, it is now urgent, Commissioner, to bring forward the date for applying the measures adopted. I am, however, also of the opinion that they are still inadequate. Prevention also means demonstrating to charterers, ship-owners, cargo owners, even classification societies, that their criminal and financial responsibility will be fully engaged if legislation is not observed and if a disaster occurs. Prevention also means taking the swift and courageous decision to ban flags of convenience in the territorial waters of the Union.
This disaster once again highlights the harmful consequences of liberalisation of the maritime industry, which has led to rules on safety and social welfare being compromised. Europe should send a clear message to the maritime industry by proposing significant improvements to the social situation of sea-workers and by involving their organisations, as well as citizens' associations, in drawing up and implementing specific and essential new measures to enhance safety at sea.
Mr President, Madam Vice-President, Mr President-in-Office of the Council, Mr Haarder, I am glad that you are here and that we are engaged in discussion, but I must go straight to the heart of all these debates. I was delighted to read the resolutions from the Transport Ministers' Council of 5 and 6 December on increased safety at sea, but - alas - I have no faith in them.
Let me give you two examples. Up until now, the Council has always done its utmost to defend the use of single-hulled tankers up to 2015, and suddenly the Transport Ministers in Council announce an immediate end to the use of single-hulled tankers for the transport of heavy oil. In addition, there is this wonderful question, Mr President-in-Office: by virtue of which law is this to come about? We cannot make it Community law within the next couple of weeks. Can you quote me any national regulations that will put the Member States in any sort of position to implement the ban on single-hulled tankers?
My second point, Mr President-in-Office, is that Mr Piecyk and others have already referred to the fact that a number of Member States are failing to meet the obligation imposed on them by the port state directive of controlling 25% of the vessels calling at EU ports. Now, acting through the Council of Transport Ministers, the Council has decided to increase its efforts to step up monitoring of controls, if at all possible by 1 January. Can you, in your capacity as President-in-Office, confirm how many posts have been newly created for inspectors, and in which countries, in the course of the last week or the last ten days, and how many qualified applicants there are for these positions as inspectors? You see, Mr President-in-Office, passing fine resolutions is no use at all. What we want you to tell us is how they are to be implemented.
I would like to refer back to Mr Sterckx, who wrote the report on ports of refuge. He is perfectly right, and here too, Mr President-in-Office of the Council, the same questions arise. You have now said that the Member States should set up ports of refuge and register them more quickly, but I would like you to tell us how you propose to ensure that, once the individual states have designated the ports of refuge, they are actually set up. Let us remember that the Erika wanted to call at a port and was not allowed to, and the question is similar when it comes to the Prestige: if she had called at a port, might she not have avoided breaking up, might it not have been possible to pump out the crude oil more easily and to avoid a disaster of such a magnitude? Mr President-in-Office, how do you intend to make sure that the Member States do actually set up these ports of refuge so as to avoid greater calamities?
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the shipwreck of the Prestige has demonstrated the powerlessness of the European authorities and the various Member States when faced with a disastrous situation like this one which, although the coasts it has ravaged belong to Galicia, is nevertheless a European disaster and is felt to be so by all European citizens.
It is precisely the European public, shocked at this appalling event, and the upset and fury of all those affected - particularly the wonderful Galician coastline and its communities - that are demanding that such a situation must not be allowed to happen again on our common coastline. It is the citizens that are hoping that Galicia will be given appropriate assistance by the EU. A committee of inquiry is required, in order to shed light on all the circumstances of the disaster and to determine responsibility so that we can learn lessons for the future. Europe's citizens are demanding that legislation be made tougher, and that it enter into force and be implemented earlier than planned, without further ado.
Protecting Europe's maritime industry must increasingly be a common concern and therefore a common policy. Protecting the marine environment and the European coast are now major challenges for us all.
If the tragedy of the Prestige serves to raise political consciousness and to stimulate action, the despair and the fury of the Galician people - and ours too - will not have been in vain.
Mr President, Commissioner, Mr President-in-Office of the Council, I wish to begin by reiterating my solidarity with the Galician people and with all the communities who might be affected by this tragedy, in Spain, in France and, of course, in my own country. As time passes, the true scale of this disaster is becoming ever clearer. I hope that the investigation requested by Parliament will be undertaken in a thorough and timely manner. And, as I have already said in this Chamber, we must also clear up the mysterious change of direction taken by the ship which, after moving westwards, turned suddenly towards the South, until it sank, thirty miles outside Portuguese waters.
What we need to do now, however, is to talk more about the future and this is why I would like to address four issues.
Firstly, the European Union must provide funds to compensate, as much as possible, for the damage caused by the oil slick. In this context, I believe we would be justified in mobilising the EU Solidarity Fund, which has not yet been done.
The second aspect is that since this has clearly had a terrible effect on fishing and shellfish farming, we must consider a more integrated and far-reaching package of measures that will provide practical responses for the communities that have been affected.
The third aspect is that a technically and scientifically justified decision must be taken on what to do with the ship, which is now lying on the ocean floor with its 60 000 tonnes of oil. Unless this is resolved, we will be condemned not only to an oil slick but to a succession of oil slicks for months and years to come.
Lastly, I wish to emphasise that it is now time to properly establish the European Maritime Safety Agency, which means that the Council must agree on where it should be based. To conclude, I wish to say that we want there to be a rigorous inquiry, as Parliament has already called for. What we do not want is for Parliament to be used to debate a country's domestic problems.
Mr President, we could classify the speeches made in the course of this debate into two categories: firstly, those which view the problem from a European perspective and which propose actions to be implemented through European and Community policy and, secondly, those which, at this time of human tragedy, tragedy for a country, which is five months from an election, believe that this is an opportunity to gain electoral advantage without considering what the real consequences for these people are.
There has been talk of a temporary committee of inquiry, in accordance with Rule 150 of the European Parliament's Rules of Procedure, which must be justified on the grounds of non-compliance with European legislation. What grounds have we heard here?
To know what has happened; clearly we all want to know what has happened, but we are not going to achieve this through a parliamentary committee. We will be told this in the reports of the experts and that is why the PPE-DE Group's proposal is that it should be the Commission that informs the Council and Parliament by means of the Committee on Regional Policy, Transport and Tourism.
Assessing the damage; criticisms are being made, although the time limit for assessing damage ends on 23 January, but today, at the beginning of December, the Spanish State is being criticised for not having assessed the damage.
Measures to be adopted; Spain has adopted measures. Coordinating 10 000 volunteers, coordinating the work of the institutions, coordinating international aid; what is coordinating all of this are the measures that have been adopted.
Mobilise the European institutions; yesterday we had a meeting with Commissioner Barnier, during which he acknowledged the talks and contacts he had had with the Spanish Government. The fishermen are being paid, aid is arriving. Therefore, what are the justified grounds? They do not exist. Simply a will to criticise for political reasons in view of the elections, and this is neither the forum nor the place, and you will not find us participating. You will find us helping the Galicians, you will find us helping the Spanish and saving these coasts. That is what we are working on.
. (DA) Mr President, may I on behalf of the Council state that I agree with most of what has been said, and with the anger, vexation and deep concern that has been expressed, and the demands for action that have been heard in this House.
It is not fair to say that the Council has done nothing, and therefore I would like to start by quoting from the Copenhagen conclusions, which state that 'the conclusions of the meeting of the Committee on Regional Policy, Transport and Tourism of 6 December 2002 and of the Committee on the Environment, Public Health and Consumer Policy of 9 December 2002 should be implemented straight away in every respect'. It then continues by expressing satisfaction with the Commission's work in respect of the economic, social and environmental consequences of the loss of the Prestige. It also expresses satisfaction with the Commission's intention to investigate the need for further specific measures, including in respect of liability and associated sanctions. There was thus complete support in Copenhagen for Mrs de Palacio and for the Committee on Regional Policy, Transport and Tourism and the Committee on the Environment, Public Health and Consumer Policy.
What, then, was decided in the Committee on Regional Policy, Transport and Tourism on 5-6 December? It was a series of paragraphs which approximately correspond to Parliament's viewpoints, which are indeed vigorous on a great many points and which already meet nearly all the requirements put forward here in this House. Naturally, there is a certain justification in saying that if steps had been taken a long time ago the catastrophe might possibly have been avoided - yes, we must acknowledge that fact. But now something is being done, and what is being done is exactly what the honourable speakers have asked for, and the rapid action taken by the Commissioner has been applauded.
I would like to say to Mr Simpson that one of the issues is, of course, that of the parties responsible having to pay. There are two types of liability. The first is to be met by the funds for covering expenditure on cleaning up beaches and providing compensation for fishermen - and there is nothing to suggest that these funds are insufficient to cover the expenses concerned. There is also, however, the liability for environmental damage, of course. The possibility of requiring greater liability to be accepted is open to discussion; and it is agreed that, if at all possible, there must be a requirement to accept such liability.
Mr Sterckx and others are right in saying that it is not the number of inspections which is crucial, but that inspection is carried out at the right points. It is a requirement that 25% are to be inspected; it is also correct that some countries are not meeting this requirement - and naturally that is wrong. The crucial thing, however, is that the right places be inspected and that they be inspected in the right way.
Mrs Ramos was concerned by certain attacks on the Spanish Government. Having been present at the debate in Copenhagen, I would like to bear witness to the fact that the Spanish Government put these problems right at the top of the agenda.
With regard to the issue of coastguards and agencies, I would refer to sections 7 and 9 of the Transport Ministers' resolution of 5-6 December. With regard to the imposition of liability, I would refer to section 18. It must be conceded, however, that section 18 of the resolution is not particularly strong, and I believe there is a common hope that the Commission can come up with a stronger solution than that which is being prepared, and I believe that such a solution will have the Council's blessing.
With regard to ports of refuge, which I did not manage to mention, I refer to section 8 - where the issue of ports of refuge is expressly mentioned, and that is my reply to Mr Jarzembowski.
My final advice to Parliament is as follows: hold the Council to the right declarations that have been made. That applies to the European Council, the Committee on Regional Policy, Transport and Tourism and the Committee on the Environment, Public Health and Consumer Policy. Hold the Council to the right things that have been decided. After all, Parliament and the Council are in agreement concerning what is to be done; the task now is to put it into practice, as many speakers have also said. I wish Parliament luck with this and with providing inspiration to forthcoming presidencies in the years ahead.
Mr President, ladies and gentlemen, I would begin by saying to Mr Piecyk that on this issue the Commission can hold its head high, because if what we proposed had been done we would not have had the Prestige, because it would have been out of use for several months before it sunk.
Having said this, however, I would also like to say to the honourable Members and to everybody, let there be no mistake, that out there in waters off our coasts and other coasts of the world, there are currently more than 400 Erikas or Prestiges. There are such vessels with more than 20 000 tonnes of oil or more than 30 000 tonnes of oil-based products. There are 258 of a lesser tonnage, with 10 000, 20 000 and 30 000 tonnes approximately, which are also quantities which can cause enormous pollution. And what we have to do is respond so that, as soon as possible, these vessels are no longer off our coasts or, if possible, anywhere in the world. This is what we have to do and we must do it now. That is what we are talking about. And this is the first issue we have to confront here.
Secondly, the Erika I and Erika II packages must be implemented straight away. And what does this mean? Implementing them in terms of the controls of the port authorities, and several Members have mentioned this, and it is true that there are two countries which do not even comply with the current legislation which is much more lax and less complicated to implement. It is urgent that they do so and they have committed themselves politically to it. The Agency, which will soon be operational - its board of management has already met, because we have brought forward its implementation and although it does not yet have its final headquarters it is beginning to function already - will have to ensure that in all ports of the Union - and it must be in all of them, since there cannot be ports of convenience in the European Union - appropriate controls are carried out in the appropriate way.
In the meantime, however, the Council must approve, by March, the regulations that the Commission will present by the end of the year on the accelerated withdrawal of single-hull vessels from European ports and the European prohibition of the use of single-hull vessels for the transport of heavy oil and bituminous products, tar and more polluting products.
We must make progress in the field of responsibilities and I hope that, in agreement with Commissioner Vitorino, we can quickly present this Parliament and the Council with a proposal for a criminal definition of serious negligence. And we must continue to make progress because, let us not beat about the bush, who is responsible here, who is responsible for the Erika? Firstly, we know very well, the shipowners, who have ships in bad condition. And those who charter ships at a low cost because it is cheaper and optimises certain profits and who do not care that there are risks, which are then suffered by coastal populations and society as a whole. This is what we have to prevent once and for all. And this means making progress in the field of responsibility and preventing this whole chain of companies involved from evading responsibility. But this means action on an international level as well as on a European Union level.
(Applause)
And this means, ladies and gentlemen, that the Commission must be a full member of the International Maritime Organisation in order to be able to promote its work. The fifteen States are already members and have acted in a coordinated fashion, but more is needed, the Commission must also be able to participate in this forum, in which it will be able to promote issues such as the responsibility of States with flags of convenience, that is, the system of obligatory audits which is being proposed within the context of the International Maritime Organisation.
And we must make progress on the issue of flags of convenience. Ladies and gentlemen, we must distinguish between two types of flag of convenience: fiscal and financial convenience and the convenience of those States which give their flags to wrecks, to ecological time-bombs, to ships which under no circumstances deserve to sail the seas. We must combat both types and I am also prepared to combat those which simply become tax havens.
Also within the context of the IMO, the FIFG Funds, achieving the EUR 1 000 million we have proposed and if not, to promote the complementary European fund which is on the table in the Council of Ministers and which, of course, if in May there is no resolution within the IMO, will have to be approved quickly so that we may at least have that complementary fund.
Ladies and gentlemen, somebody spoke of the human factor: crews. Before the summer you will have proposals under the Greek Presidency which place great emphasis on promoting training and which furthermore - let us make this clear since there are many different opinions on this - clearly opts for a quality maritime sector.
I would also like to say that we must continue to make progress on international maritime law. We all know that it takes years, but we must do what is necessary so that it takes as little time as possible, and meanwhile we must talk to our neighbours. We must talk to Russia, we have the Baltic, which is an enclosed sea, where any accident, just as with the Mediterranean, would be much more tragic and would have much more dramatic consequences from an environmental point of view than in an open sea such as the Atlantic Ocean, which has greater capacity for regeneration.
Therefore we have to speak not only to Russia, but to all the countries of the Mediterranean and the Black Sea, that is, the Mediterranean in the broadest sense. Because we must manage to strengthen, guarantee and safeguard all our coasts and those of our neighbours and make progress in the international field.
The honourable Members say that there has been no progress at the Copenhagen European Council. Ladies and gentlemen, I would like to say that I have the conclusions of the Council of Nice and, in fact, they ask for the Erika I and Erika II packages to be implemented as soon as possible, even before the dates for their entry into force, and this has not been done. Copenhagen has said the same thing, and I hope that this time it will be done.
Ladies and gentlemen, it is too horrendous that after the Erika we are now talking about the Prestige. I am sure that this time the States of the Union will really honour what they have said. And if not, we will say it and remind them of it here; and if not, I hope that all the honourable Members with connections and with national parties will raise the issue by means of your colleagues in national Parliaments as well.
Of course, the Commission, by means of the Agency and the reports we will present here, will specifically monitor true compliance by the Member States with the issues agreed. Amongst other things, the entry into force of the Erika I and Erika II packages, without waiting for 30 June 2003 or February 2004.
I would like to point out, ladies and gentlemen, that this includes, for example, ports of refuge, which have until February 2004. I do not believe we can wait until February 2004. We have to get to work now and in January we are going to begin talking to the Member States in order to confront this.
Let us make it very clear that a port of refuge is not just any port. A port of refuge must be a port with special facilities, easily accessible, so that a vessel with manoeuvring difficulties can access it during difficult storms. Because that is when accidents take place. They take place when the sea is rough, with winds of more than 100 kilometres per hour, in situations where ships have problems with manoeuvrability, with waves of 8 or 10 metres as in the case of the Prestige or the Erika. This means equipping these ports in a special way, providing them with access which is particularly easy and suitable. Providing them with material and human resources and action plans which allow them to deal with emergency situations. And that is what we have to deal with. Ladies and gentlemen, do not confuse a port of refuge with just any port, they are different things and this is a very complex issue.
I would like to continue with the issue of funds, which the honourable Members have mentioned. Ladies and gentlemen, in the case of the Prestige I believe that European solidarity is clear. In the case of the Erika, do you know how much support and contribution to funds Europe has provided? Well I will tell you: a reprogramming of EUR 10 million, of the Objective 2 funds, which Brittany benefited from.
In the case of the Prestige, it is true that the disaster is even greater. But we are talking about a reprogramming of fisheries funds - FIFG Funds - of a supplement of other funds relating to fisheries which would be added to those FIFG Funds, we are talking about access to the Solidarity Fund to combat disasters which, it is true, is 2.5% of the amount for disasters, no more, but it is a European solidarity effort in any case. We are also talking about reprogramming the Cohesion Funds or Structural Funds allocated to Spain or to Galicia.
European solidarity is shown through funds and the Commission has been able to use them, as have the authorities, for example, of the Council, which has said yes clearly, and which has raised the possibility of adopting additional specific measures because, ladies and gentlemen, there are unfortunately still 50 000 tonnes of fuel oil on the sea bed.
50 000 tonnes of fuel oil in two wrecks which, unfortunately, are still leaking oil. The Commission is also participating in the Scientific Committee organised by the Spanish Government, which also includes French representatives and, if I am not mistaken, Portuguese representatives, and I hope that that scientific committee will tell us soon exactly how that fuel oil on the sea bed is developing. Because naturally what we cannot tolerate is that these two submerged sections of hull should continue giving out and expanding the oil slick. We must provide a solution. We will have to see what solutions are possible and we will also have to see how Europe can show solidarity, and I sure there will be no lack of it.
Mr President, ladies and gentlemen, coastguards have been mentioned. I believe we must make progress on this, but I would also like to say that while we are able to create coastguards and other European bodies, which I am sure we will create in the future, what we need, at least, is to improve the coordination of all the maritime services in the States of the Union. I hope that, following this tragedy, all of this will be strengthened and that we will be able to make further progress and prevent any more tragedies such as the Erika or the Prestige.
(Applause)
Thank you very much, Commissioner.
To conclude these Council and Commission statements, I have received 7 motions for resolutions presented in accordance with Rule 37(2) of the Rules of Procedure.
Mr President, I feel that Mr Galeote has made personal comments about me, in my capacity as President of the Spanish Socialists in this House. I would ask him to withdraw his falsities and slurs.
I really do not understand Mr Galeote. I do not understand why Mr Galeote is determined to turn a European debate into a Spanish debate. I do not understand why he provokes us, I do not understand this narrow nationalist attitude, trying to bring about a debate amongst Spaniards, when what we should do is resolve - as the Commissioner has said - a problem which is European and which should be resolved from a European perspective.
However, Mr Galeote, from one Spaniard to another, I will define what I think of your attitude by means of two traditional sayings. The first is that 'offence is not caused by those who want to but by those who can', and the second, which is also very traditional and descriptive, because we all have memories and we all have history, Mr Galeote, is that 'the thief believes that everybody is like him'. History has recorded what your attitudes have been and what our attitudes have been and still are, the attitudes of the Spanish Socialists here in this Parliament and those of the Spanish Socialists down there, in the Spanish Parliament.
Mrs Díez, you felt that personal comments were made about you and the Presidency has given you the floor. Perhaps the second of your sayings, although the Presidency understands what you mean by it, contains a word which perhaps, for the sake of parliamentary courtesy, you should also withdraw, Mrs Díez.
Mr President, a saying is a saying. In no way have I tried to call Mr Galeote a thief. It is a saying which means: everybody believes that others are like them. He has accused us of dishonest conduct, which has never been the case, and he knows that there has been dishonest conduct in his ranks.
The Presidency is grateful for this clarification, Mrs Díez, which restores our sense of parliamentary courtesy.
Mr President, Mrs Díez, of course I would withdraw any type of insult or slur in my speech, if I could, and I would challenge you to read the verbatim report for this sitting and tell me whether it contains any insult or slur, because I will withdraw them without question.
What I want to say, Mr President and Mrs Díez, is that committees of inquiry are laid down in Rule 151 of our Rules of Procedure - I would ask you to read them, please. And this request to create a committee of this type is justified by non-compliance with Community law, and it has been said here, explicitly and literally, by some of your colleagues and compatriots, that the intention through this committee is to establish the responsibilities of the Spanish Government in relation to the Prestige disaster. This has been said here, literally. What I am saying is that you cannot say in Spain that we are going together to ask for more funds and then say here that the funds should not be given because the Spanish Government is at fault. That is what I meant.
Mrs Díez, you have taken the floor for your personal statement and so has Mr Galeote. What we cannot do is allow an interminable chain of personal statements. Let us consider this issue closed.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
The next item is the joint debate on
the statements by the Council and the Commission on immigration and asylum policy,
the report by Mr Watson (A5-0381/2002) on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council resolution [SEK(2002) 412 - C5-0263/2002 - 2002/0092(CNS)] on the signing of the Agreement between the European Community and the Government of the Special Administrative Region of the People's Republic of China on the readmission of unauthorised residents, and
Mr Watson's oral question (B5-0505/02) to the Commission on the European Union's principles and criteria with regard to readmission agreements with non-member states.
. (DA) Mr President, thank you for this opportunity to give an account of this very important area of work in which my dear colleague Commissioner Vitorino has been extremely active ever since he started, and in which I believe we are starting to reap rewards of which I am pleased to give an account. With the Treaty of Amsterdam, it was decided that various measures on asylum and immigration should be taken within five years of the entry into force of the Treaty of Amsterdam, that is, 1 May 2004.
As we know, the European Council repeated and reinforced its desire for action in these areas in Tampere in October 1999, in Laeken in December 2001 and in Seville in June of this year. In Seville, specific priorities were devised along with deadlines for adoption of the individual legal acts. We have not simply met these deadlines; we have gone even further. As was stated in the Seville conclusions, the Council must find the right balance between, on the one hand, an integration policy for immigrants who have settled lawfully in the Member States of the Union and an asylum policy that complies with the international conventions - first and foremost the Geneva Convention of 1951 - and with the efforts required, in particular the efforts to combat illegal immigration and human trafficking.
The implementation of the Seville conclusions has been a task of the Danish Presidency. This applies also to the issue of combating illegal immigration and administering the external borders. Seventeen different projects and initiatives have been implemented with a view to strengthening border controls at both sea and land borders and at airports. In addition, a general dispatch programme and a specific plan for the return to Afghanistan have been adopted. These two were approved a couple of weeks ago.
With regard to asylum policy, substantial progress has been made in respect of implementation of the Treaty of Amsterdam objectives and the priorities set in Seville. The European Fund for Refugees was established back in September 2000, and in July 2001 a directive was adopted on minimum standards of temporary protection in cases of mass influx of displaced persons.
Further progress has been made on the area of asylum under the Danish Presidency. There is now agreement in the Council on the Dublin II regulation, which is expected finally to be adopted. This was the particular task to be achieved under the Danish Presidency. This task has been achieved; there is political unanimity. There is possibly one more parliamentary reservation, but I am sure that we will be able to adopt the Dublin II regulation - possibly as soon as tomorrow, when there is a Council meeting in Brussels.
The Commission's proposal for minimum standards for the reception of asylum seekers is similarly expected to be adopted at the Council meeting tomorrow. Over the past six months intensive negotiations have taken place concerning the Commission's proposal to set minimum standards for the recognition of third-country nationals and stateless persons as refugees or persons in need of subsidiary protection.
Substantial progress has been made, and there is now political unanimity on the definition of a refugee and political unanimity on the definition of subsidiary protection. This unanimity is based on the Geneva Convention and the European Convention on Human Rights. We have achieved political unanimity on virtually all of Articles 1-19 concerning the basic terms used in refugee law. All that remains is the issue of the rights of refugees and of persons with subsidiary protection, which is why we can expect the proposal to be adopted by the summer at the latest, as was decided in Seville. The things on which agreement has been reached are some of the difficult things. Some might say: that is all very well, but where is the skill in adopting something based on conventions that have already been in force for a long time? The answer is: it is skilful because it means that from now on these conventions must be observed in every country, and that includes the new Member States that we decided just last Friday to bring into the Union. Moreover, there is a big difference between having conventions and having directives. The difference is that the Commission has much greater authority when it comes to considering whether the directives are being complied with, and finally there is also the possibility of going to Court if countries breach the conventions. The answer to the question that I myself asked is therefore: it makes an incredible difference that the standards of these conventions are now being introduced in the form of directives.
At the Council meeting in October we had an open debate on the Commission's revised proposal on minimum standards for asylum procedures at which the ministers of the Member States contributed various comments on the proposal. This proposal, too, will be adopted by the end of 2003.
As far as immigration policy is concerned, the Seville conclusions state that the Council must approve the Commission's proposal for provisions on family reunification and long-term residence status by June 2003. Substantial progress has been made in the negotiations on the revised proposal for a directive on family reunification - the proposal that was submitted by the Commission in May this year - and it is expected that it will also be possible to adopt this by the deadline set in Seville, that is, by June 2003.
As regards the proposal on long-term residence status, on 15 October 2002 the Council discussed a number of outstanding political issues. A certain amount of progress has been made in this area under the Danish Presidency, but a number of crucial issues remain - including the right to a certain form of free movement. The Council will work towards meeting the deadline laid down in Seville for adoption of the proposal.
At the same time, an open debate was held in the Committee on Justice and Home Affairs on 15 October 2002 on the Commission's proposal for a directive on the conditions for entry and residence by third-country nationals for study purposes. Parliament has been consulted in all these cases, and Parliament's statements have been incorporated, or will be incorporated, into the basis for the Council's decision. The Council considers it very important that Parliament be involved in this area, to which the codecision procedure does not yet apply.
The Council looks forward to even closer cooperation with Parliament in the area of asylum following the entry into force of the Treaty of Nice.
I hope that I have, in this way, given you a comprehensive status report as regards the results achieved within the area of asylum and immigration policy. I believe that, overall, it conveys a positive picture. I agree that matters have proceeded too slowly. I know that the Commissioner felt this too, as indeed I myself did, when I sat on the relevant committee here in Parliament. Though I say so myself, I think that the Council has picked up speed, that we have eventually started to see quite a number of results and that we have started to live up to our own aims.
It is important that the deadlines are met. Asylum and immigration policy is of great significance for the people concerned, and it is important that we achieve results and find the balance that I spoke about in the introduction to my speech.
Mr President, I could have spoken for much longer, since in reality there are a great many initiatives - for example, in the area of border controls, in which a full 17 initiatives have been implemented - which I could have talked about for a long time, but everything must come to an end, so I will stop here and let the Members' contributions decide what we will discuss in more detail in the hour ahead.
Mr President, although the Commission has presented all the proposals required by the Treaty 18 months ahead of the deadline set by the Treaty of Amsterdam, it is true that only a few of the objectives defined for the establishment of a common asylum and migration policy have effectively been met.
I hope that the Council will continue to press ahead quickly with the examination and adoption of the several measures under discussion, as the European Council requested at both Laeken and Seville. I recognise that under the Danish presidency significant progress was made, not only as far as the Seville conclusions are concerned, but in particular on the development of the common asylum policy. This progress was due to the personal engagement and knowledge of Mr Haarder, whom I praise for that.
In fact, the Dublin II regulation is expected to be formally adopted in the Justice and Home Affairs Council tomorrow. Together with the start of operation of the Eurodac system, which is scheduled for 15 January 2003, this will constitute a positive step forward.
I am fairly optimistic about the discussions in the Council on the directive laying down minimum standards for the reception of asylum seekers in Member States. I share the President-in-Office's view that it is possible for the Council to have this directive adopted tomorrow.
Thanks to the adoption of this legislation, the first phase of the common European asylum system is progressively taking shape. Two main elements of the system are still to be adopted. However, as the President-in-Office said, good progress was made, thanks to an energetic Danish presidency, on a common definition of 'refugee' and a common approach to subsidiary protection. Little remains to be done on this key proposal which could be adopted by the Council at its first meeting in 2003. I also expect the Council to speed up the examination of our amended proposal on asylum procedures, which we presented six months ago.
It is of the utmost importance for the credibility of the Union in these areas, which are at the heart of public opinion's expectations about Europe, that substantive progress is really achieved. In such sensitive policy areas, the strategy of small steps will prove to be efficient and win the confidence of our citizens. Moreover, the time has come to consider seriously the forward-looking ideas that were recently presented by the High Commissioner, Ruud Lubbers, and which have been blessed by the United Nations High Commissioner for Refugees Executive Committee. In early 2003 the Commission intends to put forward a communication where we will express our own views on the main elements of this new agenda for protection presented by Mr Lubbers.
As you know - and as already mentioned by the President-in-Office - the directives on family reunification and long-term residence status are still under examination. I encourage the incoming Greek presidency to finalise these negotiations as soon as possible. It is possible to have them adopted during the first half of next year.
The rules on admission of third-country nationals for the purpose of employment, presented by the Commission in July 2001, have now been complemented by a new proposal, presented in October, on the conditions for entry and residence for study purposes. Urgent progress is needed on these two texts, which are key elements for an active EU immigration policy.
Moreover, with regard to international relations, the Commission has recently put forward, on a joint proposal by myself and my colleagues, Mr Patten and Mr Nielson, a communication presenting our views on the nexus between migration and development. In this document we also elaborate on the possibilities, but also the limitations, of the Community budget in this area.
I would like to take this occasion to confirm that the Commission will put forward a proposal in 2003 with the aim of establishing a multiannual programme of cooperation with third countries in the field of migration, working on the experience that we have gained on the basis of the use of budget line B7-667. Our intention is to respond in a specific and complementary way to the needs of third countries in their efforts to ensure better management of all aspects of migratory flows and to stimulate them in their preparation for implementation of the readmission agreements or to assist them in the implementation itself. This programme complements other Community cooperation and development instruments.
The degree of harmonisation attained or currently being negotiated has often failed to meet the Commission's expectations. Certainly more could have been done. However, the harmonisation being attained is worth our effort. Those of us involved in the formulation of this policy should not forget that we have been pioneers in laying the first building blocks of European legislation and policy on such a difficult subject as migration and asylum, and Parliament most of all.
Nevertheless, this first attempt at building a policy has also taught us a few lessons. This policy is still encumbered by too many institutional and legal constraints, as the President-in-Office was commenting in his remarks on conventions.
Codecision should become the norm and general provisions should allow the Commission to formulate a fully harmonised policy. The objective should not be simply the achievement of minimum standards but a fully common asylum system. Unanimity in the Council - especially in view of an enlarged Union - appears more and more to be an invitation to stalemate. Therefore, I am very pleased with the constructive conclusions reached by the Bruton report within the framework of the Convention. They point in the right direction as to the future of European policy on asylum and migration. I am sure that those conclusions will receive the full endorsement of the European Parliament.
Mr President, we have spoken much in recent weeks about the enlargement of the European Union. That enlargement extends our borders to Russia, to Ukraine and Belarus - it is hardly surprising if issues of border control and immigration policy are centre stage. But when it comes to immigration, no country is an island. A real debate is needed at European level, and not the kind of distasteful sloganeering that we suffered at the Seville European Council.
As a policy issue, immigration is simple. Unless we open our markets to goods from poorer countries, thus helping their people to prosper, we will take their people. And unless we set our own immigration policy, either anarchy will reign or - more worryingly - criminal gangs of human traffickers will set that policy for us. What a pity that our governments did not listen a little more carefully to the advice of the Canadian Government about how, if we wished to get on top of the trafficking in people, we should open our front door a little to legal migration, in order to close our back door more effectively against illegal migration.
I congratulate Commissioner Vitorino on the proposals that he brought forward a couple of years ago at the beginning of this whole debate. I deeply regret that Member States did not adopt them as proposed. The debate has been dominated by the repressive aspects of migration policy and has shown scant regard for its humanitarian aspects. The strategy has hardly been one of small steps as the Commissioners suggested - one of 'faltering feet' is perhaps a better description.
I had the honour of chairing the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs in this House for the first two years of that discussion. I regret not only the EU's failure to establish effective and complete policies on immigration and asylum, but also its failure to ensure responsible stewardship of our economy which is intimately linked with immigration.
The Commission's review of the European economy in 2002 shows the devastating economic consequences of stagnating population growth, which could lead to the rate of potential economic growth falling by 1% of GDP per annum for the next 50 years. What should we do? Well, exhortations to procreation have never been known to work. The evidence suggests that the higher our living standards become, the less people will want to have children. So for economic reasons too, we need a mature debate about a policy of managed migration. I hope that this afternoon's debate will contribute to achieving some joined-up thinking on immigration policy.
I have been asked to report on the readmission agreement with Hong Kong. I regret that Parliament has been neither consulted nor kept informed during the negotiations on this readmission agreement, that we find ourselves in the position of having to deliver our opinion after the agreement has been initialled - and, moreover, after the Agriculture Council on 23 December adopted the decision authorising its signing.
According to Rule 97 of our Rules of Procedure, throughout the negotiations - and here I quote: 'The Commission and the Council shall inform the committee responsible regularly and thoroughly of the progress of the negotiations'. I deplore the fact that did not happen, all the more so because this is the first readmission agreement negotiated by the Community. In the case of future agreements, I ask that Parliament be kept informed about the state of negotiations by the Commission and the Council.
Readmission is about the return of persons found irregularly on our territory. Few in this House would deny the need for a policy of return. It is an integral part of any credible immigration policy. Effective return safeguards the integrity of asylum policies and of regular immigration programmes and it acts as a deterrent to irregular migration. Return has risen to prominence essentially because of the way in which our over-stretched asylum systems are being used as alternatives to a closed-door immigration policy. When the Council adopted its return action programme at the end of last month, I am sure it took into account the many advantages of assisted voluntary return, as well as the possibility of forced return.
The advantage of assisted voluntary return is that it permits return in a non-punitive and a cost-effective way. It has been shown to work in Germany, in the United Kingdom, in the Netherlands and in Belgium. It is more convenient and it is less costly, both financially and politically, than deportation. It has been almost exclusively a European phenomenon and we need more research on the sustainability of return under AVR programmes.
But our policy needs to be rational, driven not by prejudice, but by a sober assessment of our needs. It must be carried out by governments who ought to resist the temptation sometimes to deport in order to seek approval from the mob. That policy must also address gender and health issues which are vital in this debate.
The readmission agreement on which I have been asked to report is the first readmission agreement that the Community is entering into. I share the Commissioner's appreciation of the willingness of the Hong Kong authorities to negotiate this with us. There is a danger that today's debate will be confused with a debate on Hong Kong tomorrow which reflects concern about the implementation of Article 23 of the Basic Law. Some may argue that Hong Kong is not a safe country. I accept the assurance given on 10 December by Donald Tsang, Hong Kong's Chief Secretary, when he gave his personal guarantee about the free flow of information and the freedom of speech remaining essential characteristics of Hong Kong society. Nor have I any doubt that the Hong Kong administration is competent to administer a readmission agreement. Moreover the agreement itself refers to international commitments to the protection of vulnerable persons.
However, what concerns me about this agreement is that it is the first in what will be a series of such agreements. Authorisation has already been given for the negotiation of such agreements with many countries - some of them have even been initialled. The fact is that some of those agreements will be far harder than this one.
Therefore, I would ask the Commission this afternoon to clarify a number of issues. The first concerns the scale of voluntary and forced repatriation promoted by the Member States, the categories of people involved and their countries of origin. Are the measures that Member States have adopted adequate and effective? Since this House is also very concerned to ensure that the policies of return and the readmission agreements we negotiate respect fundamental rights, I would also ask how the Commission proposes to ensure that the rights of individuals are respected in the event of repatriation, especially if this occurs on a large scale. Is the Commission sure that the readmission agreements it is proposing are compatible with our obligations under international refugee law? Will the Commission commit itself to establishing joint monitoring mechanisms with the countries with which we make readmission agreements? The House would like answers to all these questions.
I would also like to know why the European Parliament is never mentioned in the Commission's communication on a Community return policy. I would like clarification as to which coherent and transparent financial instrument will be used for the return policy in question and readmission agreements in particular. The role of the European Parliament as one arm of the budgetary authority is clearly important in this, and I would be interested to know whether we will, from a financial point of view, need a new legal base for this policy.
The human rights clause in the readmission agreement used for Hong Kong is not strong enough to protect us against all eventualities in such agreements with other countries. We should recognise that, while concluding the agreement with Hong Kong was a relatively easy matter, as we were able to offer them visa-free access to the EU in return, cutting a deal with countries such as Russia and Morocco will be not a whit as easy.
We will need to provide incentives for many third countries to cooperate with us, rather than threatening them with economic sanctions, as Mr Blair and Mr Aznar proposed in Seville. That is why I welcome the Commission's recent communication on integrating migration issues into the Union's external relations policy. If we join up the dots between this paper, our development policy, the negotiations on readmission and our economic need for immigration, we will be demonstrating the joined-up thinking we so urgently require in immigration and asylum policy.
Mr President, it is a pleasure to be here and address these issues again with Mr Watson who has made a major contribution to this debate in the House as Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. I am happy to see that has carried on and followed the evolution of these issues.
Commencing with Hong Kong, we welcome this first ever European Community readmission agreement with a third country or territory. It proves not only the willingness of Hong Kong to commit to cooperation in the management of migratory fluxes with the European Union, but it also reinforces the credibility of the 'One Country, Two Systems' principle.
As far as this concrete agreement is concerned, we have adopted a balanced approach. As you may recall, the European Union decided to grant visa-free access to Hong Kong citizens in March 2001 and, at the same time, we proposed the negotiation of a readmission agreement.
I recognise that we should have kept Parliament better informed regarding these negotiations. In my defence, the only thing I can say is that there was only one round of negotiations. It would have been difficult to inform Parliament in the middle of the talks. Nevertheless, we take seriously the fact that we will now negotiate several readmission agreements. We need to introduce practical ways of consulting Parliament and keeping Parliament informed. I can assure you that I have already contacted the secretariat of the Citizens' Rights Committee to establish how Parliament can be granted direct access to information on how negotiations on readmission agreements are developing. I hope that I will be here next time to discuss readmission agreements with you and that I will then have a better story to tell you.
As far as the oral question is concerned, the Commission does not have exact figures concerning the overall scale of voluntary and forced repatriation promoted by Member States. I can tell you that an average of 40% of the money allocated to Member States in the European Fund for Refugees is used to finance voluntary return. Only voluntary return comes under the provisions of the Fund for European Refugees.
According to CIREFI statistics for 2001, with returns from 12 of the 15 Member States - the UK, Ireland and the Netherlands did not provide figures - a total of around 333 000 people have been returned.
In 2002, from January to September, 98 000 people have been returned by Member States, but this figure does not include the UK, Ireland, the Netherlands and Luxembourg which have not provided us with the figures.
I recognise that we need to have more accurate statistics on these issues. For instance, I cannot distinguish between voluntary returns and forced returns because national Member States' statistics do not make the distinction. I can give you the citizenship of those who have been returned but I cannot tell you to where they have been returned because, as you know, some of them have not been returned to their own country, they have been returned to the countries through which they entered the European Union. We recognise the need for better information and, therefore, we will present a proposal during the Greek presidency to have a specific instrument for exchange of harmonised and standardised statistics so far as asylum and migration policy are concerned.
With regard to enforcement of decisions to return people, the Commission has no responsibilities so far as enforcement is concerned. That is exclusively the responsibility of the Member States. Nevertheless, we believe that some instruments should be adopted at European level. For instance, mutual recognition of expulsion decisions is a key element. There is an instrument with very limited scope in this area; we are now assessing how it has been working in practice and I hope that next spring we can present you with our evaluation of how mutual recognition of expulsion decisions works in the European Union.
The same applies to the standards for expulsion. We believe that we should have some common standards at European level for decisions to return people; I therefore hope we will be able to present some specific proposals on this topic fairly soon. I recognise that the Commission does not have any instrument for monitoring post-return situations. It is not within our remit and we do not have the tools to make such an evaluation.
Of course, I welcome the idea of having a broad debate on return policy. As you know, we have published a Green Paper, we have presented an action plan and the Council has endorsed this action plan. I hope that, in the framework of the debate on communications about migration and development, we will be able, together with Parliament, to discuss what the key elements of return policy in the European Union are. I am looking forward to hearing Parliament's view on this subject.
Mr President, asylum policy is particularly difficult, and has many unpleasant aspects. One major aspect is the fact that a large proportion of asylum seekers are ultimately faced with the prospect of return - or even forced return. This is something that always attracts a great deal of attention and arouses emotions amongst the general public. While on the one hand enormous pressure is often exerted on politicians to turn away as many asylum seekers who may not be entirely legitimate as possible, on the other hand people are extraordinarily moved by those who ultimately have to be sent back, sometimes even after many years. We do have to take account of the often highly contradictory emotions of the general public. Besides, voluntary return is not always straightforward, and I have learned that an organisation such as the IOM, for example, at least in the Netherlands, is often very unsuccessful. The number of people who have been organised to return voluntarily to their own country or to their former country is relatively low. The whole of our asylum policy - or at the very least our return policy - must meet the requirements of human dignity in all respects.
This is a point to which we must pay much attention, and I am also pleased that we are working on the aspect of return in an orderly fashion in agreements such as the one with Hong Kong and others currently in preparation. It goes without saying, however, that these should include other aspects than just the return clauses. With regard to what has just been said about checking up on what happens to people who have returned, I believe that there are many things that we can do about this in an EU context as well. Governments often say: OK, our embassy will keep in touch with people who are sent back despite the fact that they claim to be in danger in their own countries. Such cases naturally occur in all countries.
I am of the opinion that it is important to create a particular specialism in the embassies of the Member States in order to find out whether it is possible, in some cases, to keep in touch with people who have returned so that we can be sure - really sure - that their return was a considered judgment by the person who sent them back.
As far as the Hong Kong agreement is concerned, I wholeheartedly endorse what Mr Watson says about it. It is of course a pity that we are being asked for approval at this very late stage. Its legitimacy naturally depends on our approval. We are therefore justifying this approval now. This is in fact a risky reversal of procedures, but I take Mr Vitorino, whose good will has been demonstrated on several occasions in this Parliament, at his word when he says that he will ensure that other opportunities for notifying Parliament about such documents earlier on will be investigated in the future so as to enable us to make a material contribution if possible.
As far as the clarity of European policy is concerned, Mr Haarder has already spoken about this. I think that it is very important, particularly from the point of view of human dignity in respect of third countries. If we have a homogenous, or relatively homogenous, asylum policy, one in which we have co-ordinated many different standards, we will be able to provide information on it in third countries so that the people there will know what treatment they can expect everywhere in the European Union. This will give asylum seekers who are really only trying their luck the opportunity not to try their luck, the opportunity not to remain in debt with their families, fellow-villagers or neighbours, but to stay where they are and not risk returning penniless.
Finally I have a question about the European Fund for Refugees that was mentioned. Is it possible for the European Fund for Refugees to have a better future, and is it possible for the European Union itself to therefore address itself to the matter of relief in the region to a greater extent?
Mr President, Mr Haarder, at the last Justice and Home Affairs Council, thanks to the complexity of Community procedures, you adopted a very effective measure in the fight against illegal immigration, but you probably did not realise - because it was the final point on the agenda - that, without debate, you approved the conclusion of an agreement extending and increasing the quotas for the import of tomatoes from Morocco.
Apart from this decision, you have not taken any great measures, either in this Council or in any other, in relation to the field of immigration at least.
We have on the table a full range of proposals from the Commission in relation to immigration policies, a proactive immigration policy, and I will not list them since I will bore Parliament if I do so in every speech. None of them have been adopted.
At the European Council in Seville, without having done its homework in this field, the Council once again established priorities and time limits in relation to immigration policy. They began to talk there less about this policy and more about the fight against illegal immigration. But we have not made much progress on that either. In any event, what did happen there was to begin to talk about this in a different way which gives me some concern. They began to talk about the return of immigrants, the control of external borders, in a way in which there is not much room for many concrete proposals. There was talk of security, the term border control was introduced into this field and, listening to you, it appears that illegal immigration has to do with lack of security. If you take a walk around our cities, you will see that illegal immigration has more to do with domestic staff, people working in agriculture and people working in our restaurants. And we know who they are. To give you a figure, in my country, and in just one town close to Barcelona, L'Hospitalet, which has 800 000 inhabitants, 17 670 people have been recorded, many of them illegal immigrants.
During this period, the Commission has presented two proposals which provide a global approximation of the issue, as laid down in the Tampere conclusions: the Green Paper on return, the inclusion of the immigration policy in the Union's external policy. Of course, this global approximation must include a repressive aspect, but in order to ensure the fulfilment of an immigration policy, in order to control illegal employment - if Berlusconi will allow me - in order to establish a policy for integration of external trade. If we do not have this global approximation, if we do not focus on this approach, we are not going to be effective in the fight against illegal immigration.
Mr President, we all acknowledge that there have been two problems in the achievement of common asylum and immigration policies: lack of speed and lack of balance.
On the speed problem, there has been a spurt on asylum policy under the Danish presidency. I too pay tribute to the energy of Mr Haarder. However, on the question of balance, I still feel very frustrated that legal migration and rights of migrants have been neglected.
There is so much criticism of migrants who fail to integrate, but little is done to assist them through, for example, family reunification or rights of free movement. Let us take, for example, the reception conditions directive which highlights the classic danger of the 'lowest common denominator' approach imposed by the unanimity rule. This is not Mr Haarder's fault. After apparent agreement on the text last April, debate was reopened. The result was that the Germans got their way, and consequently there is no requirement to allow asylum seekers to work if a decision on their case is not forthcoming within a year. The British have got their way in that Member States will be allowed to refuse reception assistance where the asylum seeker cannot show that he has made his claim as soon as possible. If there was qualified majority voting and codecision with this Parliament, neither clause - I am sure - would be in this text since a more progressive majority would have prevailed.
On the question of return, are we forcing women to return to Afghanistan, to an environment described by Human Rights Watch as being just as oppressive as it was under the Taliban? Spied on by teenage boys, women are marched to hospital and forced to undergo abusive gynaecological examinations to prove their chastity. They still have to wear the burkha, which is medieval. I suggest that we cannot guarantee the security of women returned to Afghanistan.
I would like assurance that we are not returning women to Afghanistan.
Mr President, Commissioner, ladies and gentlemen, I think that what has been said on this subject is very important. Furthermore, I wholeheartedly support the comments made by my fellow Member, Mrs Terrón i Cusí. I believe that, although we set the objective of harmonisation with the Treaty of Amsterdam and we took a huge step forward at Tampere, thanks, amongst other things, to Commissioner Vitorino's involvement, we took two steps back with the Seville European Council. Because, rather than talking about a global harmonisation policy, about a policy which will take proper account of all the disparities, all the complex points of existing laws, and which will bring about harmonisation, everything is focused on the issue of illegal immigration instead. What was proposed at Seville was very disturbing, because if we had carried the Seville proposals through to their logical conclusion, we would have imposed sanctions on the countries of the South that are already suffering from famine, war and violence. We would have imposed sanctions on them to force them to take back their nationals. This shows that we understand nothing: we do not understand that those who migrate do not leave their country out of pleasure: they leave because they are victims of violence and poverty.
There is another issue that concerns me as well, Commissioner, that of the 'brain drain' affecting the countries of the South. Today, as we know, nobody objects to admitting young IT professionals. Nobody objects to hiring young students either. However, when it comes to the question of the immigration of regular and regulated flows, we will no longer accept anyone. We fall back into the trap of these old fantasies or, quite simply, of meaningless phrases such as zero immigration or 'wide-open' borders. In seeing people come to our countries and fall into the hands of slum landlords we clearly find the great liberal ideal which drives some of us. .
I shall conclude by also saying that I am shocked to see that the majority of immigration policies are dealt with by the Home Affairs Ministers. I think that this issue must be a part of a co-development policy, since it does not stop at sanctions. We know that, today, the UK army can turn people away and we know that there are refugee camps in France. In my view, therefore, cancelling third world debt, Commissioner, and helping development with a good governance policy appear to be solutions that we must not disregard if we want to have a fairer and more humane immigration policy.
Madam President, ladies and gentlemen, the readmission agreements that the Council is proposing stem more from a strategy for combating illegal immigration than from genuine cooperation. Allow me to stress two points.
As far as the procedure is concerned, the lack of information given to Parliament raises the issue of the role and powers of parliamentarians: it is our democratic credibility that is at stake. We complain about the rate of abstention, about the fact that Europe is an unknown entity to the citizens, we want to convince citizens of the need for the Union, but, as long as their representatives are scorned and are not consulted, we cannot make the Europe of the citizen that we want to build credible.
With regard to the readmission clauses, the Union reaffirmed its commitment to the Geneva and Dublin Conventions at the Tampere Summit. It is therefore unacceptable that these readmission agreements can make it possible to send back third country nationals when there is no guarantee that human rights and democratic freedoms will be respected in their country of origin. What criteria are applied in order to verify that a country to which a national is being returned is safe?
The European Union is basing its policy on respect for fundamental rights. This applies, in particular, to the measures which regulate the movement of individuals, and especially to the measures relating to voluntary or forced return. How does the Commission intend to verify that these rights are respected in case of return, particularly when it is a question of mass returns? These issues are real issues. Today, Afghans may be returned to Afghanistan despite the fact that there is no guarantee of their safety and of peace in the region. The closure of Sangatte has provided no solution to the problem of accepting refugees; Kurds and Iraqis continue to arrive every day.
Are the readmission agreements compatible with the obligations under international law, do they respect the principle of 'non-refoulement', on which the right to seek asylum depends? What common control mechanisms does the Commission intend to put in place with the countries with which these agreements are negotiated? We should like to have been reassured that these fundamental rights are being respected. In spite of the quality of the work of our rapporteur, we have no guarantee regarding these questions that are fundamental for our freedoms and our rights.
The readmission clauses provide a response to the concerns regarding the interests of the countries of the Union instead of assisting the development of third countries. They are harmful to any Community immigration and asylum policy; we are therefore unable to support them.
Mr President, there are two aspects to this issue: firstly, the problem of excluding unwanted migrants from the European Union - or at least controlling their access; and, secondly, the reasons for migration.
Excluding population pressure, political instability and regional war, it is clear that the main pressure stems from economic disparities. In short, the bulk of immigrants seeking access to the European Union Member States are economic migrants. Therefore, any successful policy must deal with not only the exclusion issues but also the causes of migration.
Here it seems clear the European Union is making things worse. Virtually all its external policies in respect of third countries and its policies towards the candidate countries seem geared to causing migration from less-developed countries. The Union has rigid quotas, tariffs and other protectionist policies restricting trade with third countries. While it subsidies its own industries - especially agriculture through the unreformed common agricultural policy - and it dumps subsidised goods on the world market, all of this destabilises third-world economies. In terms of fishing agreements, the Union pillages third-world waters, instead of encouraging local industries. It also takes skilled, educated workers from these countries, depriving them of the building blocks of economic development.
All of this cruelly exposes the imperialism of the European project. Instead of getting on with practical issues, you launch upon idealistic common policies. These policies are making the problems worse. It would make far more sense to stop damaging third-country economies, rather than embarking on these extraordinary new ventures. In other words, leave immigration control to the Member States - a policy that my party supports - and address the failures of existing policies. There it seems to me, in deference to the Council member present, you must try harder.
Mr President, credit is certainly due to the Danish Presidency for producing a more judicious immigration policy, particularly as regards questions such as the very sensitive issue of asylum, for policies on these matters have, for a long time, in practice, actually tended to encourage illegal immigration. However, although we are more aware of the dangers related to illegal immigration, that does not mean that the Union has practically implemented all the most effective measures for opposing it, such as, for example, readmission agreements with third countries, which must progress much faster and be much more practical, given that - as we are all aware - the Union has strong tangible grounds for putting pressure on these countries.
On the coasts of southern Italy, the flow of illegal immigrants ferried to the country by sea continues, despite the adoption of new, more stringent criminal legislation against traffickers, precisely because there has been no fall in the support or complicity traffickers enjoy in countries such as Albania or Turkey. The measures announced to combat illegal immigration include the project for a European police force to deal with all border control, not just control of sea borders, although this police force must be properly trained. This project must be given full support and pursued without delay, and proper training in this field must be given to the police forces of the new Member States, which will very soon have to address these issues - if they are not already addressing them - for their borders will become ours in this respect too.
There is, however, another important warning bell which it is our duty to ring too: we cannot continue to turn a blind eye to a number of proven cases of active members of Bin Laden's network who have penetrated our cities as regular immigrants in order to prepare the ground, as has recently been discovered in France, for biological weapons attacks, possibly with what are known as dirty bombs containing nuclear waste. This danger is now present within Europe. We must take care that we do not help those intending to bring about incidents similar to those which took place in New York, Mombassa or Bali with excessively generous provision.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to thank you for being in the European Parliament today to discuss issues which do not only have a large human component, but which also have a very high profile in the media and in politics; immigration and asylum.
I will refer firstly to immigration. It is a good thing that it is said and repeated time and time again in this House that regulated migratory flows make a very positive contribution to the development of the receiving country, the situation of immigrants themselves and even the development of the country of origin. But it should also be repeated that the unrestricted arrival of persons in an illegal manner leads to a saturation of the structures of our societies and ends up exceeding those societies' capacity for reception, resulting in situations of inequality and marginalisation.
We therefore need a coherent European policy which takes account of all the elements inherent to the phenomenon of migration. The European Councils in Tampere, Laeken and Seville have represented a significant advance in the field of immigration. Nevertheless, not without reason, many people have criticised the lack of agreement in non-repressive fields, as my colleague and predecessor, Mr Watson, has said; it is true that, on the basis of such tragic events as those which take place on an almost daily basis in the waters of the Straits of Gibraltar, or on Italian coasts, vigilance, border control and the fight against mafias and exploiters of illegal workers, can and must be the response to the concerns of the citizens, who are increasingly sensitive to issues such as insecurity and human trafficking.
Nevertheless, I would like to stress the importance of other aspects still awaiting substantial progress. Firstly, the intensification and reconsideration of the policy of development aid in order to generate, in the countries of origin, a dignified and promising environment and thereby prevent the exodus of people - the majority of whom are young - who, rather than fleeing towards the unknown, risking their lives, could and should play an essential role in the development of their own countries.
Secondly, to begin work on the implementation of an observatory, which at the moment is virtual, for migration, which by means of analysis and distribution of information, would allow us to deal with the phenomenon of immigration on the basis of true facts, which are reliable and comparable between Member States, as the Commissioner has just acknowledged.
Thirdly, promoting the integration of legal immigrants, one of the keys to the success of any immigration policy, by means of measures which include family reunification, the education of children, non-discrimination, access to housing, facilities for the learning of the language of the reception country, or social or health measures.
Now, in order to prevent clashes with the receiving society, and as was acknowledged at the fourth Mediterranean forum in Bari, held on 17 and 18 June, it is necessary not to forget the twin aspects of the phenomenon, that is, the need to also work to ensure the respect on the part of the immigrants for the principles and values of the society receiving them.
Finally, cooperation with countries of origin and transit in a spirit of partnership and co-responsibility, as agreed at the aforementioned forum, on the control of migratory flows, the fight against illegal immigration, the adoption of national readmission agreements and integrated management of the Union's borders. This is a task which, in order to be successful, must be carried out in close cooperation with the third countries bordering the European Union.
And to move on to the field of asylum, Mr President, I would like to stress the importance of, and respect for, the Geneva Convention, regulating, in a complementary manner, other necessary forms of international protection for those cases included in it. However, I regret once again to have to make a criticism, as I did when we discussed the directive, for which I was rapporteur, in relation to the conditions for receiving and asylum because, in practice, the negotiations on the different aspects of the asylum policy are still being carried out in a confused and disorganised fashion. There is a saying: 'do not bite off more than you can chew'; and I have the feeling that this is the current situation in the field of asylum. It is also incongruous to discuss proposals which, in their provisions, depend on concepts regulated by others, the negotiations of which should have been concluded earlier, but which instead are making no progress.
I would therefore appeal to you to rationalise the European process, and let us not get tied up in vicious circles which are highly influenced by national interests.
Finally, Mr President, last but not least, I would like to draw the attention of the Commission and the Council to the fact that, with the entry into force of the Treaty of Nice, scheduled for 1 February, the Parliament-Council codecision procedure, and the qualified majority, will be applicable in such sensitive areas as all those which relate to the minimum standards regulating the different aspects of the procedures, requirements and conditions for asylum.
As many people have already said, the common asylum and immigration policy is progressing in a very unbalanced way. Where repressive measures, including combating illegal immigration, are concerned, the Council has once again done a lot of energetic work this year. There is, however, currently no sign of an actual common asylum and migration policy, and that is not the Commission's fault - no, it is the Council's fault. The Council has opted for a highly unilateral approach. It has put control of our external borders and sanctions against offering assistance to those entering and staying illegally right at the top of the agenda. The removal and return policy has now been added to this as a priority. In this context we are talking today about the readmission agreement with third countries, in this case Hong Kong. Parliament was more or less left standing on the sidelines during the negotiations for this agreement, and has not been able to act in accordance with its allotted role. This should not have been allowed to happen, particularly as this agreement will be a model for future agreements of a similar kind. I have taken note of Mr Vitorino's promise that this will not happen again, and I intend to remind him of this. My group can otherwise live with the content of the Hong Kong agreement, but we do endorse Mr Watson's critical approach. Leading on from his questions, I would like to make the three following comments.
Firstly, to what extent are the deportation measures already taken effective in general, and how do we prevent people from third countries who have been deported from coming straight back into the EU countries they came from? Or is our policy of return primarily a virtual policy intended for domestic consumption, and is it supposed to mask the fact that the political courage to tackle the real problems is lacking?
Secondly, is forced return not supposed to be a tailpiece of our policy of return, a last resort, and what instruments does the European Union actually have to promote voluntary return in order to avoid forced return?
My last point: collective deportation is forbidden, including in the European Charter of Human Rights, but how are European Union Member States supposed to ensure that decisions to deport individual illegal immigrants from third countries are individually monitored, and how do we then prevent the principle of 'non-refoulement' from being violated?
Mr President, Denmark and Mr Haarder have today received well deserved praise. I agree with that praise. However, I am less satisfied with the EU's refugee and immigration policy. The proposals are more often than not about control and repression. The global perspective is easily lost. What is required? Well, that poverty in the world be combated and that we obtain more aid, more trade and more democracy. Mr Haarder is well aware of this. We need a humane asylum policy based on respect and human dignity. All human beings are entitled to seek asylum within the EU. Not all will have reasons for requiring protection that enable them to stay, but all must be dealt with under the rule of law and under decent conditions, as well as having, for example, access to the labour market. The fact that the EU is opening the door to immigrant labour should ease the pressure on asylum policy and, at the same time, give us an opportunity to cope with the increasing population problems.
The fact that the EU needs a common asylum policy is shown by the Danish example. When Denmark tightens up its policy, the refugees come to Sweden. A humanitarian EU must be able to do better. That requires codecision making in this Chamber, something of which Mr Haarder is more aware than anyone else.
Mr President, Commissioner, ladies and gentlemen, I wish to begin as Baroness Ludford began, by saying that in the field, of asylum and immigration, there has been a lack of speed and a lack of balance. I also agree with the words of Mrs Terrón i Cusi, who said that a global approach to these issues is needed. A global approach means that we need to focus on the two aspects of the set of problems posed by asylum and immigration; the causes underlying them and how we can combat their abuse. And on this point I wish to say that I do not agree with those who oppose repressive measures on the grounds that they are not necessary. Unfortunately, they are. Combating illegal immigration must be a priority for the Union, because this phenomenon represents the greatest threat to human dignity, it allows criminal networks and trafficking in human beings to flourish. Illegal immigration and our inability to control migratory flows allow people to react in exaggeratedly xenophobic, racist and intolerant ways.
It would probably be easier to make everything that is illegal legal, but we cannot do this. Not everyone who wishes to enter EU territory can do so. And therefore, as Mr Watson said, we must have a policy of repatriation that ensures the credibility of our immigration policy. And this is crucial and must be done without any complexes of an ideological or any other nature. What we have, therefore, is a lack of speed and a lack of balance. As to the lack of speed, I have confidence in the energy of Commissioner Vitorino; with regard to the lack of balance, I think that this Parliament will have to shift the balance of some of its positions. Concerning the wisdom of Commissioner Vitorino, I wish to emphasise something that he said and which I believe to be extremely important: on this matter we must have a policy made up of small steps; small steps, but steady ones.
Mr President, the will of the Commission in response to the orientations of the European Council to establish a global and integrated policy of migrations is very laudable, but the police and Interior Ministry approach, which can be gathered from the communication, clashes directly with this Parliament's view of the relations the European Union must maintain with the developing countries, whose immigrants, by the way - and according to the Commission itself - are not a problem from a quantitative point of view. As the Commission itself points out, more than 90% of the world's immigrants live and work outside the European Union, close to their countries of origin.
At the time of the Seville European Council, we warned of the danger of making cooperation for development conditional upon the control of immigration on the part of the countries in which it is generated.
Development cooperation is not an instrument for resolving the internal problems of the donors of aid, but a tool for fighting poverty. The origins of migration, whether legal or not, lie in poverty, political repression and armed conflicts. These are the causes which must be combated through development cooperation, rather than using it to repress their effects.
This Commission's desire to integrate European immigration policy is a wonderful opportunity to ensure that, instead of spending development funds on monitoring borders and the forced repatriation of immigrants, they are assigned to more constructive activities in accordance with the principle of combating poverty which governs European cooperation policy. It is a question of co-development or, in other words, contributing to the development of the areas of origin of immigrants, so that they can return with hope for the future. In this way, the Commission would be acting coherently with itself, since it states, in the communication we are debating today, that it is aware that the European Union's relations with the developing countries must be based on solidarity.
Article 13 of the Cotonou Agreement on readmission led to problems and protests. Therefore, we say yes to negotiated readmission within the framework of global development programmes, but no to forced repatriation, especially when this is paid for from development funds. We will be vigilant in order to prevent, by means of the reallocation of the scant resources in category 4, any modification of the development priorities established by this Parliament, especially given that the Commission's report demonstrates the concern at the lack of money available for resolving this problem.
Mr President, there is certainly no lack of suggestions when it comes to asylum policy, suggestions which can provoke feelings either of fear or of excessive generosity and tolerance. It has, of course, been pointed out here - and I agree - that what we need instead is good sense, wisdom and, above all, a great ability to recognise the complex nature of issues. I would therefore like to ask the Commissioner whether the position of minors, in particular, is being addressed, with regard to the right to asylum and migration issues, and if so how, and whether a huge problem known as 'Eurocracy' - in other words the fact that waiting times for both the rejection and the acceptance of certain applications relating to what are still extremely lengthy, complex procedures are excessively long and certainly do not respect what we call human rights - is being addressed, Commissioner, and if so how.
Lastly, a fundamental question. You talked about harmonising asylum laws and thus of the need for a clear legal framework and, I would go so far as to say, constitutional framework for all the European countries, for our credibility depends on this. I agree with you on this point and I hope that you will work towards this goal.
Mr President, Parliament today appears to have become aware of the problems related to mass, illegal immigration that Europe has been experiencing for 30 years. It is high time to realise that the sacrosanct principle of laissez-faire and laissez-passer spells disaster for Europe. One European government after another has been incapable of managing the uninterrupted waves of immigrants, and the recent, highly publicised agreement between France and Britain regarding Sangatte is not going to change things. The Sangatte refugee camp has closed, that is all very well. The United Kingdom has agreed to admit one thousand illegal immigrants, but then what? What about all the others, those who were not tagged by the Red Cross, and what about the hundreds of immigrants who arrive illegally every day? Closing Sangatte without closing borders is obviously inconsistent, absurd and ineffective. It is once again a matter of urgency, as a first step as a safeguard and a precaution, to restore controls at all our national borders and to condemn the irresponsible and obsolete Schengen agreements.
Mr President, at the Seville European Council, three fundamental aspects of the Union's immigration policy were specified: firstly, the necessary management of migratory flows, in cooperation with countries of origin; secondly, taking account of the integration of legal immigrants; and finally, opening up negotiations of readmission agreements at European level.
With regard to the first point, initiatives such as the proposal for a Directive on the free movement of citizens or family regrouping, or those relating to the conditions for entry for work purposes for immigrant or third-country nationals, should be approved by this Parliament as soon as possible and with the greatest possible consensus, in order to demonstrate that we are in favour of a single immigration policy.
With regard to the second point, the success of an immigration policy undoubtedly depends on the integration measures which must accompany it. Therefore, reception and integration must be considered as an essential part of the general immigration policy and this means agreed action, not only on the part of the European Union, but also on the part of national and regional governments, civil society and the immigrants themselves.
We must take advantage of the generally positive impact which legal immigrants have on our economies and ensure an appropriate balance between the rights of third-country citizens and the rights of receiving communities.
I am happy to support the measures of the Danish Presidency with regard to readmission agreements. I would point out that in one of the Convention's working groups it was said that the negotiation of readmission agreements with third countries has been shown to be more effective when carried out at European level.
Another important point is the creation of an integrated system of management of external borders. In this regard, I would also praise the Danish Presidency, which wished to promote a rapid and secure exchange of information between the Member States, with a view to strengthening cooperation on the control of borders. In this regard, it is appropriate to mention the report adopted last week in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on this issue.
I would like to end with a quote from Mr Vitorino, which I have often used: 'immigration is neither a problem nor a solution, it is a phenomenon of a clearly human, social, economic and political nature'.
Mr President, many things have already been said, but I would like to take this opportunity to condemn Europe's lack of unity with regard to the particularly sensitive issue of harmonising the asylum and immigration policies, an issue which is all too often supplanted by that of combating illegal immigration.
Is it worthwhile refreshing the failing memory of our governments of Article 63 of the Treaty, which defines the process leading to the harmonisation and communitarisation of questions related to the right to asylum and immigration? I wish, for my part, to express my frustration at the pious hopes that we hear in each statement made by Council representatives on these issues, when, in reality, obviously, no EU Member State actually wishes to share with its neighbours one of the prerogatives of national sovereignty, namely the admittance of foreigners to its territory.
Until now, the proposed measures have mainly been focused on the question of illegal immigration. On the question of establishing proper procedures for immigration, there has been a lack of consultation with the European Parliament, on the one hand, and a lack of agreement between the governments of the Fifteen on the other. After the Tampere Summit in October 1999, however, the Commission approached the task with a positive outlook. We believe that it is impossible to discuss combating illegal immigration unless we also consider proper procedures for immigration and the conditions for integrating foreigners. We need a global approach, this has been pointed out. It is essential. It is not a fortress Europe that we want.
To sum up, I shall say that the lack of political will on the part of the EU countries leads us to confirm that we still have a great deal of work to do before we achieve the European area of freedom, security and justice which was, in fact, one of the fundamental themes of the Treaty of Amsterdam.
Mr President, since I only have one minute of speaking time, I shall come straight to the point which is a subject of major concern: the re-admission agreement signed by the Commission with the Regional Government of Hong Kong, which is now an integral part of China.
First and foremost, we should welcome the signing of the first bilateral agreement enabling illegal immigrants to return home, which comes three years after the Tampere European Council's initial request. In reality, however, when we read the agreement's explanatory statement, we are appalled to learn that, in conjunction with its signing, the Ministers of Justice and Home Affairs have, in return, obviously, exonerated the holders of Hong Kong passports from the visa requirement. We feel that the two parallel decisions are utterly disproportionate. How many Chinese nationals are able to enter the European Union thanks to the visa exemption and stay here illegally? And how many can be returned to Hong Kong - at our expense, I might add - under the readmission agreement? We therefore feel that this agreement is, in all respects, not at all beneficial. We would very much like to know how many of these concessions might have been negotiated. In any case, it is unacceptable.
Mr President, Mr President-in-Office of the Council, Commissioner, is it not absurd that there should be a Council, which appoints a Commission and entrusts it with the drafting of a common asylum and immigration policy, and that the same Council should do everything in its power to frustrate this Commission's proposals? At present, that is what we have to deal with in this area in the European Union, and on a daily basis.
I believe that my fellow German Members who are taking no part whatsoever in this debate have good reasons for their absence. I assume that they are celebrating the fact that, from today, Germany will no longer have a modern immigration law, because they have been successful in preventing the creation of a modern law of this sort.
That, I believe, is what the Christian Democrats should finally ask themselves - they should ask themselves what they think they are doing. If they were to act responsibly, they would inevitably end up sharing with us a concern that there should be a common asylum and immigration policy. But that is not what they are about. The Christian Democratic majority in the European Union has but one objective: integration and the frustration of any reasonable immigration policy. I very much regret this.
Mr President, I fully support Mr Watson's excellent report, particularly the text of the question in which the European Parliament calls upon the Council and the Commission to take seriously the fundamental human rights which the European Union proclaims every day. We believe that it is possible to respect human rights while pursuing a proper policy of combating illegal immigration. However, we do need appropriate instruments, appropriate forms of control, for otherwise a blind, bureaucratic system of rejection and forced repatriation will lead to tragedies such as that which occurred recently in Italy. In Milan, a family travelling from Syria, in transit from Amman to Casablanca, was forced to be repatriated to Syria, where the head of the family was immediately arrested and is in danger of being tortured and may be sentenced to death. We call upon you to ensure that similar tragedies are avoided so that nobody can say, as is stated in the minority opinion, that the Union's readmission policy leads to the death of human beings. I call upon the Commission and the Council to make every endeavour to remedy the consequences of that tragic act carried out in my country, which can lead to a person being killed in another country.
Mr President, Commissioner, on the eve of 2003, the Greek Presidency has promised to give the very fullest attention to the decisions taken in Amsterdam, Tampere and Seville. Greece's extensive coastline forms the external border of the European Union with the countries of Asia, countries from which immigrants are now flooding into Europe, which is why it is vital that the Greek Presidency introduce a framework policy to divide obligations and responsibilities fairly between the Member States of the European Union.
Of course, as other members have also pointed out, immigration policy means more than just guarding borders. It means more than repressive measures, repatriation and readmission. It also means recognising the human rights and fundamental employment and civil rights of immigrants and what they have to offer and can contribute to the development of Europe. It means fully recognising the rights of anyone who has resided in the European Union for five years, as we have repeatedly proposed here in Parliament. It also means recognising that women who have left home under the threat of religious fundamentalism or barbaric traditions and practices which clash with the modern perception of respect for human rights have a right to apply for and be granted asylum.
. (DA) Mr President, I will start with Mrs Hazan, who complains that there is disagreement concerning asylum policy and that therefore it will not really come to anything. I did not entirely understand this remark, because I was after all able to say that we have just reached agreement on the cornerstones of a common asylum policy. We have agreed on the definition of a refugee, on what is to be understood by subsidiary protection and on the directive on reception conditions, and by all accounts all this will be confirmed at a Council meeting tomorrow. In addition, we have also agreed to convert the Dublin convention into a Dublin directive. The agreement is based on the first receiving country being responsible for the first year and thereafter the country in which the person concerned has resided for five months, and if the person concerned has not resided in any country for five months then it is the country in which the application for asylum is submitted. That may sound very easy, but the opposing interests of the various countries are so enormous - depending on where they are situated in Europe - that it has been tremendously difficult to reach agreement. I believe it is extremely satisfactory than we now have agreement on these cornerstones of a common asylum policy.
Mr Vitorino and I met for the first time in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. He was the chairman and I was a member. The first thing we talked about was these things, which we wanted to lead to a common policy, and we talked a lot about Eurodac. When will it come to something, we asked the Commissioner. Now we can answer: something will come of it on 15 January, that is, next month. So I think we have achieved a great deal. Thank you for giving me the opportunity to repeat that.
Mrs Sbarbati is right that something must be done for asylum-seeking minors in particular, and I can only state that in my home parliament I have introduced a Bill which ensures that an adult is present, that a lawyer is present when necessary and that cases involving minors are processed extra quickly. Similar efforts are in progress in other countries.
Turning to Mrs Ludford, I would say that if not much has come of a common immigration policy, that is partly to do with the number of work permits to be issued. Most governments maintain that this must be a national decision. This is why it has also been difficult to arrive at common rules on the right to free movement between countries. It is only natural that reaching agreement on this point is a difficult task, not least because some countries have very high levels of employment whilst others have very low levels of employment. We will probably make some progress, but as I have mentioned, it is not that easy.
I would go on to say to Mrs Swiebel that one specific aspect of the common asylum policy on which we have now agreed is that we ensure compliance with the conventions in every case. With regard to Mrs Swiebel's concerns regarding forced returns, I believe that all the governments are doing everything to ensure that those whose asylum claims are rejected are returned voluntarily; likewise illegal immigrants, if the governments wish to return them. One cannot rule out forced repatriation, however; if we were to rule that out, we might as well pack up and forget all about an asylum policy, including a common asylum policy.
Regarding what Mrs Ludford said about women being returned to Afghanistan, it is naturally the case - as it should be - that nobody must be sent back to persecution, torture or degrading treatment. To reassure her I can state that the Afghans in most countries - this is true in my country at least - are young men from the Kabul region. Even they are not being sent back home at the moment; but it is obvious that, when this becomes possible in the spring, then it is only reasonable that, if their asylum claim has been rejected, we ensure that the person in question returns one way or another. I think it is great that Mr Vitorino has now achieved agreement in the Council not just on a general return policy, but also on a special return programme for Afghanistan. For this aspect of the matter must be included.
Finally, I would say to Mr Olle Schmidt that I thank him for his interest in Danish legislation. It already meets all the common minimum rules that we are talking about, and even goes beyond them. So thank you for your concern.
Mr President, first of all, I shall stress that, in my view, thanks to the commitment of the Danish Presidency and that of the Greek Presidency, the possibility of gaining approval in the near future for the first phase of legislative instruments in the area of asylum is within our grasp.
Approval of these instruments is very important, because it paves the way for the full implementation of the Treaty of Nice, which provides for the development of the second stage subject to qualified majority. I understand the difficulties and the reluctance that is felt on occasion, but for my part, it is very important to be able to say that we have completed, within the timeframe stipulated by the Treaty of Amsterdam, the first phase of legislative instruments in the area of asylum in order to be able to pave the way for the full implementation of the Treaty of Nice, including the integration, subject to qualified majority, of a common European asylum system.
As far as the contradiction between repressive policies and proactive policies is concerned, I feel that the Commission has strived to present a range of proposals that is balanced in both areas.
Regarding, for example, the policy on return, we have financial instruments for voluntary return, which is the European Refugee Fund. We have also recently presented a proposal for the use of heading B7-667. To this end, we shall present a proposal for a legal basis which provides for the possibility of using financial resources to support the application of re-admission agreements, including forced return.
Admittedly, a policy for the management of migratory flows must include, by definition, the existence of financial instruments for forced return. This is precisely why we wish to adopt common rules in the area of forced return and we wish to ensure respect for certain rules in the area of fundamental rights, within the framework of the development of the policy on forced return. In this respect, I shall respond to Mrs Boumediene-Thiery and say that the Commission has no executive responsibilities in the area of return. All Member States, in applying decisions on return, are meant to respect the relevant international instruments on fundamental rights, including the non-refoulement clause. There are also legal instruments for judicial protection where the Member State breaches the rule on non-refoulement. All readmission agreements must respect the Geneva Convention as well as the principle of non-refoulement.
I also support Mr Watson's approach in that we must emphasise the dimension of fundamental rights within the framework of the re-admission agreements. That is why - and if you have an opportunity, you can verify this - the Commission has strengthened the non-appropriation clause in the new mandates for negotiating re-admission agreements with Albania, Algeria, Turkey and the People's Republic of China.
As far as the relationship between the development policy and the immigration policy is concerned, let us be clear and speak openly and honestly. It is true that the development policy deals with the profound causes of immigration, but the development policy can only bring about long-term changes in this area. It would be impossible to expect immediate effects from a sustainable development policy of the kind that we apply in our relations with third countries. That is why we must not neglect the need to take short-term measures, for example in the area of managing migratory flows of qualified workers, flows are a genuine scourge for developing world countries which are thus deprived of human resources that are essential for their development. It is this whole complex framework that we are trying to lay down in the Immigration and Development communication. I hope that we shall have the opportunity to discuss it here at a plenary sitting of the European Parliament.
Lastly, I am wholly of the opinion that we must provide special protection for minors. I would also draw your attention to the fact that, in all the proposals that we have made in the area of asylum and immigration, we have introduced specific rules for the protection of minors and also of women.
To sum up, I hope that we shall have the opportunity during the Greek Presidency to debate a Commission communication which is currently being prepared in conjunction with Mrs Diamantopoulou. The communication relates to the interaction between the policy on managing migration and social policy in general, and the European employment policy in particular. It will be an important time for clarifying the close relationship between the management of migratory flows and employment policy at European level, as Mr Watson highlighted so clearly.
Thank you very much, Mr Vitorino.
Mr Berthu has the floor for a point of order.
Mr President, I put a specific question to the Council and the Commission, but I have not been given an answer. The question was as follows: how could they simultaneously sign visa exemptions for Hong Kong nationals on the one hand, and a re-admission agreement on the other, in the knowledge that, I fear, visa exemptions would allow many more illegal immigrants entry to the EU than the re-admission agreement could ever send back to their country? Could I have a precise answer to this question?
Unusually, we are going to give the floor once again to Mr Vitorino. I would ask you to be brief.
I shall give a very brief answer to Mr Berthu. The agreements were certainly not signed at the same time. The decision on the list of visas was taken two years ago. The decision relating to the re-admission agreement has just been signed today.
Furthermore, statistics show that the number of illegal immigrants originating from Hong Kong is really very minimal in all the Member States.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow from 11 am.
The next item is Questions to the Council (B5-0510/2002).
Three reminders: firstly, the time has been reduced to one hour; secondly, we are running 25 minutes late and thirdly, the representative of the Council must leave the Chamber at 7.10 p.m. That is our limit.
All questions which there is no time to answer, in accordance with the Rules of Procedure, will be replied to in writing.
As you will understand, it is beyond my personal capacities to resolve this problem in any other way. We will therefore begin the Questions without wasting any more time.
Question No 1 by Josu Ortuondo Larrea (H-0724/02):
Subject: Charter of Fundamental Rights: signs at the railway station in Bayonne (Basque Country, France)
The Charter of Fundamental Rights of the European Union, solemnly proclaimed at Nice in December 2000, stipulates, inter alia, that 'the Union shall respect cultural, religious and linguistic diversity' (Article 22) and that 'any discrimination based on any ground such as? language? [and] membership of a national minority? shall be prohibited' (Article 21(1)).
However, on 14 October the French Government detained a number of people in the city of Bayonne, in the northern Basque Country, for erecting a sign at the railway station in the Basque language, Euskara. The sign read BAIONAKO GELTOKIA, which simply means Bayonne railway station.
In the Council's view, is the French Government complying with the stipulations of the Charter of Fundamental Rights in suppressing the use of a language, especially in its place of origin, where its use predates that of French? Does it not believe that the French Government itself should see to it that Basque citizens are provided with all public signs in their vernacular language so as to prevent them from suffering discrimination on grounds of language or membership of a national minority?
Mr President, thank you for drawing attention to what this question is about. I frequently have a bad conscience about answering questions that no one has heard. As you mentioned, however, it is about the fact that French authorities have removed a sign in the Basque language which points the way to a railway station. And the question is: does this not contravene the Charter of Fundamental Rights? The answer is that the Charter addresses the EU authorities and the national authorities when they administer EU policy. Consequently, I am forced to answer 'no'. Whatever may be thought about this language dispute, this case will never become relevant to the EU's Charter of Fundamental Human Rights because the Charter is aimed at the EU and at the Member States when administering EU policy, and as we are aware, the EU has no policy on railway signage.
On 28 October, the Council of State of the French Republic approved a resolution declaring illegal the integration into the French public network of Diwan schools, which teach the Breton language, another autochthonous European language, like Basque, Catalan and also Alsatian, which originates from this very city of Strasbourg.
Does the Presidency-in-Office of the Council not believe that, in order to comply with the Charter of Fundamental Rights, which was so pompously proclaimed in Nice by President Chirac and the former President of the European Parliament, Mrs Nicole Fontaine, the French Government should legally guarantee public access to the learning of these other native European languages within their respective territory?
This is an issue, Mr President, which is included in the European Union's Charter of Fundamental Rights, which states that linguistic diversity and all cultures will be defended. And this is not only an inter-State objective, but also a European Community objective.
Mr President, that was precisely what I was trying to say. I have the greatest sympathy for regional languages. I believe that they have a future and I believe that we will become more aware of them, but in this connection I am forced to say that, where the Charter talks about the Union respecting cultural, religious and linguistic diversity etc., it is talking about the Union's policies and not about the Member States' policies.
Question No 2 by Manuel Medina Ortega (H-0726/02):
Subject: Expulsions in Northern Cyprus
What action will the Council take in connection with the expulsion from Northern Cyprus of 16 Spanish citizens, including 10 journalists and two university professors, after they had held meetings with trade unionists, non-governmental organisations, journalists and television broadcasters?
Bearing in mind that the authorities in Northern Cyprus are dependent on Turkey, what consequences might such measures have for Turkey's application for membership of the European Union?
The Council was asked what measures the Council would take after 16 Spaniards were expelled from the northern part of Cyprus. I can answer that the Council has not been informed of the event in question. The Council, which met on 24 and 25 October, was pleased to see the significant steps that Turkey has taken towards meeting the political criteria from Copenhagen. And the Council established that the country has made progress with regard to the economic criteria and adaptation to current Community law. The Copenhagen European Council on Friday once again called upon Turkey energetically to continue its process of reform and urged Turkey to take further practical steps.
As part of the accession partnership Turkey has undertaken fully to support the efforts of the UN Secretary-General at finding a solution to the Cyprus problem. After the Secretary-General submitted his plan for a solution, the Council noted a declaration by the Danish Presidency in which the Presidency confirmed that the EU was willing to adapt to the terms of an overall UN solution in accordance with the principles on which the European Union is based. On Friday, it was confirmed that the Council is willing to adapt the accession treaty to these terms, and the European Council expressed its pleasure that the Greek Cypriots and Turkish Cypriots had agreed to continue negotiations with a view to arriving at an overall solution by 28 February 2003.
I agree with the opinions expressed by the President-in-Office of the Council. Of course, I completely disagree with the view of Mr Giscard d'Estaing that Turkey's entry should be conditional upon certain racist requirements; but what is clear is that we MEPs have an obligation to communicate to the Community institutions any cases in which a candidate country is not complying with the conditions demanded of it.
Bearing in mind that Turkey's candidature still has a long way to go, does the President-in-Office of the Council not believe that the Turkish Government should be made aware of these facts in order to demonstrate to it, in a specific manner, that this type of measure - the expulsion of journalists carrying out their work - is not compatible with membership of the European Union?
Specifically, does the Council have any type of mechanism for informing the Turkish Government of these cases, in order to prevent any repetition of these incidents, and in order to demonstrate to them in a practical way what the democratic functioning of the European institutions consists of?
As I have said, I cannot comment on the specific case, but I would like to remind you of what Mr Verheugen said in very strong terms on Friday evening shortly before midnight at the press conference and which he has repeated in even stronger terms today in this House, namely that Turkey will be assessed according to the same strict standards as the ten countries that have just been accepted, that the Commission will carry out its work zealously and meticulously, and that torture in prisons, political prisoners and the theoretical existence of what Mr Medina has spoken of are naturally unthinkable in a country which is to start negotiations for accession to the European Union.
I must tell you that the third question, raised by Baroness Ludford, relates to the debate we have held today, but there is a part which refers to the draft directive on the status of long-term resident third-country nationals.
With this in mind, I would ask the President-in-Office of the Council to answer the question. Question No 3 by Sarah Ludford (H-0728/02):
Subject: Integration of third-country nationals
Following the meeting of the Justice and Home Affairs Council of 14-15 October, the Council Conclusions on the integration of third-country nationals were approved. These Conclusions encouraged active participation of third-country nationals in community life and emphasised how integration measures are a key element in developing a common EU immigration and asylum policy.
Why is it that, when the Council sends political signals that it is committed to such goals, originally set out at the European Council in Tampere three years ago, it has been unable to make any substantial progress on the Draft Directive on the status of long-term resident third-country nationals?
Does not the Council think that the way to encourage and ensure integration is to offer third-country nationals stability, security and rights similar to EU citizens as set out in the legislative provisions of the text rather than to keep repeating general statements and offering only a 'network' of best practice?
Does not the failure to deliver legal rights make the supportive statements appear hollow and insincere?
The issue of the integration of third-country nationals is one of the priorities of the programme of work of the Danish Presidency. Its importance and the need to prompt and encourage integration were recognised and underlined by the Council in the conclusions adopted on 14 - 15 October.
As a follow-up to those conclusions, the Presidency called upon the Member States to establish national contact points for integration by the end of this year, and all the Member States have accepted this. Using these contact points, we will exchange best practice and learn from each other's successes and fiascos. I would add that a major conference on integration was held in Copenhagen in July, which also provided opportunity for such exchange of experience and best practice.
The relevant bodies of the Council have considered various proposals for Council directives, which the Commission has submitted with a view to implementing the Tampere conclusions in respect of the entry and residence of third-country nationals. These legislative instruments are aimed at creating a legal framework of rights and obligations at Community level for third-country nationals wishing to enter and reside in the territory of other Member States. The aim is naturally that, as far as possible, they be treated in the same way and be subject to the same conditions as EU citizens are when travelling from one country to another. This will contribute to integration but, as I said during the debate that we have just concluded, it is not that easy to reach agreement concerning these conditions. There is no doubt as to the aim, however.
When I tabled this question two months ago I did not know that, coincidentally, there would be a debate this afternoon on immigration and asylum.
I would like to thank the President-in-Office for that reply. I do not underestimate the importance of the exchange of best practice on national integration policies and I pay tribute to the measures put in place in Denmark under his stewardship. However, we still do not have this directive. What kind of timetable is there to get this directive agreed? It will give the estimated 20 million people who are legally long-term residents in the European Union the legal framework of rights and obligations that will help to integrate them. Is it not ludicrous to keep calling for mobility of labour to boost economic growth while preventing those 20 million from going to work in another Member State? They are a rather obvious category of people who might be inclined to do that. Is there a timetable, is there a target date for getting this directive agreed?
Mr President, I am afraid there is no such target date. We could easily arrange one if we were prepared to accept a bad directive, but, if we want a good directive, we need more time.
Question No 4 by Jonas Sjöstedt (H-0729/02):
Subject: Common patent system
The Commission's proposal on a common patent system has been the subject of debate and negotiation in Parliament as well as talks between Member States' governments. Some of the most difficult aspects to agree on have proved to be which languages should be used for the detailed description of an invention and the process of establishing a legal system and common case law. Concurrently with these negotiations, the London Agreement is being implemented under the European Patent Convention. For companies which make large numbers of patent applications, the present situation is creating uncertainty as to what rules will apply in the long term.
What is the timetable for the introduction of a common EC patent? What steps have been taken to bring the negotiations to a successful conclusion during the current presidency? Which aspects of the Commission's proposal are causing most controversy in the negotiations?
Since the Commission tabled its proposal concerning EU patents in August 2000, the Presidency has made a significant effort to promote the work on this proposal. In recent months, the work has been concentrated on the patent system's court-related aspects. Its starting point has been a working document submitted by the Commission in August. Following intensive discussions, the Presidency tried, at the meeting of 14 November, to reach agreement on a number of central principles for the court system as part of an overall compromise, but it was not possible to reach agreement on all the features. In spite of the lack of progress, the efforts have continued. At the meeting on 26 November, the Presidency concluded that COREPER should continue its work, giving high priority to the issue of finalising an agreement and so paving the way for a political agreement. The Presidency also concluded, however, that the Council would do its utmost to reach such an agreement in good time before the European Council's spring summit in 2003. Against the background of an overall political agreement, the aim is to have the matter of the EC patent finalised and adopted as quickly as possible. The most important issues in the negotiations are as follows: the role of the national patent authorities; languages; costs and who is to pay these; the distribution of fees; and the whole court system in connection with the patent. It may sound simple, but it is in fact fiendishly complicated, and when I think of how many debates there have been in my own Parliament in Denmark, I can readily imagine the problem that rotating presidencies will have in getting 15 - and soon, in fact, 25 - parliaments to agree on the same rules. This must happen, however. It is absolutely crucial, so I want to thank Mr Sjöstedt for his question. We must get this matter finalised.
I wish to thank the Council of Ministers for its answer. I also want to express my thanks for the work that has been done in this important area. My question concerns the remaining problems, as mentioned by the President-in-Office of the Council. These relate partly to the court system and partly to a number of other areas, for example the languages in which the work is to be done. Are there proposals for solutions or progress in other areas - over and above that of the court system - on which the Council has worked, areas in which we now see that progress has taken place in the negotiations in the Council of Ministers?
I think it has to be said that this issue is all of a piece and that agreement on one point also requires agreement on the other points, for everything is of course interrelated. I am not in a position to say whether one of the subjects might be more difficult than others, but I can in any case imagine that the issue of expenses is something that has a role to play.
As they deal with the same subject, the following questions will be taken together: Question No 5 by Camilo Nogueira Román (H-0731/02):
Subject: The proposals made by the Chairman of the Convention, Valéry Giscard d'Estaing, concerning the name of the European Union
The Chairman of the Convention, Valéry Giscard d'Estaing, is making the surprising proposal that the universally accepted name of the European Union be changed, e.g. to United Europe or United States of Europe.
Was this amongst the issues agreed on by the Laeken European Council when drawing up guidelines for the constitutional reform of the Treaties?
Has the European Council made any suggestion of this kind to the Chairman of the Convention?  Question No 6 by Hans-Peter Martin (H-0768/02):
Subject: European Constitution
On 28 October 2002, the chairman of the EU Convention, Valéry Giscard d'Estaing, presented the first outline of a future European Constitution, which provides for a Congress of the peoples of Europe.
What view does the Danish Presidency take of this?
Is it not a baffling suggestion that the significance and role of the European Parliament should be reduced by a Constitution based on this draft?
Does the Presidency of the Council agree that a Constitution along the proposed lines would be a clear expression of a new intergovernmentalism?
The Council is carefully following the work of the Convention and is of course aware of the structure for a constitution, presented by Mr Giscard d'Estaing in October. As is well known, it will be the forthcoming Intergovernmental Conference that will adopt a final position on the issues raised by the two MEPs. It is rather difficult for me here and now to predict what the Intergovernmental Conference will say. I also believe that, as matters develop, the Convention will go a very long way towards finding a solution acceptable to all the governments. That solution will, on the other hand, be less ambitious than some might have wished. I believe, however, that it will be viable and also be able to survive an Intergovernmental Conference.
Mr President, I wish first of all to express my surprise at the question asked by the President-in-Office of the Council. I personally feel, as I am sure do all the Members of this Parliament, that an enlarged Europe will be a political Europe, with more democratic institutions and a Constitution, a fairer Europe, with greater internal solidarity, a Europe which takes its place in the world as a power, a force, a Europe of peace and solidarity, a Europe that improves the European Union, contributing to the historic unification of the continent, but not a Union that is institutionally different or new. Its name must be the European Union then, a name that is furthermore clearly pleasing to the ear and appropriate. With this in mind, I would ask, what then is the meaning of Mr Giscard d'Estaing's proposal - which the President has just implicitly accepted - that the European Union's name might be changed? Is this a desire on his part to play a leading role; vanity? Could this be a sign that the Chairman of the European Convention is attempting to reduce the Union's political power? Can you give us a straight answer, Mr President, as to what you really think about this?
The Presidency does not share responsibility for the proposals tabled by Mr Giscard d'Estaing. He is perfectly entitled to table them, but the Presidency has no comments to make, either on its own, or on the Council's, behalf. What Denmark, as a nation, thinks is something we shall make known after the New Year when, in common with so many other countries, we shall declare our position, but I do not wish, here today on behalf of the Council, to adopt any kind of position whatsoever on Mr Giscard d'Estaing's proposals.
Mr President, it was not only in this House that we experienced a very active, not to say pro-active, Council Presidency, but that is how it was perceived by the world at large. Now, inevitably, we are all the more surprised when, at the end of its term, the presidency answers questions relating to the future in such generalised and diplomatic terms that it almost calls to our minds another presidency, also from northern Europe, which was generally evaluated by this House as being far too diplomatic and general in its approach. Let me, as a Member of this House, call on the Council to make an unambiguous statement as to how the Danish Presidency assesses the Congress of the Peoples of Europe and whether or not the latter is, when it comes down to it, an expression of a new intergovernmentalism. In any case, Mr Haarder was himself once a Member of this House and can surely understand the extent to which that would reduce Parliament's role.
I shall simply answer your question, Mr Martin. Does the Council also adopt that line of reasoning etc? Is that the Council's view? The Council has no view. Nor should it have, either, for we have left it to the Convention to prepare all these things. I must not therefore, on behalf of the Council, stand here and evaluate the proposals that are made in the Convention. I am certain that many here in the Chamber, including Mr Duff, would explode with rage if I did that. I shall spare him that.
As they deal with the same subject, the following questions will be taken together: Question No 7 by Andrew Nicholas Duff (H-0734/02):
Subject: Cyprus
When did the High Representative for the CFSP last visit the island of Cyprus, and when is he next planning to go there?
What contact does Mr Solana have with the authorities in Northern Cyprus? What is his current assessment of the security situation on the island?  Question No 8 by Rodi Kratsa-Tsagaropoulou (H-0746/02):
Subject: Funding for the northern part of Cyprus
At the European Council meeting held in Brussels on 24-25 October 2002, it was decided, with a view to the implementation of a political settlement in Cyprus, to set up a special programme for the northern part of the island with a total budget of 206 million euro for the three-year period 2004-2006.
Does the Council have specific priority areas which it will take into account when setting up this programme? Will it make provision for specific control mechanisms in respect of this funding and, if so, how? In the event that a political settlement between the two sides fails to materialise, will the funding still be made available?
I am able to state that Mr Solana has not visited Cyprus since he took office. He has had a wide range of contacts with many of the actors involved and has taken every opportunity to call for a constructive solution. He has expressed support for the efforts made by Kofi Annan and, on 12 November, he expressed satisfaction with Kofi Annan's decision willingly to present a proposal for solving the issue of a united Cyprus.
At the European Council meeting held on 24-25 October, it was decided that a three-year programme should be set out for the period 2004-2006 for the benefit of the northern part of Cyprus and with a view to implementing a political solution. No practical priorities have yet been set or more specific provisions laid down. Last Friday, the European Council called upon the Commission to cooperate with the Cypriot Government in considering how economic development might be promoted in Northern Cyprus and how Northern Cyprus might be brought closer to the EU.
In connection with the Council meeting of 19 November, the ministers debated the Cyprus issue over lunch, once the UN Secretary-General had presented his plan for a solution to the situation. Subsequently, the Presidency presented a President's statement, warmly endorsing the Secretary-General's plans, and noted that the EU is prepared to respect the conditions of an overall solution in accordance with the principles that form the basis of the EU, and this with a view to arriving at a solution that makes it possible for Cyprus to accede to the EU as a united island. Last Friday, the European Council meeting welcomed the fact that both Greek and Turkish Cypriots had promised to continue the negotiations with a view to reaching an overall solution on the basis of the UN Secretary-General's proposal before 28 February 2003. In the Council's view, Kofi Annan's proposal constitutes a unique and historic opportunity to put an end now to the conflict that has devastated this beautiful island for far too long.
Mr President, I would like to thank the minister for his reply, but I must say that the fact that Mr Solana is so detached from the process of settlement of the dispute in the island of Cyprus fills me with great disquiet.
Would the minister agree that it is fear for their security that is proving the principle obstacle to Turkish Cypriot compliance with the Annan proposals?
Would he not also agree that peace-keeping on the island will be a central responsibility for the European Union, through the process of settlement and following this process, for a considerable period before tranquillity and stability truly return to that poor strife-torn place.
Mr President, just as I have the greatest respect for the engagement that the honourable Member has shown in the Cyprus issue, I can certainly follow his reasoning. I must just underline that the Cyprus negotiations take place under the auspices of the UN and not under the auspices of the EU. There is a perfect relationship between the UN and the EU. Each knows exactly what the other is doing. If the UN were to ask the EU, via Mr Solana, to work with it towards a solution, we in the EU would do so immediately. Mr Solana would go to Cyprus straightaway. There is, however, a division of labour and I think we should keep it as long as this is the wish of Kofi Annan.
Question No 9 by María Izquierdo Rojo (H-0738/02):
Subject: Repercussions of enlargement on the least-favoured regions
In the light of the most recent Council meetings on the forthcoming EU enlargement and bearing in mind the existing forecasts for agriculture and CAP reform, structural policies, policies on economic and social cohesion and the 'British cheque', can it be deduced that it will be the weakest who will end up paying the bill for enlargement? Will enlargement have a negative impact on the least-favoured regions?
Enlargement will have no consequences for the regions in the present Member States until 2006, whereupon a decision will have to be made on the policy in relation to all the regions. At its meeting in October, the European Council concluded that EU expenditure must be such as to ensure that the enlarged Union has sufficient resources at its disposal to ensure the orderly development of its policies for the benefit of all its citizens. The needs of producers living in the disadvantaged regions of the present European Union should be safeguarded. It was added that multifunctional agriculture will be maintained in all areas of Europe, in accordance with the conclusions of the 1997 Luxembourg European Council and the 1999 Berlin European Council. In any case, the Community must go on endeavouring to reduce the differences between the various areas' levels of development in accordance with Article 158 of the EC Treaty. To contribute to this process, the Brussels European Council decided that, with a view to enlargement, all commitment appropriations must be added to the structural funds and the Cohesion Fund to the tune of EUR 23 000 million in the period 2004-2006. The financial consequences of enlargement were reported on in the Presidency's conclusions arising from last Friday's European Council summit in Copenhagen. The overall, well-balanced result forms a solid basis for integrating ten new Member States, at the same time as ensuring that the enlarged EU is able to function effectively. I would therefore refer you to the conclusions of the summit, showing the economic situation throughout the period.
Mr President-in-Office of the Council, the reality is that, after 2006, the least-favoured parts of the European Union will have increased, there will be more of them and they will have been enlarged for the worse. Please tell me which agreement or conclusion speaks of equity or redistribution. In the Brussels agreements and in the Franco-German pact which led to them, the only thing that can be deduced is that the cost of enlargement is not going to be paid by the largest or the most powerful countries. Copenhagen speaks exclusively of limitations.
Enlargement is very good, Mr President-in-Office of the Council, but the numbers do not add up. It is unacceptable that most of the cost of enlargement is expected to be paid by those whose income is below the Community average. The financial framework decided in Berlin is clearly insufficient to deal with the costs of enlargement and the greater economic and social cohesion needs.
Please give me a full answer, as is the Council's responsibility, and tell me who is going to pay this bill between 2006 and 2013.
I am able to reply neither fully nor otherwise, because enlargement will have no consequences for the regions before 2006, and that is precisely of course because a proper amount of time will be needed to adjust this policy to the new situation that will arise following enlargement. I am also able to refer to paragraph 11 of the President's conclusions stating that EU expenditure must continue to respect both the imperative of budgetary discipline and efficient expenditure and the need to ensure that the enlarged EU has sufficient resources at its disposal to ensure the orderly development of its policies for the benefit of all its citizens. Moreover, paragraph 12 reads: 'The needs of producers living in the disadvantaged regions of the present European Union should be safeguarded; multifunctional agriculture will be maintained in all areas of Europe, in accordance with the conclusions of the 1997 Luxembourg European Council and the 1999 Berlin European Council.' I cannot be more precise at the present time, but I think that a framework has in this way been set that should reassure the honourable Member, for there is of course no question of any sort of revolution. There is no question of a huge amount of money being transferred from the one part of Europe to the other, so I would say, rest assured, there will be enough time to sort things out after 2006.
As the author is not present, Questions Nos 10 and 11 lapse.
Question No 12 by Bill Newton Dunn (H-0745/02):
Subject: EU-US 'secret agreement' on criminal matters
When will the European Parliament, and the Member States' parliaments, be consulted about the arrangements which are currently being negotiated secretly?
These arrangements were due to be debated in depth for the first time at Copenhagen on 13 September at the Informal Meeting between EU Justice and Home Affairs ministers with Mr John Ashcroft, US Attorney General. These subjects would include the death penalty, extradition, the creation of joint investigative teams, and 'a common approach to searches, seizures, and interceptions of telecommunications'.
There is really no secret about the fact that negotiations are being conducted between the EU and the United States on cooperation in criminal matters. The Council took an open decision to embark upon these negotiations on 20 September 2001 and, following the usual relevant procedure, the Council gave the Presidency a precise negotiating mandate on 25 April of this year. It is on this basis that the Presidency conducted negotiations. On 28 November 2002, the Council was informed of how far the negotiations concerning a draft had progressed, and due note was taken of this. The Council agreed upon the strategy to be followed in subsequent negotiations, and I can tell you that the issue will be on the agenda of the General Affairs Council's meeting tomorrow. In accordance with Article 39, paragraph 2 of the Treaty on European Union, the Presidency intends to inform Parliament of the negotiations concerning this matter once the negotiations have reached an advanced enough stage for such information to make sense. It will do so even though Article 24 of the Treaty on European Union does not oblige the Council to consult Parliament. With regard to the national parliaments, it is, in accordance with the latter's own rules, the Member States' task to inform or consult them. That is all I can say at the present time.
Mr President, the fact that negotiations are taking place is no secret: that was why I was able to ask the question - we do not disagree on that - but the problem lies in the content.
It is awfully nice of the Council to tell us that it will inform us afterwards, but we - the only democratic body in the EU - would like to be consulted as it negotiates whether or not it is currently written in the Treaty. The principle is real exposure. I have a suspicion that the President-in-Office is personally in favour of transparency. He should therefore tell us what is really going on.
I would like to wish the President-in-Office a happy Christmas and say thanks to him for being with us over the last six months, because I have a terrible feeling that we will not see him again.
Thank you very much for your kind wishes. I can assure the honourable Member that, if these contacts with the Americans lead to any sort of legislation or any change in the acquis, all rules will be followed. It is quite normal for governments to communicate with each other and if they agree on something that involves the parliaments this will be referred to the parliaments. I could provide the honourable Member with written information on what the subjects are but, as stated in the question, they concern the death penalty and it is clear what the European Union's opinion on that is.
In accordance with the scheduled programme and the time available, we are going to put a final question to Mr Haarder.
Question No 13 by Paul A.A.J.G. Lannoye (H-0749/02):
Subject: Weapons used in Afghanistan
At the sitting of the European Parliament on 9 April 2002, the President-in-Office of the Council said that no weapons or munitions containing depleted uranium had been used in the military operations in Afghanistan in the autumn of 2001.
However, it is clear that guided bombs made of very high density metal were used to destroy Taliban command centres. If this high density metal is not uranium, what is it?
As far as the Council knows, there is no ammunition of the type referred to in the question and produced in Europe that contains depleted uranium. Various types of special steel and/or tungsten including wolfram are used for remote-controlled missiles, but not depleted uranium.
Mr President, Mr President-in-Office of the Council, your answer is in line with that given by your predecessor from the Spanish Presidency - I asked the question to which he answered no. According to information provided by armed troops on duty during the war in Afghanistan last year, depleted uranium munitions or weapons were not used. All the information - both military and technical - that we have at our disposal, however, points to the fact that, in any case, a very dense metal was used, either uranium or tungsten.
This is not, to any degree, an insignificant question because, if it is uranium, whether depleted or otherwise, certain sites in Afghanistan will have inevitably been badly contaminated, sites where not only military personnel are currently based, but also NGOs, humanitarian organisations and, of course, local people.
It seems to me that you have given a cautious response. Personally speaking, I am not convinced that you are well informed. That is why I believe that it would be worthwhile to carry out an inquiry on the ground, in order to verify whether or not the area has been contaminated by radioactivity which may cause considerable harm to the civilian population, NGOs as well as military personnel.
I can only repeat that, as far as the Council knows, no ammunition of the type concerned, containing depleted uranium, is produced in Europe.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in a resolution, the European Parliament called for a framework directive on the safety of nuclear material and on the security of nuclear power stations. Nuclear safety is a topic of deep concern to us all. The Commission has now drawn up a proposal in the form of a Green Paper. Now it is the Council's turn to do something. There are many different suggestions as to how this directive is to be dealt with in the future. Do you believe that it is still possible to implement this directive before the new Member States join?
That is unfortunately outside the scope of the question I have made preparations for answering, so I cannot provide any answer.
As the time allotted to questions to the Council has elapsed, Questions Nos 14 to 36 will be replied to in writing.